UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 6490 Dreyfus Premier Investment Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31* Date of reporting period: July 1, 2012-June 30, 2013 * Fiscal year end is 12/31 for Dreyfus Large Cap Growth Fund and Dreyfus Large Cap Equity Fund. Item 1. Proxy Voting Record Dreyfus Premier Investment Funds, Inc. Dreyfus Diversified International Fund The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus Emerging Asia Fund AIA GROUP LTD. Ticker: 01299 Security ID: Y002A1105 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3 Elect Barry Chun-Yuen Cheung as For For Management Director 4 Elect George Yong-Boon Yeo as Director For For Management 5 Elect Narongchai Akrasanee as Director For For Management 6 Elect Qin Xiao as Director For Against Management 7 Elect Mark Edward Tucker as Director For For Management 8 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 9a Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 9b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9c Approve Allotment and Issuance of For For Management Additional Shares Under the Restricted Share Unit Scheme 10 Amend Articles of Association of the For For Management Company ANHUI CONCH CEMENT COMPANY LTD Ticker: 600585 Security ID: Y01373102 Meeting Date: AUG 21, 2012 Meeting Type: Special Record Date: JUL 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Conditions of the Issue of For For Management Corporate Bonds 1b Approve Issuing Amount in Relation to For For Management the Issuance of Corporate Bonds 1c Approve Maturity of the Corporate Bonds For For Management 1d Approve Interest Rate of the Corporate For For Management Bonds and its Determination 1e Approve Issue Price of the Corporate For For Management Bonds 1f Approve Use of Proceeds in Relation to For For Management the Issuance of Corporate Bonds 1g Approve Target Offerees of the For For Management Corporate Bonds and Placing Arrangements for the Shareholders of the Company 1h Approve Guarantee in Relation to the For For Management Issuance of Corporate Bonds 1i Approve Validity Period of the For For Management Resolutions in Relation to the Issuance of Corporate Bonds 1j Approve Safeguarding Measures for the For For Management Repayment of Principal and Interest in Relation to the Issuance of Corporate Bonds 1k Approve Authorisation of the Issuance For For Management of Corporate Bonds 2 Amend Articles Re: Profit Appropriation For For Management 3 Amend Articles Re: Scope of Operations For For Management of the Company 4 Approve the Guarantees for the Bank For For Management Borrowings of Certain Subsidiaries of the Company ASUSTEK COMPUTER INC. Ticker: 2357 Security ID: Y04327105 Meeting Date: JUN 17, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve Amendments to Articles of For For Management Association AVICHINA INDUSTRY & TECHNOLOGY CO., LTD. Ticker: 02357 Security ID: Y0485Q109 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: MAY 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Profit Distribution Plan and For For Management Distribution of Final Dividend 5 Appoint PricewaterhouseCoopers and For For Management PricewaterhouseCoopers Zhong Tian CPAs Limited Company as the International and Domestic Auditors and Authorize Board to Fix Their Remuneration 6 Approve Proposed Financial Services For Against Management Framework Agreement and the Proposed Caps 7 Approve Subscription Agreement For For Management 8 Other Business (Voting) For Against Management 9 Other Business (Voting) For Against Management BAOXIN AUTO GROUP LIMITED Ticker: 01293 Security ID: G08909106 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: JUN 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a1 Elect Yang Aihua as Director For For Management 3a2 Elect Yang Hansong as Director For For Management 3a3 Elect Yang Zehua as Director For For Management 3a4 Elect Hua Xiuzhen as Director For For Management 3a5 Elect Zhao Hongliang as Director For For Management 3a6 Elect Zhang Yang as Director For For Management 3a7 Elect Diao Jianshen as Director For For Management 3a8 Elect Wang Keyi as Director For For Management 3a9 Elect Chan Wan Tsun Adrian Alan as For For Management Director 3b Authorize Board to Fix the For For Management Remuneration of Directors 4 Reappoint Ernst & Young as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital 7 Authorize Reissuance of Repurchased For Against Management Shares BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Ticker: 01114 Security ID: G1368B102 Meeting Date: DEC 21, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Revised Caps and the For For Management Connected Transactions with a Related Party 2 Approve Cross Guarantee Agreement For Against Management between Shenyang XingYuanDong Automobile Component Co., Ltd. and Huachen Automotive Group Holdings Company Ltd. CHINA LIFE INSURANCE CO. LIMITED Ticker: 02628 Security ID: Y1477R204 Meeting Date: FEB 19, 2013 Meeting Type: Special Record Date: JAN 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 2 Amend Articles of Association of the For For Management Company 3 Amend Procedural Rules for the Board For For Management of Directors Meetings CHINA MEDICAL SYSTEM HOLDINGS LTD. Ticker: 00867 Security ID: G21108124 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Chen Yanling as Executive For For Management Director 3b Elect Cheung Kam Shing, Terry as For For Management Independent Non-Executive Director 3c Elect Sa Manlin as Executive Director For For Management 3d Elect Peng Huaizheng as Independent For Against Management Non-Executive Director 3e Authorize Board to Fix Directors' For For Management Remuneration 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA RESOURCES LAND LTD. Ticker: 01109 Security ID: G2108Y105 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: MAY 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Yan Biao as Director For Against Management 3b Elect Ding Jiemin as Director For Against Management 3c Elect Wei Bin as Director For Against Management 3d Elect Huang Daoguo as Director For Against Management 3e Elect Chen Ying as Director For Against Management 3f Elect Andrew Y. Yan as Director For Against Management 3g Elect Ho Hin Ngai Bosco as Director For For Management 3h Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA STATE CONSTRUCTION INTERNATIONAL HOLDINGS LIMITED Ticker: 03311 Security ID: G21677136 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: JUN 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Kong Qingping as Director For Against Management 3b Elect Zhou Yong as Director For For Management 3c Elect Tian Shuchen as Director For Against Management 3d Elect Pan Shujie as Director For Against Management 3e Elect Raymond Leung Hai Ming as For For Management Director 4 Authorize Board to Fix the For For Management Remuneration of Directors 5 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6c Authorize Reissuance of Repurchased For Against Management Shares CHINA TAIPING INSURANCE HOLDINGS CO LTD. Ticker: 00966 Security ID: Y1456Z151 Meeting Date: JUN 18, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Framework Agreement and For For Management Related Transactions 2 Approve Increase in the Authorized For For Management Share Capital of the Company CHINA TAIPING INSURANCE HOLDINGS CO LTD. Ticker: 00966 Security ID: Y1456Z151 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: JUN 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Song Shuguang as Director For For Management 2b Elect Peng Wei as Director For For Management 2c Elect Wu Jiesi as Director For Against Management 2d Authorize Board to Fix Remuneration of For For Management Directors 3 Reappoint Deloitte Touche Tohmatsu as For Against Management Auditors and Authorize Board to Fix Their Remuneration 4 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Authorize Reissuance of Repurchased For Against Management Shares CHINA ZHENGTONG AUTO SERVICES HOLDINGS LTD Ticker: 01728 Security ID: G215A8108 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: MAY 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports (Voting) 2a Elect Li Zhubo as Director For For Management 2b Elect Wang Muqing as Director For For Management 2c Elect Zhang Yansheng as Director For For Management 3 Authorize Board to Fix the For For Management Remuneration of Directors 4 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHONGQING CHANGAN AUTOMOBILE CO., LTD. Ticker: 000625 Security ID: Y1583S104 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAY 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Board of For For Management Supervisors 3 Approve Annual Report and Summary For For Management 4 Approve Financial Statements and For For Management Financial Budget Report 5 Approve Allocation of Income For For Management 6 Approve 2013 Estimated Related-party For For Management Transaction 7 Approve to Re-sign the Technology For For Management Licensing and Production Cooperation Framework Agreement 8 Approve to Sign the Financial Service For Against Management Agreement with Ordnance Equipment Group Finance Company 9 Approve 2013 Investment Plan For For Management 10 Approve 2013 Financing Plan For For Management 11 Approve to Appoint 2013 Auditor For For Management 12 Approve to Appoint Internal Auditor For For Management 13 Elect Supervisor Xie Shikang For For Management 14 Approve Hierarchical Authorization For For Management Management System of Non-operational Business Service 15 Approve Amendments to Articles of For For Management Association CITIC SECURITIES CO., LTD. Ticker: 600030 Security ID: Y1639N117 Meeting Date: OCT 29, 2012 Meeting Type: Special Record Date: SEP 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles Re: Profit Distribution For For Management 1 Elect Wei Benhua as Independent For For Management Non-Executive Director CITIC SECURITIES CO., LTD. Ticker: 600030 Security ID: Y1639N117 Meeting Date: MAR 13, 2013 Meeting Type: Special Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Issuing Entity, Size of For Against Management Issuance and Method of Issuance Under the Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1b Approve Types of Instruments to be For Against Management Issued Under the Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1c Approve Term Under the Proposed For Against Management Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1d Approve Interest Rate Under the For Against Management Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1e Approve Security and Other For Against Management Arrangements Under the Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1f Approve Use of Proceeds Under the For Against Management Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1g Approve Issuing Price Under the For Against Management Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1h Approve Targets of Issue and Private For Against Management Placement Arrangements to Shareholders Under the Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1i Approve Listing of Debt Financial For Against Management Instruments 1j Approve Safeguard Measures for Debt For Against Management Repayment of the RMB Debt Financing Instruments 1k Approve Validity Period of Resolutions For Against Management Under the Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1l Authorize Board to Deal with All For Against Management Matters in Relation to the Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 2 Approve Potential Connected/Related For Against Management Transactions Under the Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 3 Approve Establishment of Wholly-Owned For Against Management Offshore Subsidiaries CSR CORPORATION LTD. Ticker: 601766 Security ID: Y1822T103 Meeting Date: NOV 12, 2012 Meeting Type: Special Record Date: OCT 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issue of Debt Financing For For Management Instruments Denominated in RMB 2a Amend Articles Re: Profit Distribution For For Management 2b Amend Articles Re: Expansion of For For Management Management 2c Amend Articles Re: Corporate Governance For For Management 2d Amend Articles Re: Internal Approval For For Management Procedures on Material Operation and Investment Matters 3 Approve Shareholders' Return Plan for For For Management the Next Three Years 4 Amend Rules of Procedure for General For Against Management Meetings 5 Amend Rules of Procedure for the Board For For Management 6 Amend Management Rules on External For For Management Guarantees 7 Approve Further Utilization of an For For Management Aggregate of No More Than RMB 3.658 Billion Out of the Proceeds 8 Elect Director For For Management D&L INDUSTRIES INC Ticker: DNL Security ID: Y1973T100 Meeting Date: JUN 24, 2013 Meeting Type: Annual Record Date: MAY 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 3 Approve the Minutes of the Previous For For Management Meeting 4 Approve the Annual Report For For Management 5 Ratify All Acts of the Board of For For Management Directors and Officers of the Corporation 6 Appoint Isla Lipana & Co. as External For For Management Auditor 7.1 Elect Cesar B. Bautista as a Director For For Management 7.2 Elect Filemon T. Berba, Jr. as a For For Management Director 7.3 Elect Dean L. Lao as a Director For For Management 7.4 Elect Leon L. Lao as a Director For For Management 7.5 Elect Alex L. Lao as a Director For Withhold Management 7.6 Elect Yin Yong L. Lao as a Director For For Management 7.7 Elect John L. Lao as a Director For For Management DR. REDDY'S LABORATORIES Ticker: 500124 Security ID: 256135203 Meeting Date: JUL 20, 2012 Meeting Type: Annual Record Date: JUN 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 13.75 Per Share For For Management 3 Reelect O. Goswami as Director For For Management 4 Reelect R. Bhoothalingam as Director For For Management 5 Approve BSR & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Elect S. Iyengar as Director For For Management 7 Reelect S. Reddy as Managing Director For For Management and COO and Approve His Remuneration 8 Amend Dr. Reddy's Employees Stock For Against Management Option Scheme 2002 Re: Extension of Term EAST WEST BANKING CORPORATION Ticker: EW Security ID: Y22358108 Meeting Date: APR 19, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Andrew L. Gotianun, Sr. as a For For Management Director 1.2 Elect Mercedes T. Gotianun as a For For Management Director 1.3 Elect Jonathan T. Gotianun as a For For Management Director 1.4 Elect Antonio C. Moncupa, Jr. as a For For Management Director 1.5 Elect Lourdes Josephine T. For For Management Gotianun-Yap as a Director 1.6 Elect Benedicto M. Valerio, Jr. as a For For Management Director 1.7 Elect Jose S. Sandejas as a Director For For Management 1.8 Elect Carlos R. Alindada as a Director For For Management 1.9 Elect Paul A. Aquino as a Director For For Management 2 Approve Minutes of the 2012 Annual For For Management Stockholders' Meeting 3 Approve Annual Report of the Bank for For For Management the Year Ended Dec. 31, 2012 4 Ratify All Acts of the Board of For For Management Directors and Officers Since the 2012 Annual Stockholders' Meeting 5 Appoint SGV & Co as External Auditors For For Management of the Bank 6 Approve Merger of GBI into EW For For Management 7 Amend Articles of Incorporation to For For Management Reflect the Upgrade of the Bank's License from Commercial to Universal Bank FAR EAST HORIZON LTD. Ticker: 03360 Security ID: Y24286109 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: JUN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Liu Deshu as Director For For Management 3b Elect Cai Cunqiang as Director For For Management 3c Elect Han Xiaojing as Director For For Management 3d Elect Liu Jialin as Director For For Management 3e Elect Yip Wai Ming as Director For For Management 3f Elect John Law as Director For For Management 3g Elect Kuo Ming-Jian as Director For For Management 3h Authorize Board to Fix the For For Management Remuneration of Directors 4 Reappoint Ernst & Young as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares FILINVEST LAND, INC. Ticker: FLI Security ID: Y24916101 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 4 Approve the Minutes of the Annual For For Management Stockholders Meeting Held on April 27, 2012 5 Receive the President's Report For For Management 6 Approve the Audited Financial For For Management Statements for the Year Ending Dec. 31, 2012 7 Ratify the Acts and Resolutions of the For For Management Board of Directors, Executive Committee and Management for 2012 8.1 Elect Andrew L. Gotianun, Sr. as a For For Management Director 8.2 Elect Andrew L. Gotianun, Jr. as a For For Management Director 8.3 Elect Josephine G. Yap as a Director For For Management 8.4 Elect Efren C. Gutierrez as a Director For Against Management 8.5 Elect Lamberto U. Ocampo as a Director For For Management 8.6 Elect Mercedes T. Gotianun as a For For Management Director 8.7 Elect Jonathan T. Gotianun as a For For Management Director 8.8 Elect Joseph M. Yap as a Director For For Management 8.9 Elect Cirilo T. Tolosa as a Director For For Management 9 Appoint External Auditor For For Management GS RETAIL COMPANY LTD. Ticker: 007070 Security ID: Y2915J101 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 400 per Share 2 Elect Park Sung-Deuk as Outside For For Management Director 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HENGDELI HOLDINGS LTD. Ticker: 03389 Security ID: G45048108 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3 Elect Lee Shu Chung Stan as Director For For Management and Authorize Board to Fix His Remuneration 4 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Share Repurchase Program For For Management 6 Authorize Reissuance of Repurchased For Against Management Shares 7 Approve Bonus Issue For For Management HINDUJA VENTURES LIMITED Ticker: 500189 Security ID: Y3198E140 Meeting Date: AUG 09, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 15 Per Share For For Management 3 Reelect R.P. Hinduja as Director For For Management 4 Reelect D.G. Hinduja as Director For For Management 5 Reelect A. Harish as Director For For Management 6 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Amend Terms of Appointment of A.P. For For Management Hinduja as Executive Chairman 8 Elect A. Mansukhani as Director For For Management 9 Elect A. Mansukhani as Executive For For Management Director and Approve His Remuneration 10 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights HONAM PETROCHEMICAL CORPORATION Ticker: 011170 Security ID: Y3280U101 Meeting Date: DEC 13, 2012 Meeting Type: Special Record Date: NOV 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation For For Management HUNAN NONFERROUS METALS CORP. LTD. Ticker: 02626 Security ID: Y3767E109 Meeting Date: AUG 28, 2012 Meeting Type: Special Record Date: JUL 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale and Purchase Agreement For Against Management and Related Transactions 2 Amend Articles of Association For Against Management HYUNDAI ENGINEERING & CONSTRUCTION CO LTD. Ticker: 000720 Security ID: Y38382100 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 500 per Common Share and KRW 550 per Preferred Share 2 Reelect Four Outside Directors For For Management (Bundled) 3 Reelect Four Members of Audit Committee For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors JAIN IRRIGATION SYSTEMS LTD Ticker: 500219 Security ID: Y42531148 Meeting Date: OCT 01, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 2 Approve Issuance of Equity Shares to For For Management International Finance Corp., MKCP Institutional Investor (Mauritius) II Ltd., Lantau Institutional Investor (Mauritius) Ltd., and Vista Institutional Investor (Mauritius) Ltd. , Qualified Institutional Buyers JAIN IRRIGATION SYSTEMS LTD Ticker: 500219 Security ID: Y42531148 Meeting Date: NOV 26, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management 2 Approve Pledging of Assets for Debt For For Management JAIN IRRIGATION SYSTEMS LTD Ticker: 500219 Security ID: Y42531148 Meeting Date: MAY 09, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Pledging of Assets for Debt For For Management KINGSOFT CORPORATION LTD. Ticker: 03888 Security ID: G5264Y108 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Yuk Keung Ng as Director For For Management 3b Elect Chi Ping Lau as Director For For Management 3c Elect David Yuen Kwan Tang as Director For For Management 3d Elect Guangming George Lu as Director For For Management 3e Elect Wenjie Wu as Director For For Management 3f Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Ernst & Young as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares KINGSOFT CORPORATION LTD. Ticker: 03888 Security ID: G5264Y108 Meeting Date: JUN 27, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Option Scheme of For Against Management Westhouse Holdings Limited KINGSOFT CORPORATION LTD. Ticker: 03888 Security ID: G5264Y108 Meeting Date: JUN 27, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Stock Option Scheme of Kingsoft For Against Management Cloud Holdings Limited 2 Approve Refreshment of the Scheme For Against Management Mandate Limit of the Share Option Scheme of Kingsoft Cloud Holdings Limited LONGFOR PROPERTIES CO. LTD Ticker: 00960 Security ID: G5635P109 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Wu Yajun as Director For Against Management 3b Elect Qin Lihong as Director For For Management 3c Elect Zeng Ming as Director For For Management 3d Elect Frederick Peter Churchouse as For For Management Director 3e Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares LT GROUP, INC. Ticker: LTG Security ID: Y5342M100 Meeting Date: JUN 19, 2013 Meeting Type: Annual Record Date: MAY 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 3 Approve Minutes of the Previous Meeting For For Management 5 Ratify All Acts, Transactions and For For Management Resolutions by the Board of Directors and Management in 2012 6.1 Elect Lucio C. Tan as a Director For For Management 6.2 Elect Carmen K. Tan as a Director For For Management 6.3 Elect Harry C. Tan as a Director For For Management 6.4 Elect Michael G. Tan as a Director For For Management 6.5 Elect Lucio K. Tan, Jr. as a Director For For Management 6.6 Elect Wilson T. Young as a Director For For Management 6.7 Elect Juanita Tan Lee as a Director For For Management 6.8 Elect Antonino L. Alindogan, Jr. as a For For Management Director 6.9 Elect Wilfrido E. Sanchez as a Director For For Management 6.10 Elect Florencia G. Tarriela as a For For Management Director 6.11 Elect Estelito P. Mendoza as a Director For For Management MAH SING GROUP BHD. Ticker: MAHSING Security ID: Y5418R108 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: JUN 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve First and Final Dividend For For Management Comprising of MYR 0.004 Per Share Less Tax and MYR 0.072 Per Share Tax-Exempt 2 Approve Remuneration of Directors For For Management 3 Elect Leong Hoy Kum as Director For For Management 4 Elect Izaham Bin Abd. Rani as Director For For Management 5 Approve Deloitte KassimChan as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Elect Yaacob Bin Mat Zain as Director For For Management 7 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 8 Approve Implementation of For For Management Shareholders' Mandate for Recurrent Related Party Transactions as Specified in Section 2.3.1 (a) and (b) of the Circular to Shareholders dated June 3, 2013 9 Approve Implementation of For For Management Shareholders' Mandate for Recurrent Related Party Transactions as Specified in Section 2.3.1 (c) of the Circular to Shareholders dated June 3, 2013 10 Approve Share Repurchase Program For For Management MANAPPURAM FINANCE LTD. Ticker: 531213 Security ID: Y5759P141 Meeting Date: AUG 02, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 1.00 Per For For Management Share 3 Reelect V.R. Ramachandran as Director For For Management 4 Reelect A.R. Sankaranarayanan as For For Management Director 5 Approve S.R. Batliboi & Associates as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Elect S.K. Khanna as Director For For Management 7 Elect E.A. Kshirsagar as Director For For Management 8 Amend Articles of Association For For Management MANAPPURAM FINANCE LTD. Ticker: 531213 Security ID: Y5759P141 Meeting Date: APR 08, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Pledging of Assets for Debt For Against Management 2 Reappoint V.P. Nandakumar as Managing For For Management Director & CEO and Approve His Remuneration MEDIATEK INC. Ticker: 2454 Security ID: Y5945U103 Meeting Date: JUN 21, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve Amendments to the Procedures For For Management for Lending Funds to Other Parties and Amendments to the Procedures for Endorsement and Guarantees 4 Approve Cash Dividend Distribution For For Management from Capital Reserve 5 Transact Other Business (Non-Voting) None None Management METRO PACIFIC INVESTMENTS CORPORATION Ticker: MPI Security ID: Y60305102 Meeting Date: MAR 08, 2013 Meeting Type: Special Record Date: FEB 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Listing on the Philippine For For Management Stock Exchange of Certain Common Shares Issued by the Company for Placing and Subscription Transaction METRO PACIFIC INVESTMENTS CORPORATION Ticker: MPI Security ID: Y60305102 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the President's Report and For For Management Annual Report for the Year 2012 2 Adopt the Audited Financial Statements For For Management for the Year Ended Dec. 31, 2012 3 Ratify All Acts of the Board of For For Management directors and Management for the Year 2012 4.1 Elect Manuel V. Pangilinan as a For For Management Director 4.2 Elect Jose Ma. K. Lim as a Director For For Management 4.3 Elect David J. Nicol as a Director For For Management 4.4 Elect Edward S. Go as a Director For For Management 4.5 Elect Augusto P. Palisoc, Jr. as a For For Management Director 4.6 Elect Antonio A. Picazo as a Director For For Management 4.7 Elect Amado R. Santiago, III as a For For Management Director 4.8 Elect Artemio V. Panganiban as a For For Management Director 4.9 Elect Ramoncito S. Fernandez as a For For Management Director 4.10 Elect Lydia S. Echauz as a Director For For Management 4.11 Elect Edward A. Tortorici as a Director For For Management 4.12 Elect Ray C. Espinosa as a Director For For Management 4.13 Elect Robert C. Nicholson as a Director For For Management 4.14 Elect Victorico P. Vargas as a Director For For Management 4.15 Elect Washington Z. Sycip as a Director For For Management 5 Appoint External Auditor of the For For Management Company for the Year 2013 6 Approve and Ratify the Increase in Par For For Management Value of Common Shares and Class A and B Preferred Shares, the Resulting Decrease in Number of Issued and Outstanding Shares, and the Corresponding Amendment in Article Seventh of Articles of Incorporation 7 Other Matters For Against Management NINE DRAGONS PAPER (HOLDINGS) LTD. Ticker: 02689 Security ID: G65318100 Meeting Date: DEC 06, 2012 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Elect Zhang Cheng Fei as Director For For Management 3a2 Elect Lau Chun Shun as Director For For Management 3a3 Elect Chung Shui Ming, Timpson as For Against Management Director 3a4 Elect Cheng Chi Pang as Director For For Management 3b Approve Remuneration of Directors For For Management 4 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to Ten For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 02318 Security ID: Y69790106 Meeting Date: SEP 20, 2012 Meeting Type: Special Record Date: AUG 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles Re: Distribution of For For Management Profit PT INDOCEMENT TUNGGAL PRAKARSA TBK Ticker: INTP Security ID: Y7127B135 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve Auditors For For Management 4 Elect Tju Lie Sukanto as Director For For Management 5 Approve Remuneration of Directors and For For Management Commissioners PUREGOLD PRICE CLUB INC. Ticker: PGOLD Security ID: Y71617107 Meeting Date: NOV 22, 2012 Meeting Type: Special Record Date: OCT 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 3 Approve the Merger of Puregold Price For For Management Club, Inc., Puregold Junior Supermarket, Inc., S-CV Corp, Super Retail III Corp, Super Retail XV Corp, Gant Diamond III Corp, Super Agora X Corp, Gant Diamond Corp and Lynxserve Corp 4 Approve the Revised Stock Option Plan For For Management RELIANCE INFRASTRUCTURE LTD. Ticker: 500390 Security ID: Y09789127 Meeting Date: SEP 04, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 7.30 Per Share For For Management 3 Reelect S. Seth as Director For Against Management 4 Approve Haribhakti & Co. and Pathak H For For Management D & Associates as Auditors and Authorize Board to Fix Their Remuneration 5 Elect S.S. Kohli as Director For For Management 6 Elect C.P. Jain as Director For For Management 7 Elect V.K. Chaturvedi as Director For For Management 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights to Qualified Institutional Buyers 9 Appoint R. Shenoy as Manager and For For Management Approve His Remuneration RFM CORPORATION Ticker: RFM Security ID: Y72788154 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: MAY 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 3 Approve Minutes of the Annual For For Management Stockholders' Meeting Held on June 27, 2012 4 Approve President's Report for 2012 For For Management and Audited Financial Statements Ending Dec. 31, 2012 5 Ratify Acts of the Management and For For Management Board of Directors 6.1 Elect Jose S. Concepcion, Jr. as a For For Management Director 6.2 Elect Ernest Fritz Server as a Director For For Management 6.3 Elect Jose Ma. A. Concepcion III as a For For Management Director 6.4 Elect Joseph D. Server as a Director For For Management 6.5 Elect Felicisimo M. Nacino, Jr. as a For Against Management Director 6.6 Elect John Marie A. Concepcion as a For For Management Director 6.7 Elect Ma. Victoria Herminia C. Young For For Management as a Director 6.8 Elect Francisco A. Segovia as a For For Management Director 6.9 Elect Raissa H. Posadas as a Director For For Management 6.10 Elect Romeo L. Bernardo as a Director For For Management 6.11 Elect Lilia R. Bautista as a Director For For Management 7 Appoint External Auditor For For Management 8 Other Matters For Against Management RIZAL COMMERCIAL BANKING CORPORATION (RCBC) Ticker: RCB Security ID: Y7311H146 Meeting Date: JUN 24, 2013 Meeting Type: Annual Record Date: MAY 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Minutes of the Annual For For Management Meeting of Stockholders Held on June 25, 2012 2 Approve the Annual Report and the For For Management Audited Financial Statement for 2012 3 Ratify the Acts and Proceedings of the For For Management Board of Directors, Different Committees, and Management During the Year 2012 4 Approve Confirmation of Significant For For Management Transactions with DOSRI and Related Parties 5.1 Elect Alfonso T. Yuchengco as a For For Management Director 5.2 Elect Helen Y. Dee as a Director For For Management 5.3 Elect Cesar E. A. Virata as a Director For For Management 5.4 Elect Lorenzo V. Tan as a Director For For Management 5.5 Elect Teodoro D. Regala as a Director For For Management 5.6 Elect Wilfrido E. Sanchez as a Director For For Management 5.7 Elect Ma. Celia H. Fernandez-Estavillo For Against Management as a Director 5.8 Elect Minki Brian Hong as a Director For For Management 5.9 Elect Tze Ching Chan as a Director For For Management 5.10 Elect Tim-Chiu R. Leung as a Director For For Management 5.11 Elect Medel T. Nera as a Director For For Management 5.12 Elect Francis G. Estrada as a Director For For Management 5.13 Elect Armando M. Medina as a Director For For Management 5.14 Elect Francisco G. Eizmendi, Jr. as a For For Management Director 5.15 Elect Antonino L. Alindogan, Jr. as a For For Management Director 6 Appoint the External Auditor For For Management 7 Ratify the Placement of 63.65 Million For For Management Shares by Pan Malayan Management and Investment Corp. (PMMIC) to Third Party Investors, and the Subsequent Subscription by PMMIC to 63.65 Million Shares Issued by the Bank from Its Authorized Capital Stock 8 Other Matters For Against Management SAMSUNG ELECTRONICS CO. LTD. Ticker: 005930 Security ID: Y74718100 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 7,500 per Common Share and KRW 7,550 per Preferred Share 2.1.1 Reelect Lee In-Ho as Outside Director For For Management 2.1.2 Elect Song Gwang-Soo as Outside For For Management Director 2.1.3 Elect Kim Eun-Mee as Outside Director For For Management 2.2.1 Elect Yoon Boo-Keun as Inside Director For For Management 2.2.2 Elect Shin Jong-Kyun as Inside Director For For Management 2.2.3 Elect Lee Sang-Hoon as Inside Director For For Management 2.3.1 Reelect Lee In-Ho as Member of Audit For For Management Committee 2.3.2 Elect Song Gwang-Soo as Member of For For Management Audit Committee 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SAPURAKENCANA PETROLEUM BERHAD Ticker: SKPETRO Security ID: Y40892104 Meeting Date: APR 23, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition by SapuraKencana For For Management Drillng Pte Ltd., a Wholly-Owned Subsidiary of the Company, of the Entire Issued Share Capital of Seadrill Tender Rig Ltd. and 94-Percent Equity Interest in PT Nordrill Indonesia from Seadrill Ltd. 2 Approve Issuance of 587 Million New For For Management Shares at an Issue Price of MYR 2.80 Per Share to Investors SK HYNIX INC. Ticker: 000660 Security ID: Y3817W109 Meeting Date: MAR 22, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Elect Kim Joon-Ho as Inside Director For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SPT ENERGY GROUP INC. Ticker: 01251 Security ID: G8405W106 Meeting Date: FEB 05, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Specific Mandate to Issue For For Management Conversion Shares and the Amendment Deed SPT ENERGY GROUP INC. Ticker: 01251 Security ID: G8405W106 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: MAY 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a1 Elect Chen Chunhua as Director For For Management 3a2 Elect Wu Kwok Keung Andrew as Director For For Management 3a3 Elect Wan Kah Ming as Director For For Management 3a4 Elect Lin Yang as Director For For Management 3a5 Elect Jin Shumao as Director For For Management 3a6 Elect Zhang Yujuan as Director For For Management 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Share Repurchase Program For For Management 5c Authorize Reissuance of Repurchased For Against Management Shares TATA MOTORS LTD. Ticker: 500570 Security ID: Y85740267 Meeting Date: AUG 10, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend on Ordinary Shares of For For Management INR 4.00 Per Share and on 'A' Ordinary Shares of INR 4.10 Per Share 3 Reelect N. Munjee as Director For For Management 4 Reelect S. Bhargava as Director For For Management 5 Reelect V. Jairath as Director For For Management 6 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Elect C.P. Mistry as Director For For Management 8 Elect R. Pisharody as Director For For Management 9 Elect R. Pisharody as Executive For For Management Director and Approve His Remuneration 10 Elect S. Borwankar as Director For For Management 11 Elect S. Borwankar as Executive For For Management Director and Approve His Remuneration 12 Approve Revision in Remuneration of P. For For Management Telang as Managing Director - India Operations TENCENT HOLDINGS LTD. Ticker: 00700 Security ID: G87572148 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Elect Zhang Zhidong as Director For For Management 3a2 Elect Ian Charles Stone as Director For For Management 3a3 Elect Jacobus Petrus Bekker as Director For For Management 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Share Repurchase Program For For Management 7 Authorize Reissuance of Repurchased For Against Management Shares TULIP TELECOM LTD. Ticker: 532691 Security ID: Y8998U129 Meeting Date: DEC 29, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Elect J. Rai as Director For For Management 3 Approve Vacancy on the Board of For For Management Directors Resulting from the Retirement of A.N. Sinha 4 Approve R. Chadha & Associates as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Elect D. Kaushal as Director For For Management 6 Appoint D. Kaushal as Executive For For Management Director and Director - Finance and Approve His Remuneration TULIP TELECOM LTD. Ticker: 532691 Security ID: Y8998U129 Meeting Date: JAN 02, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Warrants to Sharad For For Management Enterprises Pvt. Ltd., Promoter TULIP TELECOM LTD. Ticker: 532691 Security ID: Y8998U129 Meeting Date: JUN 10, 2013 Meeting Type: Special Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Borrowing Powers For Against Management 2 Approve Pledging of Assets for Debt For Against Management 3 Amend Articles of Association For For Management 4 Reappoint D.S. Bedi as Executive For For Management Director and Approve His Remuneration UEM LAND HOLDINGS BHD Ticker: UEMLAND Security ID: Y9033U108 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: JUN 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve First and Final Dividend of For For Management MYR 0.03 Per Share 2 Elect Ahmad Tajuddin Ali as Director For For Management 3 Elect Oh Kim Sun as Director For For Management 4 Elect Lim Tian Huat as Director For For Management 5 Elect Srikandan Kanagainthiram as For For Management Director 6 Elect Suseelawati Ungku Omar as For For Management Director 7 Elect Md Ali Md Dewal as Director For For Management 8 Elect Philip Sutton Cox as Director For For Management 9 Approve Remuneration of Directors For For Management 10 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 11 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 12 Approve Renewal of Shareholders' For Against Management Mandate for Recurrent Related Party Transactions 13 Approve New Shareholders' Mandate for For For Management Recurrent Related Party Transactions 1 Change Company Name For For Management UNITED SPIRITS LIMITED Ticker: 532432 Security ID: Y92311102 Meeting Date: SEP 25, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 2.50 Per Share For For Management 3 Reelect S. Menon as Director For Against Management 4 Reelect V. Mallya as Director For For Management 5 Approve Walker, Chandiok & Co. as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Elect G.N. Bajpai as Director For For Management UNITED SPIRITS LIMITED Ticker: 532432 Security ID: Y92311102 Meeting Date: DEC 13, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity Shares to For For Management Relay B.V., Investor UNIVERSAL ROBINA CORPORATION Ticker: URC Security ID: Y9297P100 Meeting Date: JAN 24, 2013 Meeting Type: Special Record Date: DEC 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 2 Approve Amendment to the Secondary For For Management Purpose in the Articles of Incorporation of the Corporation to Include the Business of Power Generation and to Engage in Such Activity UNIVERSAL ROBINA CORPORATION Ticker: URC Security ID: Y9297P100 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 2 Approve Minutes of Shareholder Meeting For For Management Held April 18, 2012 and Special Meeting Held on Jan. 24, 2013 3 Approve Annual Report and Financial For For Management Statements for the Preceding Year 4.1 Elect John L. Gokongwei Jr. as a For For Management Director 4.2 Elect James L. Go as a Director For For Management 4.3 Elect Lance Y. Gokongwei as a Director For For Management 4.4 Elect Johnson Robert G. Go Jr. as a For For Management Director 4.5 Elect Wilfrido E. Sanchez as a Director For For Management 4.6 Elect Patrick Henry C. Go as a Director For Against Management 4.7 Elect Roberto G. Coyiuto Jr. as a For For Management Director 4.8 Elect Pascual S. Guerzon as a Director For For Management 4.9 Elect Frederick D. Go as a Director For For Management 5 Elect External Auditors For For Management 6 Ratify All Acts of the Board of For For Management Directors and Management VISTA LAND & LIFESCAPES, INC. Ticker: VLL Security ID: Y9382G106 Meeting Date: JUN 17, 2013 Meeting Type: Annual Record Date: MAY 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 2 Approve President's Report, Management For For Management Report, and Audited Financial Statements for the Year 2012 3 Ratify All Acts and Resolutions of the For For Management Board of Directors and Management for the Year 2012 4.1 Elect Marcelino Mendoza as a Director For For Management 4.2 Elect Ricardo B. Tan, Jr. as a Director For Against Management 4.3 Elect Cynthia J. Javarez as a Director For For Management 4.4 Elect Maribeth C. Tolentino as a For For Management Director 4.5 Elect Manuel Paolo A. Villar as a For For Management Director 4.6 Elect Ruben O. Fruto as a Director For For Management 4.7 Elect Marilou Adea as a Director For For Management 5 Appoint External Auditors For For Management XINCHEN CHINA POWER HOLDINGS LTD. Ticker: 01148 Security ID: G9830E109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Wu Xiao An as Director For For Management 2b Elect Wang Yunxian as Director For For Management 2c Elect Qi Yumin as Director For For Management 2d Elect Li Peiqi as Director For For Management 2e Elect Chi Guohua as Director For For Management 2f Elect Wang Jun as Director For For Management 2g Elect Huang Haibo as Director For For Management 2h Elect Wang Songlin as Director For For Management 2i Authorize Board to Fix the For For Management Remuneration of Directors 3 Appoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 4a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 4b Authorize Share Repurchase Program of For For Management Up to 10 Percent of Issued Share Capital 4c Authorize Reissuance of Repurchased For Against Management Shares XINGDA INTERNATIONAL HOLDINGS LTD Ticker: 01899 Security ID: G9827V106 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: MAY 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a1 Elect Liu Jinlan as Director For For Management 3a2 Elect Liu Xiang as Director For For Management 3a3 Elect Xu Chunhua as Director For For Management 3b Authorize the Board to Fix For For Management Remuneration of Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares YES BANK LIMITED Ticker: 532648 Security ID: Y97636107 Meeting Date: JUL 14, 2012 Meeting Type: Annual Record Date: JUL 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 4.00 Per Share For For Management 3 Reelect S.L. Kapur as Director For For Management 4 Reelect A.K. Mago as Director For For Management 5 Approve S.R. Batliboi & Co. as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Elect M. Sabharwal as Director For For Management 7 Approve Revision in Remuneration of R. For For Management Kapoor, Managing Director and CEO 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights YES BANK LIMITED Ticker: 532648 Security ID: Y97636107 Meeting Date: JUN 08, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 6.00 Per Share For For Management 3 Reelect R. Singh as Director For Against Management 4 Reelect A. Vohra as Director For Against Management 5 Approve S.R. Batliboi & Co. as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Elect D.A. Nanda as Director For For Management 7 Elect R. Chopra as Director For For Management 8 Elect M.R. Srinivasan as Director For For Management 9 Approve Revision in Remuneration of R. For For Management Kapoor, Managing Director and CEO 10 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights ZHUZHOU CSR TIMES ELECTRIC CO LTD Ticker: 03898 Security ID: Y9892N104 Meeting Date: JUN 10, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Profits Distribution Plan and For For Management Declare Final Dividend 5 Reappoint Ernst & Young Hua Ming as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Approve Proposed Issue and For Against Management Registration of the Issue of Short-Term Financing Notes 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Approve Adoption of Share Appreciation For For Management Rights Scheme and the Proposed Grant Dreyfus Global Real Estate Securities Fund AEON MALL CO., LTD. Ticker: 8905 Security ID: J10005106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles To Amend Business Lines For For Management 2.1 Elect Director Murakami, Noriyuki For Against Management 2.2 Elect Director Okazaki, Soichi For Against Management 2.3 Elect Director Iwamoto, Kaoru For For Management 2.4 Elect Director Chiba, Seiichi For For Management 2.5 Elect Director Iwamoto, Hiroshi For For Management 2.6 Elect Director Umeda, Yoshiharu For For Management 2.7 Elect Director Okada, Motoya For Against Management 2.8 Elect Director Tamai, Mitsugu For For Management 2.9 Elect Director Murai, Masato For For Management 2.10 Elect Director Mishima, Akio For For Management 2.11 Elect Director Nakamura, Akifumi For For Management 2.12 Elect Director Fujiwara, Yuzo For For Management 3.1 Appoint Statutory Auditor Hamasaki, For Against Management Hiroyuki 3.2 Appoint Statutory Auditor Hiramatsu, For Against Management Yotoku ALLIED PROPERTIES REAL ESTATE INVESTMENT TRUST Ticker: AP.UN Security ID: 019456102 Meeting Date: MAY 14, 2013 Meeting Type: Annual/Special Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Gerald R. Connor For For Management 1.2 Elect Trustee Gordon R. Cunningham For For Management 1.3 Elect Trustee Michael R. Emory For For Management 1.4 Elect Trustee James Griffiths For For Management 1.5 Elect Trustee Ralph T. Neville For For Management 1.6 Elect Trustee Daniel F. Sullivan For For Management 1.7 Elect Trustee Peter Sharpe For For Management 2 Approve BDO Canada LLP as Auditors and For For Management Authorize Trustees to Fix Their Remuneration 3 Amend Declaration of Trust For For Management 4 Re-approve Unit Option Plan For For Management 5 Approve Unitholder Rights Plan For For Management ALSTRIA OFFICE REIT-AG Ticker: AOX Security ID: D0378R100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: MAY 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2012 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2012 5 Ratify Deloitte and Touche GmbH as For For Management Auditors for Fiscal 2013 6 Approve Creation of EUR 39.5 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 7 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 600 Million; Approve Creation of EUR 38 Million Pool of Capital to Guarantee Conversion Rights AMERICAN CAMPUS COMMUNITIES, INC. Ticker: ACC Security ID: 024835100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Bayless Jr. For For Management 1.2 Elect Director R.D. Burck For For Management 1.3 Elect Director G. Steven Dawson For Withhold Management 1.4 Elect Director Cydney C. Donnell For Withhold Management 1.5 Elect Director Edward Lowenthal For Withhold Management 1.6 Elect Director Oliver Luck For For Management 1.7 Elect Director Winston W. Walker For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ASCENDAS REAL ESTATE INVESTMENT TRUST Ticker: A17 Security ID: Y0205X103 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Report of HSBC Institutional For For Management Trust Services (Singapore) Limited, the Statement by Ascendas Funds Management (S) Limited, and the Audited Financial Statements of Ascendas Real Estate Investment Trust 2 Reappoint KPMG LLP as Auditors and For For Management Authorize Manager to Fix Their Remuneration 3 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights AVALONBAY COMMUNITIES, INC. Ticker: AVB Security ID: 053484101 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glyn F. Aeppel For For Management 1.2 Elect Director Alan B. Buckelew For For Management 1.3 Elect Director Bruce A. Choate For For Management 1.4 Elect Director John J. Healy, Jr. For For Management 1.5 Elect Director Timothy J. Naughton For For Management 1.6 Elect Director Lance R. Primis For For Management 1.7 Elect Director Peter S. Rummell For For Management 1.8 Elect Director H. Jay Sarles For For Management 1.9 Elect Director W. Edward Walter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management BIOMED REALTY TRUST, INC. Ticker: BMR Security ID: 09063H107 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan D. Gold For For Management 1.2 Elect Director Daniel M. Bradbury For For Management 1.3 Elect Director Barbara R. Cambon For For Management 1.4 Elect Director Edward A. Dennis For For Management 1.5 Elect Director Richard I. Gilchrist For For Management 1.6 Elect Director Gary A. Kreitzer For For Management 1.7 Elect Director Theodore D. Roth For For Management 1.8 Elect Director M. Faye Wilson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management BOARDWALK REAL ESTATE INVESTMENT TRUST Ticker: BEI.UN Security ID: 096631106 Meeting Date: MAY 15, 2013 Meeting Type: Annual/Special Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Trustees at Not More For For Management Than Seven 2.1 Elect Trustee James R. Dewald For For Management 2.2 Elect Trustee Gary Goodman For For Management 2.3 Elect Trustee Arthur L. Havener Jr. For For Management 2.4 Elect Trustee Sam Kolias For For Management 2.5 Elect Trustee Samantha Kolias For For Management 2.6 Elect Trustee Al W. Mawani For For Management 2.7 Elect Trustee Andrea M. Stephen For For Management 3 Approve Deloitte LLP as Auditors and For For Management Authorize Trustees to Fix Their Remuneration 4 Re-approve Deferred Unit Plan For For Management BOSTON PROPERTIES, INC. Ticker: BXP Security ID: 101121101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zoe Baird Budinger For Against Management 1.2 Elect Director Carol B. Einiger For Against Management 1.3 Elect Director Jacob A. Frenkel For Against Management 1.4 Elect Director Joel I. Klein For For Management 1.5 Elect Director Douglas T. Linde For Against Management 1.6 Elect Director Matthew J. Lustig For Against Management 1.7 Elect Director Alan J. Patricof For Against Management 1.8 Elect Director Owen D. Thomas For For Management 1.9 Elect Director Martin Turchin For Against Management 1.10 Elect Director David A. Twardock For Against Management 1.11 Elect Director Mortimer B. Zuckerman For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management BRE PROPERTIES, INC. Ticker: BRE Security ID: 05564E106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irving F. Lyons, III For For Management 1.2 Elect Director Paula F. Downey For For Management 1.3 Elect Director Christopher J. McGurk For For Management 1.4 Elect Director Matthew T. Medeiros For For Management 1.5 Elect Director Constance B. Moore For For Management 1.6 Elect Director Jeanne R. Myerson For For Management 1.7 Elect Director Jeffrey T. Pero For For Management 1.8 Elect Director Thomas E. Robinson For For Management 1.9 Elect Director Dennis E. Singleton For For Management 1.10 Elect Director Thomas P. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management BROOKFIELD OFFICE PROPERTIES INC. Ticker: BPO Security ID: 112900105 Meeting Date: APR 25, 2013 Meeting Type: Annual/Special Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Director William T. Cahill For For Management A2 Elect Director Christie J.B. Clark For For Management A3 Elect Director Richard B. Clark For Withhold Management A4 Elect Director Jack L. Cockwell For For Management A5 Elect Director Dennis H. Friedrich For For Management A6 Elect Director Michael Hegarty For For Management A7 Elect Director Brian W. Kingston For For Management A8 Elect Director Paul J. Massey Jr. For For Management A9 Elect Director F. Allan McDonald For For Management A10 Elect Director Robert L. Stelzl For For Management A11 Elect Director John E. Zuccotti For For Management B Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration C Advisory Vote on Executive For For Management Compensation Approach D Amend Stock Option Plan For Against Management E Approve Stock Option Plan For For Management CALLOWAY REAL ESTATE INVESTMENT TRUST Ticker: CWT.UN Security ID: 131253205 Meeting Date: MAY 09, 2013 Meeting Type: Annual/Special Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Trustees at Not More For For Management Than Seven 2.1 Elect Trustee Huw Thomas For For Management 2.2 Elect Trustee Jamie McVicar For For Management 2.3 Elect Trustee Kevin Pshebniski For For Management 2.4 Elect Trustee Michael Young For For Management 2.5 Elect Trustee Garry Foster For For Management 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Trustees to Fix Their Remuneration 4 Amend Deferred Unit Plan For For Management CAMDEN PROPERTY TRUST Ticker: CPT Security ID: 133131102 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Campo For For Management 1.2 Elect Director Scott S. Ingraham For For Management 1.3 Elect Director Lewis A. Levey For For Management 1.4 Elect Director William B. McGuire, Jr. For For Management 1.5 Elect Director William F. Paulsen For For Management 1.6 Elect Director D. Keith Oden For For Management 1.7 Elect Director F. Gardner Parker For For Management 1.8 Elect Director Frances Aldrich For For Management Sevilla-Sacasa 1.9 Elect Director Steven A. Webster For Withhold Management 1.10 Elect Director Kelvin R. Westbrook For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CANADIAN APARTMENT PROPERTIES REIT Ticker: CAR.UN Security ID: 134921105 Meeting Date: MAY 21, 2013 Meeting Type: Annual/Special Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Harold Burke For For Management 1.2 Elect Trustee David Ehrlich For For Management 1.3 Elect Trustee Paul Harris For For Management 1.4 Elect Trustee Edwin F. Hawken For For Management 1.5 Elect Trustee Thomas Schwartz For For Management 1.6 Elect Trustee Michael Stein For For Management 1.7 Elect Trustee Stanley Swartzman For For Management 1.8 Elect Trustee Elaine Todres For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Unitholder Rights Plan For For Management 4 Approve Advance Notice Policy For For Management 5 Allow Electronic Distribution of For For Management Company Communications CAPITACOMMERCIAL TRUST LTD. Ticker: C61 Security ID: Y1091F107 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Trustee's Report, Manager's For For Management Statement, Financial Statements, and Auditors' Report 2 Reappoint KPMG LLP as Auditors and For For Management Authorize Manager to Fix Their Remuneration 3 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 4 Authorize Unit Repurchase Program For For Management CAPITAL & COUNTIES PROPERTIES PLC Ticker: CAPC Security ID: G19406100 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAY 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Re-elect Ian Durant as Director For For Management 4 Re-elect Ian Hawksworth as Director For For Management 5 Re-elect Soumen Das as Director For For Management 6 Re-elect Gary Yardley as Director For For Management 7 Re-elect Graeme Gordon as Director For For Management 8 Re-elect Ian Henderson as Director For For Management 9 Re-elect Andrew Huntley as Director For For Management 10 Elect Demetra Pinsent as Director For For Management 11 Re-elect Henry Staunton as Director For For Management 12 Re-elect Andrew Strang as Director For For Management 13 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 14 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 15 Approve Remuneration Report For Against Management 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise the Company to Call EGM with For For Management Two Weeks' Notice CAPITALAND LIMITED Ticker: C31 Security ID: Y10923103 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Declare Final Dividend For For Management 3 Approve Directors' Fees For For Management 4a Elect Ng Kee Choe as Director For For Management 4b Elect Peter Seah Lim Huat as Director For For Management 5a Elect Amirsham Bin A Aziz as Director For Against Management 5b Elect Stephen Lee Ching Yen as Director For For Management 5c Elect Lim Ming Yan as Director For For Management 6 Reappoint KPMG LLP Auditors and For For Management Authorize Board to Fix Their Remuneration 7a Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 7b Approve Grant of Awards and Issue For For Management Shares Pursuant to the CapitaLand Performance Share Plan 2010 and the CapitaLand Restricted Share Plan 2010 CAPITALAND LIMITED Ticker: C31 Security ID: Y10923103 Meeting Date: APR 26, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Share Repurchase Program For For Management CAPITAMALLS ASIA LTD. Ticker: JS8 Security ID: Y1122V105 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Declare Final Dividend For For Management 3 Approve Directors' Fees For For Management 4a Reelect Sunil Tissa Amarasuriya as For For Management Director 4b Reelect Tan Kong Yam as Director For For Management 5a Reelect Lim Ming Yan as Director For For Management 5b Reelect Ng Kee Choe as Director For For Management 5c Reelect Bob Tan Beng Hai as Director For For Management 6 Reappoint KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 7 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 8 Approve Grant of Awards and Issuance For Against Management of Shares Pursuant to the CapitaMalls Asia Performance Share Plan and the CapitaMalls Asia Restricted Stock Plan 9 Approve Issuance of Shares Pursuant to For For Management the CapitaMalls Asia Dividend Reinvestment Scheme CAPITAMALLS ASIA LTD. Ticker: JS8 Security ID: Y1122V105 Meeting Date: APR 24, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Share Repurchase Program For For Management CDL HOSPITALITY TRUSTS Ticker: J85 Security ID: Y1233P104 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements, For For Management Trustee-Manager's Report, Statement by the CEO of the Trustee-Manager, Trustee's Report, Manager's Report, and Auditors' Report 2 Reappoint KPMG LLP as Auditors and For For Management Authorize H-REIT Manager and HBT Trustee-Manager to Fix Their Remuneration 3 Approve Equity or Equity-Linked For For Management Securities with or without Preemptive Rights 4 Other Business For Against Management CHARTER HALL RETAIL REIT Ticker: CQR Security ID: Q2308D108 Meeting Date: OCT 22, 2012 Meeting Type: Special Record Date: OCT 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Alan Rattray-Wood as a Director For For Management CHARTWELL RETIREMENT RESIDENCES Ticker: CSH.UN Security ID: 16141A103 Meeting Date: MAY 16, 2013 Meeting Type: Annual/Special Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Lise Bastarache as Trustee of For For Management Chartwell 1.2 Elect Sidney P.H. Robinson as Trustee For For Management of Chartwell 1.3 Elect Huw Thomas as Trustee of For For Management Chartwell 2.1 Elect Michael D. Harris as Trustee of For For Management CSH Trust 2.2 Elect Andre R. Kuzmicki as Trustee of For For Management CSH Trust 2.3 Elect Thomas Schwartz as Trustee of For For Management CSH Trust 3.1 Elect Lise Bastarache as Director of For For Management CMCC 3.2 Elect W. Brent Binions as Director of For For Management CMCC 3.3 Elect Michael D. Harris as Director of For For Management CMCC 3.4 Elect Andre R. Kuzmicki as Director of For For Management CMCC 3.5 Elect Sidney P.H. Robinson as Director For For Management of CMCC 3.6 Elect Sharon Sallows as Director of For For Management CMCC 3.7 Elect Thomas Schwartz as Director of For For Management CMCC 3.8 Elect Huw Thomas as Director of CMCC For For Management 4 Approve KPMG LLP as Auditors and For For Management Authorize Trustees to Fix Their Remuneration 5 Amend Long Term Incentive Plan For Against Management CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: 00688 Security ID: Y15004107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Hao Jian Min as Director For For Management 3b Elect Xiao Xiao as Director For Against Management 3c Elect Guo Yong as Director For Against Management 3d Elect Kan Hongbo as Director For Against Management 3e Elect Wong Ying Ho, Kennedy as Director For For Management 3f Elect Fan Hsu Lai Tai, Rita as Director For For Management 3g Elect Li Man Bun, Brian David as For Against Management Director 4 Authorize Board to Fix the For For Management Remuneration of Directors 5 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: 00688 Security ID: Y15004107 Meeting Date: MAY 30, 2013 Meeting Type: Special Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve New Master CSCECL Group For For Management Engagement Agreement and the Proposed Cap CITY DEVELOPMENTS LTD. Ticker: C09 Security ID: V23130111 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Declare Final Dividend of SGD 0.08 Per For For Management Share and Special Dividend of SGD 0.05 Per Share 3 Approve Directors' Fees and Audit For For Management Committee Fees 4a Elect Yeo Liat Kok Philip as Director For For Management 4b Elect Chan Soon Hee Eric as Director For Against Management 5a Elect Kwek Leng Beng as Director For For Management 5b Elect Chee Keng Soon as Director For For Management 5c Elect Foo See Juan as Director For For Management 5d Elect Tang See Chim as Director For For Management 6 Reappoint KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 7 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 8 Authorize Share Repurchase Program For For Management 9 Approve Mandate for Transactions with For For Management Related Parties COUNTRY GARDEN HOLDINGS COMPANY LTD. Ticker: 02007 Security ID: G24524103 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAY 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Yeung Kwok Keung as Director For For Management 3b Elect Yang Erzhu as Director For For Management 3c Elect Su Rubo as Director For For Management 3d Elect Zhang Yaoyuan as Director For For Management 3e Elect Lai Ming, Joseph as Director For For Management 3f Elect Huang Hongyan as Director For For Management 3g Elect Huang Xiao as Director For For Management 3h Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares CUBESMART Ticker: CUBE Security ID: 229663109 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William M. For For Management Diefenderfer, III 1.2 Elect Director Piero Bussani For For Management 1.3 Elect Director Dean Jernigan For For Management 1.4 Elect Director Marianne M. Keler For For Management 1.5 Elect Director Deborah R. Salzberg For For Management 1.6 Elect Director John F. Remondi For For Management 1.7 Elect Director Jeffrey F. Rogatz For For Management 1.8 Elect Director John W. Fain For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DDR CORP. Ticker: DDR Security ID: 23317H102 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrance R. Ahern For For Management 1.2 Elect Director James C. Boland For For Management 1.3 Elect Director Thomas Finne For For Management 1.4 Elect Director Robert H. Gidel For For Management 1.5 Elect Director Daniel B. Hurwitz For For Management 1.6 Elect Director Volker Kraft For For Management 1.7 Elect Director Rebecca L. Maccardini For For Management 1.8 Elect Director Victor B. MacFarlane For For Management 1.9 Elect Director Craig Macnab For For Management 1.10 Elect Director Scott D. Roulston For For Management 1.11 Elect Director Barry A. Sholem For For Management 2 Increase Authorized Common Stock For For Management 3 Permit Board to Amend Bylaws Without For Against Management Shareholder Consent 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DEUTSCHE WOHNEN AG Ticker: DWNI Security ID: D2046U176 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.21 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2012 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2012 5 Ratify Ernst & Young GmbH as Auditors For For Management for Fiscal 2013 6 Elect Uwe Flach to the Supervisory For For Management Board 7 Approve Creation of EUR 80.4 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 8 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 850 Million; Approve Creation of EUR 40.2 Million Pool of Capital to Guarantee Conversion Rights DEXUS PROPERTY GROUP Ticker: DXS Security ID: Q3190P100 Meeting Date: NOV 05, 2012 Meeting Type: Annual Record Date: NOV 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Adoption of the For For Management Remuneration Report 2 Approve the Spill Resolution None Against Management 3.1 Approve the DEXUS Transitional For Abstain Management Performance Rights Plan 3.2 Approve the DEXUS Short Term Incentive For For Management Performance Rights Plan and the DEXUS Long Term Incentive Performance Rights Plan 4 Approve the Grant of 453,417 For Abstain Management Performance Rights to Darren Steinberg, Executive Director of the Company 5.1 Elect Richard Sheppard as a Director For For Management 5.2 Elect Chris Beare as a Director For For Management 5.3 Elect John Conde as a Director For For Management 5.4 Elect Peter St George as a Director For For Management DIAMONDROCK HOSPITALITY COMPANY Ticker: DRH Security ID: 252784301 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William W. McCarten For For Management 1.2 Elect Director Daniel J. Altobello For For Management 1.3 Elect Director W. Robert Grafton For For Management 1.4 Elect Director Maureen L. McAvey For For Management 1.5 Elect Director Gilbert T. Ray For For Management 1.6 Elect Director Bruce D. Wardinski For For Management 1.7 Elect Director Mark W. Brugger For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DIGITAL REALTY TRUST, INC. Ticker: DLR Security ID: 253868103 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Dennis E. Singleton For Against Management 1B Elect Director Michael F. Foust For For Management 1C Elect Director Laurence A. Chapman For For Management 1D Elect Director Kathleen Earley For Against Management 1E Elect Director Ruann F. Ernst For Against Management 1F Elect Director Kevin J. Kennedy For For Management 1G Elect Director William G. LaPerch For For Management 1H Elect Director Robert H. Zerbst For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: AUG 03, 2012 Meeting Type: Special Record Date: JUN 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gordon J. Davis For For Management 1.2 Elect Director Nathan Leventhal For For Management 1.3 Elect Director Benaree Pratt Wiley For For Management DUKE REALTY CORPORATION Ticker: DRE Security ID: 264411505 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas J. Baltimore, Jr. For For Management 1b Elect Director William Cavanaugh, III For For Management 1c Elect Director Alan H. Cohen For For Management 1d Elect Director Ngaire E. Cuneo For For Management 1e Elect Director Charles R. Eitel For For Management 1f Elect Director Martin C. Jischke For For Management 1g Elect Director Dennis D. Oklak For For Management 1h Elect Director Melanie R. Sabelhaus For For Management 1i Elect Director Peter M. Scott, III For For Management 1j Elect Director Jack R. Shaw For For Management 1k Elect Director Lynn C. Thurber For For Management 1l Elect Director Robert J. Woodward, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DUNDEE REAL ESTATE INVESTMENT TRUST Ticker: D.UN Security ID: 265270207 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Ned Goodman For For Management 1.2 Elect Trustee Detlef Bierbaum For For Management 1.3 Elect Trustee Donald K. Charter For For Management 1.4 Elect Trustee Michael J. Cooper For For Management 1.5 Elect Trustee Peter A. Crossgrove For For Management 1.6 Elect Trustee Joanne Ferstman For For Management 1.7 Elect Trustee Robert G. Goodall For For Management 1.8 Elect Trustee David Goodman For For Management 1.9 Elect Trustee Duncan Jackman For For Management 1.10 Elect Trustee Robert Tweedy For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Trustees to Fix Their Remuneration EQUITY RESIDENTIAL Ticker: EQR Security ID: 29476L107 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Alexander For Withhold Management 1.2 Elect Director Charles L. Atwood For For Management 1.3 Elect Director Linda Walker Bynoe For Withhold Management 1.4 Elect Director Mary Kay Haben For For Management 1.5 Elect Director Bradley A. Keywell For Withhold Management 1.6 Elect Director John E. Neal For For Management 1.7 Elect Director David J. Neithercut For For Management 1.8 Elect Director Mark S. Shapiro For For Management 1.9 Elect Director Gerald A. Spector For For Management 1.10 Elect Director B. Joseph White For Withhold Management 1.11 Elect Director Samuel Zell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Sustainability Against Against Shareholder ESSEX PROPERTY TRUST, INC. Ticker: ESS Security ID: 297178105 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith R. Guericke For Withhold Management 1.2 Elect Director Issie N. Rabinovitch For Withhold Management 1.3 Elect Director Thomas E. Randlett For Withhold Management 2 Declassify the Board of Directors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation EXCEL TRUST, INC. Ticker: EXL Security ID: 30068C109 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary B. Sabin For For Management 1.2 Elect Director Spencer G. Plumb For For Management 1.3 Elect Director Mark T. Burton For For Management 1.4 Elect Director Bruce G. Blakley For For Management 1.5 Elect Director Burland B. East, III For For Management 1.6 Elect Director Robert E. Parsons, Jr. For For Management 1.7 Elect Director Warren R. Staley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FIRST INDUSTRIAL REALTY TRUST, INC. Ticker: FR Security ID: 32054K103 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Declassify the Board of Directors For For Management 1B Provide Directors May Only Be Removed For For Management for Cause 1C Approve Stock Ownership Limitations For For Management 1D Delete the current definition of For For Management 'Independent Director' 1E Remove Existing Exception from the For For Management Company's Election to be Governed by the Provisions of the Maryland Business Combination Act 2.1 Elect Director Matthew S. Dominski For For Management 2.2 Elect Director Bruce W. Duncan For For Management 2.3 Elect Director H. Patrick Hackett, Jr. For For Management 2.4 Elect Director John Rau For For Management 2.5 Elect Director L. Peter Sharpe For Against Management 2.6 Elect Director W. Ed Tyler For Against Management 3.1 Elect Director H. Patrick Hackett, Jr. For For Management 3.2 Elect Director L. Peter Sharpe For Against Management 3.3 Elect Director Matthew S. Dominski For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Auditors For For Management GENERAL GROWTH PROPERTIES, INC. Ticker: GGP Security ID: 370023103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard B. Clark For For Management 1.2 Elect Director Mary Lou Fiala For For Management 1.3 Elect Director J. Bruce Flatt For For Management 1.4 Elect Director John K. Haley For For Management 1.5 Elect Director Cyrus Madon For For Management 1.6 Elect Director Sandeep Mathrani For For Management 1.7 Elect Director David J. Neithercut For For Management 1.8 Elect Director Mark R. Patterson For For Management 1.9 Elect Director John G. Schreiber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GLOBAL LOGISTIC PROPERTIES LTD. Ticker: MC0 Security ID: Y27187106 Meeting Date: JUL 19, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Share Repurchase Program For For Management GLOBAL LOGISTIC PROPERTIES LTD. Ticker: MC0 Security ID: Y27187106 Meeting Date: JUL 19, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Declare Final Dividend of SGD 0.03 Per For For Management Share 3 Reelect Seek Ngee Huat as Director For For Management 4 Reelect Tham Kui Seng as Director For For Management 5 Reelect Ming Zhi Mei as Director For For Management 6 Reelect Paul Cheng Ming Fun as Director For For Management 7 Reelect Yoichiro Furuse as Director For For Management 8 Approve Directors' Fees of $1.5 For For Management Million for the Year Ending March 31, 2013 9 Reappoint KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 10 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 11 Approve Issuance of Shares and Grant For Against Management of Awards Under the GLP Performance Share Plan and GLP Restricted Share Plan GLOBAL LOGISTIC PROPERTIES LTD. Ticker: MC0 Security ID: Y27187106 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale of Properties to a Real For For Management Estate Investment Trust in Japan GOODMAN GROUP Ticker: GMG Security ID: Q4229H119 Meeting Date: NOV 16, 2012 Meeting Type: Annual/Special Record Date: NOV 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt the Financial Statements and For For Management Reports of the Directors and Auditor of Goodman Logistics (HK) Limited 2 Appoint KPMG as Auditors of Goodman For For Management Logistics (HK) Limited 3 Elect Ian Ferrier as a Director of For For Management Goodman Limited 4 Elect Jim Sloman as a Director of For For Management Goodman Limited 5 Elect Philip Yan Hok Fan as a Director For For Management of Goodman Limited 6 Elect Rebecca McGrath as a Director of For For Management Goodman Limited 7 Elect Philip Pearce as a Director of For For Management Goodman Logistics (HK) Limited 8 Approve the Adoption of the For For Management Remuneration Report 9 Approve the Long Term Incentive Plan For For Management 10 Approve the Grant of 927,152 For For Management Performance Rights to Gregory Goodman 11 Approve the Grant of 298,013 For For Management Performance Rights to Philip Pearce 12 Approve the Amendments to Goodman For For Management Logistics (HK) Limited's Articles of Association HANG LUNG PROPERTIES LTD. Ticker: 00101 Security ID: Y30166105 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Reelect Shang Shing Yin as Director For For Management 3b Reelect Dominic Chiu Fai Ho as Director For For Management 3c Reelect Philip Nan Lok Chen as Director For For Management 3d Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares HCP, INC. Ticker: HCP Security ID: 40414L109 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James F. Flaherty, III For For Management 1b Elect Director Christine N. Garvey For For Management 1c Elect Director David B. Henry For For Management 1d Elect Director Lauralee E. Martin For For Management 1e Elect Director Michael D. McKee For For Management 1f Elect Director Peter L. Rhein For For Management 1g Elect Director Kenneth B. Roath For For Management 1h Elect Director Joseph P. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HEALTH CARE REIT, INC. Ticker: HCN Security ID: 42217K106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Ballard, Jr. For Against Management 1.2 Elect Director George L. Chapman For For Management 1.3 Elect Director Thomas J. DeRosa For For Management 1.4 Elect Director Jeffrey H. Donahue For Against Management 1.5 Elect Director Peter J. Grua For For Management 1.6 Elect Director Fred S. Klipsch For For Management 1.7 Elect Director Sharon M. Oster For Against Management 1.8 Elect Director Jeffrey R. Otten For For Management 1.9 Elect Director Judith C. Pelham For Against Management 1.10 Elect Director R. Scott Trumbull For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management HIGHWOODS PROPERTIES, INC. Ticker: HIW Security ID: 431284108 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas W. Adler For For Management 1.2 Elect Director Gene H. Anderson For For Management 1.3 Elect Director Edward J. Fritsch For For Management 1.4 Elect Director David J. Hartzell For For Management 1.5 Elect Director Sherry A. Kellett For For Management 1.6 Elect Director Mark F. Mulhern For For Management 1.7 Elect Director L. Glenn Orr, Jr. For For Management 1.8 Elect Director O. Temple Sloan, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HONGKONG LAND HOLDINGS LTD. Ticker: H78 Security ID: G4587L109 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Auditors' Report and Declare Final Dividend 2 Reelect Lord Leach of Fairford as For Against Management Director 3 Reelect Richard Lee as Director For Against Management 4 Reelect Yiu Kai Pang as Director For Abstain Management 5 Elect Lord Sassoon as Director For Against Management 6 Reelect John Witt as Director For Abstain Management 7 Elect Michael Wu as Director For For Management 8 Approve Remuneration of Directors For For Management 9 Reappoint PricewaterhouseCoopers LLP For For Management Auditors and Authorise Board to Fix Their Remuneration 10 Authorise Issue of Equity or For For Management Equity-Linked Securities with and without Preemptive Rights 11 Authorise Share Repurchase Program For For Management HOST HOTELS & RESORTS, INC. Ticker: HST Security ID: 44107P104 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sheila C. Bair For For Management 1.2 Elect Director Robert M. Baylis For For Management 1.3 Elect Director Terence C. Golden For For Management 1.4 Elect Director Ann M. Korologos For Against Management 1.5 Elect Director Richard E. Marriott For For Management 1.6 Elect Director John B. Morse, Jr. For For Management 1.7 Elect Director Walter C. Rakowich For For Management 1.8 Elect Director Gordon H. Smith For For Management 1.9 Elect Director W. Edward Walter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HUDSON PACIFIC PROPERTIES, INC. Ticker: HPP Security ID: 444097109 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor J. Coleman For For Management 1.2 Elect Director Howard S. Stern For For Management 1.3 Elect Director Theodore R. Antenucci For For Management 1.4 Elect Director Richard B. Fried For For Management 1.5 Elect Director Jonathan M. Glaser For Withhold Management 1.6 Elect Director Mark D. Linehan For Withhold Management 1.7 Elect Director Robert M. Moran, Jr. For For Management 1.8 Elect Director Barry A. Porter For Withhold Management 1.9 Elect Director Patrick Whitesell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ICADE Ticker: ICAD Security ID: F4931M119 Meeting Date: APR 12, 2013 Meeting Type: Annual/Special Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Auditors' Special Report on For For Management Related-Party Transactions 3 Approve Discharge of Directors and CEO For For Management 4 Approve Allocation of Income and For For Management Dividends of EUR 3.64 per Share 5 Approve Consolidated Financial For For Management Statements and Statutory Reports 6 Reelect Thomas Francis Gleeson as For For Management Director 7 Ratify Appointment of Olivier de For For Management Poulpiquet as Director 8 Ratify Appointment of Jean-Paul For Against Management Faugere as Director 9 Renew Appointment of Mazars S.A. as For For Management Auditor 10 Appoint Charles de Boisriou as For For Management Alternate Auditor 11 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 250,000 12 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 13 Authorize Capital Increase of Up to For For Management EUR 38 Million for Future Exchange Offer on Silic 14 Approve Employee Stock Purchase Plan For For Management 15 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 16 Authorize Capitalization of Reserves For For Management of Up to EUR 15 Million for Bonus Issue or Increase in Par Value 17 Authorize up to 1 Percent of Issued For Against Management Capital for Use in Stock Option Plan 18 Authorize Filing of Required For For Management Documents/Other Formalities IGUATEMI EMPRESA DE SHOPPING CENTERS S.A Ticker: IGTA3 Security ID: P5352J104 Meeting Date: OCT 17, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2:1 Stock Split For For Management 2 Amend Articles to Reflect Changes in For For Management Capital JAPAN REAL ESTATE INVESTMENT CORP. Ticker: 8952 Security ID: J27523109 Meeting Date: MAR 19, 2013 Meeting Type: Special Record Date: JAN 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles To Reflect Changes in For For Management Law 2 Elect Executive Director Terasawa, For For Management Noritada 3 Elect Alternate Executive Director For For Management Katayama, Hiroshi 4.1 Appoint Supervisory Director Kusakabe, For Against Management Kenji 4.2 Appoint Supervisory Director Okanoya, For For Management Tomohiro KERRY PROPERTIES LTD. Ticker: 00683 Security ID: G52440107 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Wong Siu Kong as Director For For Management 3b Elect Qian Shaohua as Director For For Management 3c Elect Ku Moon Lun as Director For For Management 3d Elect Chang Tso Tung, Stephen as For For Management Director 4 Authorize Board to Fix Directors' For For Management Remuneration 5 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6c Authorize Reissuance of Repurchased For Against Management Shares KIMCO REALTY CORPORATION Ticker: KIM Security ID: 49446R109 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Milton Cooper For For Management 1.2 Elect Director Phillip E. Coviello For For Management 1.3 Elect Director Richard G. Dooley For For Management 1.4 Elect Director Joe Grills For For Management 1.5 Elect Director David B. Henry For For Management 1.6 Elect Director F. Patrick Hughes For For Management 1.7 Elect Director Frank Lourenso For For Management 1.8 Elect Director Colombe M. Nicholas For For Management 1.9 Elect Director Richard B. Saltzman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management KLEPIERRE Ticker: LI Security ID: F5396X102 Meeting Date: APR 11, 2013 Meeting Type: Annual/Special Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.50 per Share 4 Approve Auditors' Special Report on For Against Management Related-Party Transactions 5 Reelect Bertrand de Feydeau as For Against Management Supervisory Board Member 6 Reelect Vivien Levy-Garboua as For Against Management Supervisory Board Member 7 Ratify Appointment of Catherine Simoni For For Management as Supervisory Board Member 8 Authorize Repurchase of Up to 5 For Against Management Percent of Issued Share Capital 9 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 10 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 60 Million 11 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 40 Million 12 Approve Issuance of Equity or For For Management Equity-Linked Securities for Private Placements up to Aggregate Nominal Amount of EUR 40 Million 13 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 14 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 15 Authorize Capitalization of Reserves For For Management of Up to EUR 100 Million for Bonus Issue or Increase in Par Value 16 Approve Employee Stock Purchase Plan For For Management 17 Set Total Limit for Capital Increase For For Management to Result from All Issuance Requests under Items 10 to 16 Above at EUR 100 Million 18 Authorize Filing of Required For For Management Documents/Other Formalities LAND SECURITIES GROUP PLC Ticker: LAND Security ID: G5375M118 Meeting Date: JUL 19, 2012 Meeting Type: Annual Record Date: JUL 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Alison Carnwath as Director For For Management 5 Re-elect Robert Noel as Director For For Management 6 Re-elect Martin Greenslade as Director For For Management 7 Re-elect Richard Akers as Director For For Management 8 Re-elect Kevin O'Byrne as Director For For Management 9 Re-elect Sir Stuart Rose as Director For For Management 10 Re-elect Simon Palley as Director For For Management 11 Re-elect David Rough as Director For For Management 12 Re-elect Christopher Bartram as For For Management Director 13 Elect Stacey Rauch as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise EU Political Donations and For For Management Expenditure 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 21 Approve Sharesave Plan For For Management 22 Amend 2005 Long Term Incentive Plan For For Management LASALLE HOTEL PROPERTIES Ticker: LHO Security ID: 517942108 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Denise M. Coll For For Management 1.2 Elect Director Stuart L. Scott For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIBERTY PROPERTY TRUST Ticker: LRY Security ID: 531172104 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick F. Buchholz For For Management 1.2 Elect Director Thomas C. DeLoach, Jr. For For Management 1.3 Elect Director Katherine Elizabeth For For Management Dietze 1.4 Elect Director Daniel P. Garton For For Management 1.5 Elect Director William P. Hankowsky For For Management 1.6 Elect Director M. Leanne Lachman For For Management 1.7 Elect Director David L. Lingerfelt For For Management 1.8 Elect Director Stephen D. Steinour For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LONDON & STAMFORD PROPERTY PLC Ticker: LSP Security ID: G5689W109 Meeting Date: JUL 11, 2012 Meeting Type: Annual Record Date: JUL 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Reappoint BDO LLP as Auditors For For Management 5 Authorise Board to Fix Remuneration of For For Management Auditors 6 Re-elect Martin McGann as Director For For Management 7 Re-elect Richard Crowder as Director For For Management 8 Re-elect James Dean as Director For For Management 9 Authorise Issue of Equity with For For Management Pre-emptive Rights 10 Authorise Issue of Equity without For For Management Pre-emptive Rights 11 Authorise Market Purchase of Ordinary For For Management Shares 12 Authorise the Company to Call EGM with For For Management Two Weeks' Notice LONDON & STAMFORD PROPERTY PLC Ticker: LSP Security ID: G5689W109 Meeting Date: DEC 17, 2012 Meeting Type: Special Record Date: DEC 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Matters Relating to Merger For For Management with Metric Property Investments plc 2 Authorise Issue of Equity with For For Management Pre-emptive Rights 3 Authorise Issue of Equity without For For Management Pre-emptive Rights 4 Approve Tender Offer For For Management 5 Approve Change of Company Name to For For Management LondonMetric Property plc 6 Approve Purchase of Existing Incentive For For Management Shares from Former LSI Management Members in Accordance with the Terms of the Existing Management Incentives Termination Agreement 7 Authorise Market Purchase of Ordinary For For Management Shares LONGFOR PROPERTIES CO. LTD Ticker: 00960 Security ID: G5635P109 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Wu Yajun as Director For Against Management 3b Elect Qin Lihong as Director For For Management 3c Elect Zeng Ming as Director For For Management 3d Elect Frederick Peter Churchouse as For For Management Director 3e Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares MAPLETREE INDUSTRIAL TRUST Ticker: Security ID: Y5759S103 Meeting Date: JUL 20, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Report of Trustee, Statement by For For Management Manager, Audited Financial Statements and Auditors' Report 2 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors and Authorize Manager to Fix Their Remuneration 3 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 4 Other Business (Voting) For Against Management MIRVAC GROUP LTD. Ticker: MGR Security ID: Q62377108 Meeting Date: NOV 15, 2012 Meeting Type: Annual/Special Record Date: NOV 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 2.1 Elect James MacKenzie as Director For For Management 2.2 Elect John Peters as Director For For Management 2.3 Elect Marina Santini Darling as For For Management Director 2.4 Elect Gregory Dyer as Director For For Management 3 Approve the Adoption of the For For Management Remuneration Report 4 Approve the Amendments to the Mirvac For For Management Limited Constitution 5 Approve the Amendments to the Mirvac For For Management Property Trust Constitution 6.1 Approve the Issuance of Performance For For Management Rights to Gregory Dyer, Finance Director of the Company 6.2 Approve the Issuance of Performance For For Management Rights to Susan Lloyd-Hurwitz, Incoming Managing Director of the Company MITSUBISHI ESTATE CO LTD Ticker: 8802 Security ID: J43916113 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 6 2.1 Elect Director Kimura, Keiji For For Management 2.2 Elect Director Sugiyama, Hirotaka For For Management 2.3 Elect Director Yanagisawa, Yutaka For For Management 2.4 Elect Director Kono, Masaaki For For Management 2.5 Elect Director Kazama, Toshihiko For For Management 2.6 Elect Director Kato, Jo For For Management 2.7 Elect Director Aiba, Naoto For For Management 2.8 Elect Director Ono, Masamichi For For Management 2.9 Elect Director Okusa, Toru For For Management 2.10 Elect Director Matsuhashi, Isao For For Management 2.11 Elect Director Tokiwa, Fumikatsu For For Management 2.12 Elect Director Gomi, Yasumasa For For Management 2.13 Elect Director Tomioka, Shuu For For Management 3 Approve Takeover Defense Plan (Poison For Against Management Pill) MITSUI FUDOSAN CO. LTD. Ticker: 8801 Security ID: J4509L101 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 11 2.1 Elect Director Iwasa, Hiromichi For For Management 2.2 Elect Director Komoda, Masanobu For For Management 2.3 Elect Director Iinuma, Yoshiaki For For Management 2.4 Elect Director Saito, Hitoshi For For Management 2.5 Elect Director Kitahara, Yoshikazu For For Management 2.6 Elect Director Asai, Hiroshi For For Management 2.7 Elect Director Iino, Kenji For For Management 2.8 Elect Director Fujibayashi, Kiyotaka For For Management 2.9 Elect Director Urano, Mitsudo For For Management 2.10 Elect Director Matsushima, Masayuki For For Management 2.11 Elect Director Yamashita, Toru For For Management 2.12 Elect Director Egashira, Toshiaki For For Management 3 Approve Annual Bonus Payment to For For Management Directors 4 Approve Retirement Bonus Payment for For For Management Director NATIONAL RETAIL PROPERTIES, INC. Ticker: NNN Security ID: 637417106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don DeFosset For For Management 1.2 Elect Director David M. Fick For For Management 1.3 Elect Director Edward J. Fritsch For For Management 1.4 Elect Director Kevin B. Habicht For For Management 1.5 Elect Director Richard B. Jennings For For Management 1.6 Elect Director Ted B. Lanier For For Management 1.7 Elect Director Robert C. Legler For For Management 1.8 Elect Director Craig Macnab For For Management 1.9 Elect Director Robert Martinez For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NIPPON BUILDING FUND INC. Ticker: 8951 Security ID: J52088101 Meeting Date: MAR 14, 2013 Meeting Type: Special Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles To Reflect Changes in For For Management Law 2 Elect Executive Director Nishikawa, For For Management Tsutomu 3 Elect Alternate Executive Director For For Management Tanaka, Kenichi 4.1 Appoint Supervisory Director Hirai, For For Management Yoshiyuki 4.2 Appoint Supervisory Director Tsugawa, For For Management Tetsuro 4.3 Appoint Supervisory Director Fukaya, For Against Management Yutaka NORWEGIAN PROPERTY ASA Ticker: NPRO Security ID: R6370J108 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Chairman of Meeting None None Management 2 Approve Notice of Meeting and Agenda For For Management 3 Designate Inspector(s) of Minutes of None None Management Meeting 4 Approve Financial Statements and For For Management Statutory Reports; Approve Allocation of Income and Dividends of NOK 0.20 per Share 5 Elect Directors (No directors are up None None Management for election this year) 6 Elect Jan Ole Stangeland and Peter For For Management Groth as New Members of Nominating Committee 7 Approve Remuneration of Directors in For For Management the Amount of NOK 500,000 for Chairman, NOK 400,000 for the Vice Chairman, and NOK 275,000 for Other Members 8 Approve Remuneration of Nomination For For Management Committee Members in the Amount of NOK 50,000 for Chairman and NOK 30,000 for Other Members 9 Approve Remuneration of Auditors For For Management 10 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 11 Discuss Company's Corporate Governance None None Management Statement 12a Approve Issuance of Shares for a For For Management Private Placement for Cash Consideration 12b Approve Issuance of Shares for a For For Management Private Placement for Payment in Kind 13 Approve Issuance of Convertible Loan For For Management without Preemptive Rights 14 Authorize Share Repurchase Program For For Management POST PROPERTIES, INC. Ticker: PPS Security ID: 737464107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Goddard, III For For Management 1.2 Elect Director David P. Stockert For For Management 1.3 Elect Director Herschel M. Bloom For Withhold Management 1.4 Elect Director Walter M. Deriso, Jr. For Withhold Management 1.5 Elect Director Russell R. French For Withhold Management 1.6 Elect Director Ronald de Waal For For Management 1.7 Elect Director Donald C. Wood For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management PROLOGIS, INC. Ticker: PLD Security ID: 74340W103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hamid R. Moghadam For For Management 1b Elect Director George L. Fotiades For Against Management 1c Elect Director Christine N. Garvey For For Management 1d Elect Director Lydia H. Kennard For For Management 1e Elect Director J. Michael Losh For Against Management 1f Elect Director Irving F. Lyons III For For Management 1g Elect Director Jeffrey L. Skelton For For Management 1h Elect Director D. Michael Steuert For For Management 1i Elect Director Carl B. Webb For Against Management 1j Elect Director William D. Zollars For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PUBLIC STORAGE Ticker: PSA Security ID: 74460D109 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Havner, Jr. For For Management 1.2 Elect Director Tamara Hughes Gustavson For Withhold Management 1.3 Elect Director Uri P. Harkham For Withhold Management 1.4 Elect Director B. Wayne Hughes, Jr. For Withhold Management 1.5 Elect Director Avedick B. Poladian For Withhold Management 1.6 Elect Director Gary E. Pruitt For Withhold Management 1.7 Elect Director Ronald P. Spogli For Withhold Management 1.8 Elect Director Daniel C. Staton For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation RLJ LODGING TRUST Ticker: RLJ Security ID: 74965L101 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Johnson For For Management 1.2 Elect Director Thomas J. Baltimore, Jr. For For Management 1.3 Elect Director Evan Bayh For For Management 1.4 Elect Director Nathaniel A. Davis For For Management 1.5 Elect Director Robert M. La Forgia For For Management 1.6 Elect Director Glenda G. McNeal For For Management 1.7 Elect Director Joseph Ryan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SAFESTORE HOLDINGS PLC Ticker: SAFE Security ID: G77733106 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 3 Authorise Board to Fix Remuneration of For For Management Auditors 4 Approve Final Dividend For For Management 5 Re-elect Richard Grainger as Director For For Management 6 Re-elect Keith Edelman as Director For For Management 7 Re-elect Peter Gowers as Director For For Management 8 Approve Remuneration Report For For Management 9 Authorise EU Political Donations and For For Management Expenditure 10 Authorise Issue of Equity with For For Management Pre-emptive Rights 11 Authorise Issue of Equity without For For Management Pre-emptive Rights 12 Authorise Market Purchase of Ordinary For For Management Shares 13 Authorise the Company to Call EGM with For For Management Two Weeks' Notice SAFESTORE HOLDINGS PLC Ticker: SAFE Security ID: G77733106 Meeting Date: MAR 20, 2013 Meeting Type: Special Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management SHIMAO PROPERTY HOLDINGS LTD. Ticker: 00813 Security ID: G81043104 Meeting Date: JUN 17, 2013 Meeting Type: Annual Record Date: JUN 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Delcare Final Dividend For For Management 3a Elect Hui Wing Mau as Director For For Management 3b Elect Liu Sai Fei as Director For For Management 3c Elect Tang Fei as Director For For Management 3d Elect Liao Lujiang as Director For For Management 3e Elect Lu Hong Bing as Director For For Management 3f Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares SHIMAO PROPERTY HOLDINGS LTD. Ticker: 00813 Security ID: G81043104 Meeting Date: JUN 17, 2013 Meeting Type: Special Record Date: JUN 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Option Incentive Scheme For For Management of Shanghai Shimao Co., Ltd. SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Melvyn E. Bergstein For Against Management 1b Elect Director Larry C. Glasscock For For Management 1c Elect Director Karen N. Horn For For Management 1d Elect Director Allan Hubbard For Against Management 1e Elect Director Reuben S. Leibowitz For Against Management 1f Elect Director Daniel C. Smith For Against Management 1g Elect Director J. Albert Smith, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management SINO LAND COMPANY LTD. Ticker: 00083 Security ID: Y80267126 Meeting Date: OCT 31, 2012 Meeting Type: Annual Record Date: OCT 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of HK$0.36 Per For For Management Share with Option For Scrip Dividend 3a Reelect Ronald Joseph Arculli as For For Management Director 3b Reelect Allan Zeman as Director For For Management 3c Reelect Steven Ong Kay Eng as Director For For Management 3d Reelect Yu Wai Wai as Director For Against Management 3e Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5c Authorize Reissuance of Repurchased For Against Management Shares 6 Amend Articles of Association and For For Management Adopt the New Articles of Association SL GREEN REALTY CORP. Ticker: SLG Security ID: 78440X101 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edwin Thomas Burton, For For Management III. 1.2 Elect Director Craig M. Hatkoff For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management SOVRAN SELF STORAGE, INC. Ticker: SSS Security ID: 84610H108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Attea For Did Not Vote Management 1.2 Elect Director Kenneth F. Myszka For Did Not Vote Management 1.3 Elect Director Anthony P. Gammie For Did Not Vote Management 1.4 Elect Director Charles E. Lannon For Did Not Vote Management 1.5 Elect Director James R. Boldt For Did Not Vote Management 1.6 Elect Director Stephen R. Rusmisel For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation SPIRIT REALTY CAPITAL, INC. Ticker: SRC Security ID: 84860F109 Meeting Date: JUN 12, 2013 Meeting Type: Special Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management SUMITOMO REALTY & DEVELOPMENT CO. LTD. Ticker: 8830 Security ID: J77841112 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 10 2.1 Elect Director Takashima, Junji For Against Management 2.2 Elect Director Onodera, Kenichi For For Management 2.3 Elect Director Nishima, Kojun For Against Management 2.4 Elect Director Takemura, Nobuaki For For Management 2.5 Elect Director Kobayashi, Masato For For Management 2.6 Elect Director Sakamoto, Yoshinobu For For Management 2.7 Elect Director Odai, Yoshiyuki For For Management 2.8 Elect Director Kato, Hiroshi For For Management 2.9 Elect Director Ito, Koji For For Management 2.10 Elect Director Tanaka, Toshikazu For For Management 3.1 Appoint Statutory Auditor Abe, Shoichi For Against Management 3.2 Appoint Statutory Auditor Tomoyasu, For Against Management Hiroshi 3.3 Appoint Statutory Auditor Kitamura, For For Management Tadashi 4 Approve Takeover Defense Plan (Poison For Against Management Pill) SUN HUNG KAI PROPERTIES LTD. Ticker: 00016 Security ID: Y82594121 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: NOV 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a1 Reelect Lui Ting, Victor as Director For For Management 3a2 Reelect Leung Nai-pang, Norman as For For Management Director 3a3 Reelect Leung Kui-king, Donald as For For Management Director 3a4 Reelect Kwok Ping-kwong, Thomas as For Against Management Director 3a5 Reelect Lee Shau-kee as Director For For Management 3a6 Reelect Yip Dicky Peter as Director For For Management 3a7 Reelect Wong Yue-chim, Richard as For For Management Director 3a8 Reelect Fung Kwok-lun, William as For For Management Director 3a9 Reelect Kwan Cheuk-yin, William as For For Management Director 3a10 Reelect Wong Yick-kam, Michael as For For Management Director 3a11 Reelect Chan Kwok-wai, Patrick as For For Management Director 3b Approve Directors' Fees For For Management 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Adopt New Share Option Scheme of the For Against Management Company and Terminate Its Existing Share Option Scheme 9 Adopt New Share Option Scheme of For For Management SUNeVision Holdings Ltd. and Terminate Its Existing Share Option Scheme SUNSTONE HOTEL INVESTORS, INC. Ticker: SHO Security ID: 867892101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew Batinovich For For Management 1.2 Elect Director Z. Jamie Behar For For Management 1.3 Elect Director Kenneth E. Cruse For For Management 1.4 Elect Director Thomas A. Lewis, Jr. For For Management 1.5 Elect Director Keith M. Locker For For Management 1.6 Elect Director Douglas M. Pasquale For For Management 1.7 Elect Director Keith P. Russell For For Management 1.8 Elect Director Lewis N. Wolff For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Opt Out of Maryland's Unsolicited Against For Shareholder Takeover Act TAG IMMOBILIEN AG Ticker: TEG Security ID: D82822236 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: MAY 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.25 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2012 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2012 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2013 6.1 Elect Lutz Ristow to the Supervisory For Against Management Board 6.2 Elect Ronald Frohne to the Supervisory For For Management Board 6.3 Elect Lothar Lanz to the Supervisory For For Management Board 6.4 Elect Philipp Wagner to the For For Management Supervisory Board 7 Approve Creation of EUR 20 Million For For Management Pool of Capital without Preemptive Rights 8 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 160 Million; Approve Creation of EUR 13 Million Pool of Capital to Guarantee Conversion Rights 9 Amend Articles Re: Remuneration of For For Management Supervisory Board 10 Amend Affiliation Agreements with For For Management Subsidiary TAG Beteiligungs- und Immobilienverwaltungs GmbH TANGER FACTORY OUTLET CENTERS, INC. Ticker: SKT Security ID: 875465106 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack Africk For Against Management 1.2 Elect Director William G. Benton For Against Management 1.3 Elect Director Bridget Ryan Berman For Against Management 1.4 Elect Director Donald G. Drapkin For For Management 1.5 Elect Director Thomas J. Reddin For Against Management 1.6 Elect Director Thomas E. Robinson For Against Management 1.7 Elect Director Allan L. Schuman For Against Management 1.8 Elect Director Steven B. Tanger For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation THE BRITISH LAND COMPANY PLC Ticker: BLND Security ID: G15540118 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: JUL 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Aubrey Adams as Director For For Management 4 Re-elect Lucinda Bell as Director For For Management 5 Re-elect Simon Borrows as Director For For Management 6 Re-elect Chris Gibson-Smith as Director For For Management 7 Re-elect John Gildersleeve as Director For For Management 8 Re-elect Chris Grigg as Director For For Management 9 Re-elect Dido Harding as Director For For Management 10 Re-elect William Jackson as Director For For Management 11 Re-elect Charles Maudsley as Director For For Management 12 Re-elect Richard Pym as Director For For Management 13 Re-elect Tim Roberts as Director For For Management 14 Re-elect Stephen Smith as Director For For Management 15 Re-elect Lord Turnbull as Director For For Management 16 Reappoint Deloitte LLP as Auditors For For Management 17 Authorise Board to Fix Remuneration of For For Management Auditors 18 Authorise EU Political Donations and For For Management Expenditure 19 Authorise Issue of Equity with For For Management Pre-emptive Rights 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Market Purchase of Ordinary For For Management Shares 22 Authorise the Company to Call EGM with For For Management Two Weeks' Notice THE LINK REAL ESTATE INVESTMENT TRUST Ticker: 00823 Security ID: Y5281M111 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: JUL 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Note Financial Statements and None None Management Statutory Reports 2 Note the Appointment of Auditor of The None None Management Link REIT and Fixing Their Remuneration 3a Reelect Anthony Chow Wing Kin as For For Management Independent Non-Executive Director 3b Reelect William Chan Chak Cheung as For For Management Independent Non-Executive Director 3c Reelect David Charles Watt as For Against Management Independent Non-Executive Director 4 Authorize Repurchase of Up to 10 For For Management Percent of Issued Units 5 Approve Expansion of the Asset Class For For Management of The Link REIT's Investment Strategy 6 Approve Expanded Asset Class For For Management Consequential Amendment 7 Approve Charitable Amendments For For Management 8 Amend Ancillary Trust Deed to Allow For For Management Manager to Establish Subsidiaries 9 Approve Ancillary Trust Deed For For Management Amendments Relating to Special Purpose Vehicles of The Link REIT in the Trust Deed THE MACERICH COMPANY Ticker: MAC Security ID: 554382101 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas D. Abbey For For Management 1b Elect Director Dana K. Anderson For For Management 1c Elect Director Arthur M. Coppola For For Management 1d Elect Director Edward C. Coppola For For Management 1e Elect Director Fred S. Hubbell For For Management 1f Elect Director Diana M. Laing For For Management 1g Elect Director Stanley A. Moore For For Management 1h Elect Director Mason G. Ross For For Management 1i Elect Director William P. Sexton For For Management 1j Elect Director Andrea M. Stephen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan THE UNITE GROUP PLC Ticker: UTG Security ID: G9283N101 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAY 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Elect Andrew Jones as Director For For Management 5 Re-elect Phil White as Director For For Management 6 Re-elect Mark Allan as Director For For Management 7 Re-elect Joe Lister as Director For For Management 8 Re-elect Richard Simpson as Director For For Management 9 Re-elect Richard Smith as Director For For Management 10 Re-elect Manjit Wolstenholme as For For Management Director 11 Re-elect Richard Walker as Director For For Management 12 Re-elect Sir Tim Wilson as Director For For Management 13 Reappoint KPMG Audit plc as Auditors For For Management 14 Authorise Board to Fix Remuneration of For Abstain Management Auditors 15 Authorise Issue of Equity with For For Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise the Company to Call EGM with For For Management Two Weeks' Notice THE WHARF (HOLDINGS) LTD. Ticker: 00004 Security ID: Y8800U127 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: MAY 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect T. Y. Ng as Director For Against Management 2b Elect Alexander S. K. Au as Director For For Management 2c Elect Edward K. Y. Chen as Director For For Management 2d Elect Raymond K. F. Ch'ien as Director For Against Management 2e Elect Y. T. Leng as Director For For Management 2f Elect Arthur K. C. Li as Director For For Management 3 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 4a Approve Increase in the Rate of Fee For For Management Payable to Chairman of the Company 4b Approve Increase in Rate of Fee For For Management Payable to Directors Other than the Chairman 4c Approve Increase in Rate of Fee For For Management Payable to Audit Committee Members 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares UDR, INC. Ticker: UDR Security ID: 902653104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Katherine A. Cattanach For For Management 1.2 Elect Director Eric J. Foss For For Management 1.3 Elect Director Robert P. Freeman For For Management 1.4 Elect Director Jon A. Grove For For Management 1.5 Elect Director James D. Klingbeil For For Management 1.6 Elect Director Lynne B. Sagalyn For For Management 1.7 Elect Director Mark J. Sandler For For Management 1.8 Elect Director Thomas W. Toomey For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNIBAIL RODAMCO SE Ticker: UL Security ID: F95094110 Meeting Date: APR 25, 2013 Meeting Type: Annual/Special Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 8.40 per Share 4 Approve Stock Dividend Program (Cash For For Management or New Shares) 5 Approve Auditors' Special Report on For For Management Related-Party Transactions 6 Reelect Francois Jaclot as Supervisory For For Management Board Member 7 Reelect Frans Cremers as Supervisory For For Management Board Member 8 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 10 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 75 Million 11 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 45 Million 12 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 13 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 14 Approve Employee Stock Purchase Plan For For Management 15 Authorize Filing of Required For For Management Documents/Other Formalities VENTAS, INC. Ticker: VTR Security ID: 92276F100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Debra A. Cafaro For For Management 1b Elect Director Douglas Crocker, II For For Management 1c Elect Director Ronald G. Geary For For Management 1d Elect Director Jay M. Gellert For Against Management 1e Elect Director Richard I. Gilchrist For Against Management 1f Elect Director Matthew J. Lustig For For Management 1g Elect Director Douglas M. Pasquale For For Management 1h Elect Director Robert D. Reed For For Management 1i Elect Director Sheli Z. Rosenberg For For Management 1j Elect Director Glenn J. Rufrano For For Management 1k Elect Director James D. Shelton For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder VORNADO REALTY TRUST Ticker: VNO Security ID: 929042109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Candace K. Beinecke For Withhold Management 1.2 Elect Director Robert P. Kogod For Withhold Management 1.3 Elect Director David Mandelbaum For Withhold Management 1.4 Elect Director Richard R. West For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Require Independent Board Chairman Against For Shareholder 6 Declassify the Board of Directors Against For Shareholder WESTFIELD GROUP Ticker: WDC Security ID: Q97062105 Meeting Date: MAY 29, 2013 Meeting Type: Annual/Special Record Date: MAY 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 2 Approve the Remuneration Report For For Management 3 Elect Frank Lowy as a Director For For Management 4 Elect Brian Schwartz as a Director For For Management 5 Elect Roy Furman as a Director For For Management 6 Elect Peter Allen as a Director For For Management 7 Elect Mark G. Johnson as a Director For For Management 8 Approve the Extension to the On-Market For For Management Buy-Back WESTFIELD RETAIL TRUST Ticker: WRT Security ID: Q97145108 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAY 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Richard Warburton as a Director For For Management 2 Elect Michael Ihlein as a Director For For Management WIHLBORGS FASTIGHETER AB Ticker: WIHL Security ID: W9899S108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Calling the Meeting to Order None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Designate Inspector(s) of Minutes of For For Management Meeting 5 Approve Agenda of Meeting For For Management 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive President's Report None None Management 8 Receive Financial Statements and None None Management Statutory Reports; Receive Auditors report 9a Approve Financial Statements and For For Management Statutory Reports 9b Approve Allocation of Income and For For Management Dividends of SEK 4.00 per Share 9c Approve Discharge of Board and For For Management President 9d Approve 26 April, 2013 as Record Date For For Management for Dividend 10 Determine Number of Members (8) and For For Management Deputy Members (0) of Board 11 Approve Remuneration of Directors in For For Management the Amount of SEK 230,000 for the Chairman and SEK 125,000 for Other Members; Approve Remuneration of Auditors 12 Reelect Kerstin Fredriksson, Anders For For Management Jarl, Sara Karlsson, Helen Olausson, Per-Ingemar Persson, Erik Paulsson (Chairman), Tommy Qvarfort, and Johan Qviberg as Directors 13 Ratify Deloitte as Auditors For For Management 14 Authorize Representatives of 3 of For For Management Company's Largest Shareholders, and a Representative of the Company's Minority Shareholders to Serve on Nominating Committee 15 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 16 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 17 Approve Issuance of up to Ten Percent For For Management of Share Capital without Preemptive Rights 18 Other Business None None Management 19 Close Meeting None None Management Dreyfus Greater China Fund AIA GROUP LTD. Ticker: 01299 Security ID: Y002A1105 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3 Elect Barry Chun-Yuen Cheung as For For Management Director 4 Elect George Yong-Boon Yeo as Director For For Management 5 Elect Narongchai Akrasanee as Director For For Management 6 Elect Qin Xiao as Director For Against Management 7 Elect Mark Edward Tucker as Director For For Management 8 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 9a Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 9b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9c Approve Allotment and Issuance of For For Management Additional Shares Under the Restricted Share Unit Scheme 10 Amend Articles of Association of the For For Management Company ANHUI CONCH CEMENT COMPANY LTD Ticker: 600585 Security ID: Y01373102 Meeting Date: AUG 21, 2012 Meeting Type: Special Record Date: JUL 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Conditions of the Issue of For For Management Corporate Bonds 1b Approve Issuing Amount in Relation to For For Management the Issuance of Corporate Bonds 1c Approve Maturity of the Corporate Bonds For For Management 1d Approve Interest Rate of the Corporate For For Management Bonds and its Determination 1e Approve Issue Price of the Corporate For For Management Bonds 1f Approve Use of Proceeds in Relation to For For Management the Issuance of Corporate Bonds 1g Approve Target Offerees of the For For Management Corporate Bonds and Placing Arrangements for the Shareholders of the Company 1h Approve Guarantee in Relation to the For For Management Issuance of Corporate Bonds 1i Approve Validity Period of the For For Management Resolutions in Relation to the Issuance of Corporate Bonds 1j Approve Safeguarding Measures for the For For Management Repayment of Principal and Interest in Relation to the Issuance of Corporate Bonds 1k Approve Authorisation of the Issuance For For Management of Corporate Bonds 2 Amend Articles Re: Profit Appropriation For For Management 3 Amend Articles Re: Scope of Operations For For Management of the Company 4 Approve the Guarantees for the Bank For For Management Borrowings of Certain Subsidiaries of the Company AVICHINA INDUSTRY & TECHNOLOGY CO., LTD. Ticker: 02357 Security ID: Y0485Q109 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: MAY 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Profit Distribution Plan and For For Management Distribution of Final Dividend 5 Appoint PricewaterhouseCoopers and For For Management PricewaterhouseCoopers Zhong Tian CPAs Limited Company as the International and Domestic Auditors and Authorize Board to Fix Their Remuneration 6 Approve Proposed Financial Services For Against Management Framework Agreement and the Proposed Caps 7 Approve Subscription Agreement For For Management 8 Other Business (Voting) For Against Management 9 Other Business (Voting) For Against Management BAOXIN AUTO GROUP LIMITED Ticker: 01293 Security ID: G08909106 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: JUN 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a1 Elect Yang Aihua as Director For For Management 3a2 Elect Yang Hansong as Director For For Management 3a3 Elect Yang Zehua as Director For For Management 3a4 Elect Hua Xiuzhen as Director For For Management 3a5 Elect Zhao Hongliang as Director For For Management 3a6 Elect Zhang Yang as Director For For Management 3a7 Elect Diao Jianshen as Director For For Management 3a8 Elect Wang Keyi as Director For For Management 3a9 Elect Chan Wan Tsun Adrian Alan as For For Management Director 3b Authorize Board to Fix the For For Management Remuneration of Directors 4 Reappoint Ernst & Young as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital 7 Authorize Reissuance of Repurchased For Against Management Shares BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Ticker: 01114 Security ID: G1368B102 Meeting Date: DEC 21, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Revised Caps and the For For Management Connected Transactions with a Related Party 2 Approve Cross Guarantee Agreement For Against Management between Shenyang XingYuanDong Automobile Component Co., Ltd. and Huachen Automotive Group Holdings Company Ltd. CHINA EVERBRIGHT LIMITED Ticker: 00165 Security ID: Y1421G106 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAY 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a1 Elect Tang Shuangning as Director For For Management 3a2 Elect Zang Qiutao as Director For For Management 3a3 Elect Chen Shuang as Director For For Management 3a4 Elect Chung Shui Ming Timpson as For Against Management Director 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA LIFE INSURANCE CO. LIMITED Ticker: 02628 Security ID: Y1477R204 Meeting Date: FEB 19, 2013 Meeting Type: Special Record Date: JAN 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 2 Amend Articles of Association of the For For Management Company 3 Amend Procedural Rules for the Board For For Management of Directors Meetings CHINA LIFE INSURANCE CO. LIMITED Ticker: 02628 Security ID: Y1477R204 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of Board of Directors For For Management 2 Approve Report of Supervisory Committee For For Management 3 Approve Financial Report For For Management 4 Approve Profit Distribution Plan For For Management 5 Approve Remuneration of Directors and For For Management Supervisors 6 Approve Remuneration of Auditors for For For Management the Year 2012 7 Approve Appointment of Auditors for For For Management the Year 2013 8 Approve Cap Amounts in Respect of the For For Management Framework Agreement with China Guangfa Bank Co. Ltd. 9 Amend Articles of Association For For Management CHINA MEDICAL SYSTEM HOLDINGS LTD. Ticker: 00867 Security ID: G21108124 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Chen Yanling as Executive For For Management Director 3b Elect Cheung Kam Shing, Terry as For For Management Independent Non-Executive Director 3c Elect Sa Manlin as Executive Director For For Management 3d Elect Peng Huaizheng as Independent For Against Management Non-Executive Director 3e Authorize Board to Fix Directors' For For Management Remuneration 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA MERCHANTS PROPERTY DEVELOPMENT CO., LTD. ( FORMERLY CHINA MERCHANTS Ticker: 000024 Security ID: Y1492Y101 Meeting Date: AUG 09, 2012 Meeting Type: Special Record Date: AUG 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Amendments to Articles of For For Management Association CHINA MERCHANTS PROPERTY DEVELOPMENT CO., LTD. ( FORMERLY CHINA MERCHANTS Ticker: 000024 Security ID: Y1492Y101 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report and Summary For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve the Report on the Usage of For For Management Previously Raised Funds 5 Approve to Re-appoint Auditor For For Management 6 Approve to Provide Guarantee on CNY For For Management 350 Million Trust Loans for Shenzhen China Merchants Power Supply Co., Ltd. 7 Approve to Provide Guarantee on CNY For For Management 850 Million Trust Loans for Shenzhen China Merchants Power Supply Co., Ltd. 8 Approve to Provide Guarantee on Bank For For Management Loans for Shenzhen China Merchants Power Supply Co., Ltd. CHINA MERCHANTS PROPERTY DEVELOPMENT CO., LTD. ( FORMERLY CHINA MERCHANTS Ticker: 000024 Security ID: Y1492Y101 Meeting Date: JUN 21, 2013 Meeting Type: Special Record Date: JUN 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve to Provide Guarantees for the For For Management Bank Loans Renewal of China Merchants Guangming Sci. & Tech. Park 2 Approve to Provide Guarantees for the For For Management Bank Loans of China Merchants(Shenzhen) Power Supply Co., Ltd 3 Approve to Provide Loan Guarantees to For For Management A Controlled Subsidiary of A Wholly-owned Subsidiary 4 Approve to Provide Financial Aid to A For For Management Real Estate Development Company in Beijing 5 Approve to Provide Financial Aid to For For Management Another Real Estate Development Company in Shanghai CHINA RESOURCES LAND LTD. Ticker: 01109 Security ID: G2108Y105 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: MAY 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Yan Biao as Director For Against Management 3b Elect Ding Jiemin as Director For Against Management 3c Elect Wei Bin as Director For Against Management 3d Elect Huang Daoguo as Director For Against Management 3e Elect Chen Ying as Director For Against Management 3f Elect Andrew Y. Yan as Director For Against Management 3g Elect Ho Hin Ngai Bosco as Director For For Management 3h Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA STATE CONSTRUCTION INTERNATIONAL HOLDINGS LIMITED Ticker: 03311 Security ID: G21677136 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: JUN 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Kong Qingping as Director For Against Management 3b Elect Zhou Yong as Director For For Management 3c Elect Tian Shuchen as Director For Against Management 3d Elect Pan Shujie as Director For Against Management 3e Elect Raymond Leung Hai Ming as For For Management Director 4 Authorize Board to Fix the For For Management Remuneration of Directors 5 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6c Authorize Reissuance of Repurchased For Against Management Shares CHINA TAIPING INSURANCE HOLDINGS CO LTD. Ticker: 00966 Security ID: Y1456Z151 Meeting Date: JUN 18, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Framework Agreement and For For Management Related Transactions 2 Approve Increase in the Authorized For For Management Share Capital of the Company CHINA TAIPING INSURANCE HOLDINGS CO LTD. Ticker: 00966 Security ID: Y1456Z151 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: JUN 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Song Shuguang as Director For For Management 2b Elect Peng Wei as Director For For Management 2c Elect Wu Jiesi as Director For Against Management 2d Authorize Board to Fix Remuneration of For For Management Directors 3 Reappoint Deloitte Touche Tohmatsu as For Against Management Auditors and Authorize Board to Fix Their Remuneration 4 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Authorize Reissuance of Repurchased For Against Management Shares CHINA VANKE CO., LTD. Ticker: 000002 Security ID: Y77421108 Meeting Date: FEB 04, 2013 Meeting Type: Special Record Date: JAN 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve to Change the Listing Exchange For For Management and Approve the Plan on the Listing in Hong Kong Stock Exchange 2 Approve to Authorize the Board and For For Management Other Authorities to Handle All Matters Relating to the Change of Listing Exchange and Listing in Hong Kong Stock Exchange 3 Approve to Transfer to Oversee Raised For For Management Funds Company 4 Approve Amendments to Articles of For For Management Association 5 Approve the Validity Period of the For For Management Resolution CHINA VANKE CO., LTD. Ticker: 000002 Security ID: Y77421108 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Board of For For Management Supervisors 3.1 Elect Ding Fuyuan as Supervisor For For Management 3.2 Elect Wu Ding as Supervisor For For Management 4 Approve Annual Report and Audited For For Management Financial Statements 5 Approve Allocation of Income and For For Management Dividends 6 Approve to Re-Appoint KPMG Huazhen For For Management Certified Public Accountants as Company's Auditor 7 Approve to Continue Cooperation with For For Management China Resources (Holdings) Co., Ltd. 8.1 Elect Wei Bin as Director For For Management 8.2 Elect Chen Ying as Director For For Management CHINA ZHENGTONG AUTO SERVICES HOLDINGS LTD Ticker: 01728 Security ID: G215A8108 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: MAY 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports (Voting) 2a Elect Li Zhubo as Director For For Management 2b Elect Wang Muqing as Director For For Management 2c Elect Zhang Yansheng as Director For For Management 3 Authorize Board to Fix the For For Management Remuneration of Directors 4 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHONGQING CHANGAN AUTOMOBILE CO., LTD. Ticker: 000625 Security ID: Y1583S104 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAY 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Board of For For Management Supervisors 3 Approve Annual Report and Summary For For Management 4 Approve Financial Statements and For For Management Financial Budget Report 5 Approve Allocation of Income For For Management 6 Approve 2013 Estimated Related-party For For Management Transaction 7 Approve to Re-sign the Technology For For Management Licensing and Production Cooperation Framework Agreement 8 Approve to Sign the Financial Service For Against Management Agreement with Ordnance Equipment Group Finance Company 9 Approve 2013 Investment Plan For For Management 10 Approve 2013 Financing Plan For For Management 11 Approve to Appoint 2013 Auditor For For Management 12 Approve to Appoint Internal Auditor For For Management 13 Elect Supervisor Xie Shikang For For Management 14 Approve Hierarchical Authorization For For Management Management System of Non-operational Business Service 15 Approve Amendments to Articles of For For Management Association CITIC SECURITIES CO., LTD. Ticker: 600030 Security ID: Y1639N117 Meeting Date: OCT 29, 2012 Meeting Type: Special Record Date: SEP 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles Re: Profit Distribution For For Management 1 Elect Wei Benhua as Independent For For Management Non-Executive Director CITIC SECURITIES CO., LTD. Ticker: 600030 Security ID: Y1639N117 Meeting Date: MAR 13, 2013 Meeting Type: Special Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Issuing Entity, Size of For Against Management Issuance and Method of Issuance Under the Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1b Approve Types of Instruments to be For Against Management Issued Under the Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1c Approve Term Under the Proposed For Against Management Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1d Approve Interest Rate Under the For Against Management Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1e Approve Security and Other For Against Management Arrangements Under the Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1f Approve Use of Proceeds Under the For Against Management Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1g Approve Issuing Price Under the For Against Management Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1h Approve Targets of Issue and Private For Against Management Placement Arrangements to Shareholders Under the Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1i Approve Listing of Debt Financial For Against Management Instruments 1j Approve Safeguard Measures for Debt For Against Management Repayment of the RMB Debt Financing Instruments 1k Approve Validity Period of Resolutions For Against Management Under the Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 1l Authorize Board to Deal with All For Against Management Matters in Relation to the Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 2 Approve Potential Connected/Related For Against Management Transactions Under the Proposed Issuances of Onshore and Offshore Corporate Debt Financing Instruments 3 Approve Establishment of Wholly-Owned For Against Management Offshore Subsidiaries CITIC SECURITIES CO., LTD. Ticker: 600030 Security ID: Y1639N117 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: MAY 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2012 Work Report of the Board For For Management 2 Approve 2012 Work Report of the For For Management Supervisory Committee 3 Approve 2012 Annual Report For For Management 4 Approve 2012 Profit Distribution Plan For For Management 5 Reappoint Ernst & Young Hua Ming LLP For For Management and Ernst & Young as External Auditors 6 Approve Estimated Investment Amount For For Management for Proprietary Business for 2013 7a Approve Related/Connected Party For For Management Transactions with CITIC Group Corporation and Its Related/Connected Parties 7b Approve Potential Related Party For For Management Transactions with China Asset Management Co., Ltd. 7c Approve Potential Related Party For For Management Transactions with CITIC Private Equity Funds Management Co., Ltd. 8 Approve Remuneration of Directors and For For Management Supervisors 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 10 Approve Expansion of Business Scope For For Management 11 Approve Amendments to Articles of For For Management Association CNOOC LTD. Ticker: 00883 Security ID: Y1662W117 Meeting Date: AUG 21, 2012 Meeting Type: Special Record Date: AUG 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Coalbed Methane Resources For For Management Exploration and Development Cooperation Agreement and Related Transactions CPMC HOLDINGS LTD. Ticker: 00906 Security ID: Y17739106 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: MAY 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a1 Elect Wang Jinchang as Director For For Management 3a2 Elect Zhou Zheng as Director For For Management 3a3 Elect Cheng Yuk Wo as Director For Against Management 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Ernst & Young as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares CSR CORPORATION LTD. Ticker: 601766 Security ID: Y1822T103 Meeting Date: NOV 12, 2012 Meeting Type: Special Record Date: OCT 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issue of Debt Financing For For Management Instruments Denominated in RMB 2a Amend Articles Re: Profit Distribution For For Management 2b Amend Articles Re: Expansion of For For Management Management 2c Amend Articles Re: Corporate Governance For For Management 2d Amend Articles Re: Internal Approval For For Management Procedures on Material Operation and Investment Matters 3 Approve Shareholders' Return Plan for For For Management the Next Three Years 4 Amend Rules of Procedure for General For Against Management Meetings 5 Amend Rules of Procedure for the Board For For Management 6 Amend Management Rules on External For For Management Guarantees 7 Approve Further Utilization of an For For Management Aggregate of No More Than RMB 3.658 Billion Out of the Proceeds 8 Elect Director For For Management CSR CORPORATION LTD. Ticker: 601766 Security ID: Y1822T103 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2012 Work Report of the Board For For Management of Directors 2 Approve 2012 Work Report of the For For Management Supervisory Committee 3 Approve 2012 Final Accounts of the For For Management Company 4 Approve 2012 Profit Distribution Plan For For Management 5 Approve Resolution in Relation to the For Against Management Arrangement of Guarantees by the Company and its Subsidiaries for 2013 6 Approve Resolution in Relation to the For For Management Matters Regarding the A Share Connected Transactions for 2013 7 Approve Resolution in Relation to the For For Management Remuneration and Welfare of Directors and Supervisors 8 Reappoint Auditors and Approve the For For Management Bases for Determination of their Remuneration 9 Approve Issuance of Debt Financing For For Management Instruments 10 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights DONGYUE GROUP LIMITED Ticker: 00189 Security ID: G2816P107 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAY 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Zhang Jianhong as Director For For Management 2b Elect Liu Chuanqi as Director For For Management 2c Elect Ting Leung Huel, Stephen as For Against Management Director 2d Elect Wu Tao as Director For For Management 3 Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Declare Final Dividend For For Management 6a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6b Authorize Share Repurchase Program For For Management 6c Authorize Reissuance of Repurchased For Against Management Shares FAR EAST HORIZON LTD. Ticker: 03360 Security ID: Y24286109 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: JUN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Liu Deshu as Director For For Management 3b Elect Cai Cunqiang as Director For For Management 3c Elect Han Xiaojing as Director For For Management 3d Elect Liu Jialin as Director For For Management 3e Elect Yip Wai Ming as Director For For Management 3f Elect John Law as Director For For Management 3g Elect Kuo Ming-Jian as Director For For Management 3h Authorize Board to Fix the For For Management Remuneration of Directors 4 Reappoint Ernst & Young as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares GUANGDONG INVESTMENT LTD. Ticker: 00270 Security ID: Y2929L100 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: JUN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Wen Yinheng as Director For For Management 3b Elect Huang Zhenhai as Director For For Management 3c Elect Wu Ting Yuk, Anthony as Director For For Management 3d Elect Xu Wenfang as Director For Against Management 3e Elect Li Wai Keung as Director For For Management 3f Elect Chan Cho Chak, John as Director For For Management 3g Elect Li Kwok Po, David as Director For Against Management 3h Authorize Board to Fix the For For Management Remuneration of Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares GUANGSHEN RAILWAY CO., LTD. Ticker: 00525 Security ID: Y2930P108 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Work Report of the Board of For For Management Directors 2 Accept Work Report of the Supervisory For For Management Committee 3 Accept Audited Financial Statements For For Management 4 Approve Profit Distribution Proposal For For Management 5 Approve Financial Budget Proposal of For For Management the Company for 2013 6 Reappoint PricewaterhouseCoopers Zhong For For Management Tian CPAs Company Limited as PRC Auditor and Authorize Board and Audit Committee to Fix Their Remuneration 7 Reappoint PricewaterhouseCoopers as For For Management the International Auditor and Authorize Board and Audit Committee to Fix Their Remuneration HAITONG SECURITIES CO., LTD. Ticker: 600837 Security ID: Y2988F101 Meeting Date: MAY 27, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of Supervisory Committee For For Management 3 Approve Annual Report For For Management 4 Approve Financial Accounts Report For For Management 5 Approve Profit Distribution Proposal For For Management 6 Approve Renewal of Engagement of A For For Management Share Auditing Firm and H Share Auditing Firm for the Year 2013 7 Approve Proposal Regarding Investment For For Management Asset Allocation of Equity, Fixed Income Securities and Derivative Products for the Year 2013 8 Elect Xiao Suining as Director For For Management 9 Approve Replacement of Supervisor For For Management 10 Approve Potential Connected/Related For For Management Transaction Involved in the Issuance of Short Term Financing Bills of Securities Companies, Corporate Bonds and Other Onshore Debt Financing Instruments 1 Approve Amendments to Articles of For For Management Association 2 Approve Enlargement of the Company's For For Management Business Scope 3a Approve Issue Size Regarding the For For Management Issuance of Short-Term Financing Bills of Securities Companies 3b Approve Issue Rate Regarding the For For Management Issuance of Short-Term Financing Bills of Securities Companies 3c Approve Issue Term Regarding the For For Management Issuance of Short-Term Financing Bills of Securities Companies 3d Approve Issue Method Regarding the For For Management Issuance of Short-Term Financing Bills of Securities Companies 3e Approve Use of Proceeds Regarding the For For Management Issuance of Short-Term Financing Bills of Securities Companies 3f Approve Validity Period of Resolution For For Management Regarding the Issuance of Short-Term Financing Bills of Securities Companies 4 Approve General Mandate to Issue For For Management Short-Term Financing Bills of Securities Companies 5a Approve Issue Size Regarding the For For Management Issuance of Corporate Bonds 5b Approve Issue Target and Arrangements For For Management on Placement to Shareholders of the Company Regarding the Issuance of Corporate Bonds 5c Approve Type and Term of Bonds For For Management Regarding the Issuance of Corporate Bonds 5d Approve Determination of Coupon Rate For For Management for Bonds Regarding the Issuance of Corporate Bonds 5e Approve Security Regarding the For For Management Issuance of Corporate Bonds 5f Approve Issue Method Regarding the For For Management Issuance of Corporate Bonds 5g Approve Use of Proceeds Regarding the For For Management Issuance of Corporate Bonds 5h Approve Listing Arrangements Regarding For For Management the Issuance of Corporate Bonds 5i Approve Guarantee Measures for For For Management Repayment Regarding the Issuance of Corporate Bonds 5j Approve Validity Period of Resolution For For Management Regarding the Issuance of Corporate Bonds 6 Approve General Mandate to Issue For For Management Corporate Bonds 7a Approve Types of Debt Financing For For Management Instruments Regarding the General Mandate to Issue Other Onshore Debt Financing Instruments 7b Approve Term of Debt Financing For For Management Instruments Regarding the General Mandate to Issue Other Onshore Debt Financing Instruments 7c Approve Interest Rate of Debt For For Management Financing Instruments Regarding the General Mandate to Issue Other Onshore Debt Financing Instruments 7d Approve Issuer, Issue Size, and Issue For For Management Method Regarding the General Mandate to Issue Other Onshore Debt Financing Instruments 7e Approve Issue Price Regarding the For For Management General Mandate to Issue Other Onshore Debt Financing Instruments 7f Approve Security and Other Credit For For Management Enhancement Arrangements Regarding the General Mandate to Issue Other Onshore Debt Financing Instruments 7g Approve Use of Proceeds Regarding the For For Management General Mandate to Issue Other Onshore Debt Financing Instruments 7h Approve Issue Target and Arrangements For For Management on Placement to Shareholders of the Company in Relation to the General Mandate to Issue Other Onshore Debt Financing Instruments 7i Approve Guarantee Measures for For For Management Repayment Regarding the General Mandate to Issue Other Onshore Debt Financing Instruments 7j Approve Listing of Debt Financing For For Management Instruments Regarding the General Mandate to Issue Other Onshore Debt Financing Instruments 7k Approve Validity Period of Resolution For For Management Regarding the General Mandate to Issue Other Onshore Debt Financing Instruments 7l Approve Authorization for Issuance of For For Management Other Onshore Debt Financing Instruments of the Company 8 Approve the Proposal Regarding the For For Management Scale of Financing Business for Customers of the Company HENGDELI HOLDINGS LTD. Ticker: 03389 Security ID: G45048108 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3 Elect Lee Shu Chung Stan as Director For For Management and Authorize Board to Fix His Remuneration 4 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Share Repurchase Program For For Management 6 Authorize Reissuance of Repurchased For Against Management Shares 7 Approve Bonus Issue For For Management HUNAN NONFERROUS METALS CORP. LTD. Ticker: 02626 Security ID: Y3767E109 Meeting Date: AUG 28, 2012 Meeting Type: Special Record Date: JUL 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale and Purchase Agreement For Against Management and Related Transactions 2 Amend Articles of Association For Against Management HUNAN NONFERROUS METALS CORP. LTD. Ticker: 02626 Security ID: Y3767E109 Meeting Date: OCT 19, 2012 Meeting Type: Special Record Date: SEP 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Renewed Mutual Supply For For Management Agreement and Related Transactions 1b Approve Proposed Annual Caps in For For Management Relation to the Renewed Mutual Supply Agreement 2a Approve Futures Contract and Related For Against Management Transactions 2b Approve Proposed Annual Caps in For Against Management Relation to the Security Deposit Contemplated Under the Futures Contract for the Three Years Ending Dec. 31, 2015 KINGSOFT CORPORATION LTD. Ticker: 03888 Security ID: G5264Y108 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Yuk Keung Ng as Director For For Management 3b Elect Chi Ping Lau as Director For For Management 3c Elect David Yuen Kwan Tang as Director For For Management 3d Elect Guangming George Lu as Director For For Management 3e Elect Wenjie Wu as Director For For Management 3f Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Ernst & Young as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares KINGSOFT CORPORATION LTD. Ticker: 03888 Security ID: G5264Y108 Meeting Date: JUN 27, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Option Scheme of For Against Management Westhouse Holdings Limited KINGSOFT CORPORATION LTD. Ticker: 03888 Security ID: G5264Y108 Meeting Date: JUN 27, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Stock Option Scheme of Kingsoft For Against Management Cloud Holdings Limited 2 Approve Refreshment of the Scheme For Against Management Mandate Limit of the Share Option Scheme of Kingsoft Cloud Holdings Limited L.K. TECHNOLOGY HOLDINGS LTD. Ticker: 00558 Security ID: G5548P105 Meeting Date: AUG 28, 2012 Meeting Type: Annual Record Date: AUG 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports (Voting) 2 Approve Final Dividend For For Management 3a1 Reelect Cao Yang as Director For For Management 3a2 Reelect Low Seow Chay as Director For For Management 3a3 Reelect Lui Ming Wah as Director For For Management 3b Authorize Board to Fix the Directors' For For Management Remuneration 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Share Repurchase Program For For Management 5c Authorize Reissuance of Repurchased For Against Management Shares LONGFOR PROPERTIES CO. LTD Ticker: 00960 Security ID: G5635P109 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Wu Yajun as Director For Against Management 3b Elect Qin Lihong as Director For For Management 3c Elect Zeng Ming as Director For For Management 3d Elect Frederick Peter Churchouse as For For Management Director 3e Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares NEW CHINA LIFE INSURANCE CO LTD. Ticker: 601336 Security ID: Y625A4115 Meeting Date: FEB 01, 2013 Meeting Type: Special Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Kang Dian as Director For For Management 1b Elect He Zhiguang as Director For For Management 1c Elect Zhao Haiying as Director For For Management 1d Elect Meng Xingguo as Director For For Management 1e Elect Liu Xiangdong as Director For For Management 1f Elect Wang Chengran as Director For For Management 1g Elect Chen Johnny as Director For For Management 1h Elect Cheong Chee Meng as Director For For Management 1i Elect Zhao John Huan as Director For Against Management 1j Elect Campbell Robert David as Director For For Management 1k Elect Chen Xianping as Director For For Management 1l Elect Wang Yuzhong as Director For For Management 1m Elect Zhang Hongxin as Director For For Management 1n Elect Zhao Hua as Director For For Management 1o Elect Fong Chung Mark as Director For For Management 2a Elect Chen Jun as Supervisor For For Management 2b Elect Ai Bo as Supervisor For For Management 2c Elect Chen Xiaojun as Supervisor For For Management 2d Elect Lv Hongbo as Supervisor For For Management 3 Amend Articles of Association of the For For Management Company NEW CHINA LIFE INSURANCE CO LTD. Ticker: 601336 Security ID: Y625A4115 Meeting Date: MAR 26, 2013 Meeting Type: Special Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Debt Financing Instruments For For Management Issue Programme of the Company for the Year 2013 NINE DRAGONS PAPER (HOLDINGS) LTD. Ticker: 02689 Security ID: G65318100 Meeting Date: DEC 06, 2012 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Elect Zhang Cheng Fei as Director For For Management 3a2 Elect Lau Chun Shun as Director For For Management 3a3 Elect Chung Shui Ming, Timpson as For Against Management Director 3a4 Elect Cheng Chi Pang as Director For For Management 3b Approve Remuneration of Directors For For Management 4 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to Ten For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 02318 Security ID: Y69790106 Meeting Date: SEP 20, 2012 Meeting Type: Special Record Date: AUG 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles Re: Distribution of For For Management Profit SPT ENERGY GROUP INC. Ticker: 01251 Security ID: G8405W106 Meeting Date: FEB 05, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Specific Mandate to Issue For For Management Conversion Shares and the Amendment Deed SPT ENERGY GROUP INC. Ticker: 01251 Security ID: G8405W106 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: MAY 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a1 Elect Chen Chunhua as Director For For Management 3a2 Elect Wu Kwok Keung Andrew as Director For For Management 3a3 Elect Wan Kah Ming as Director For For Management 3a4 Elect Lin Yang as Director For For Management 3a5 Elect Jin Shumao as Director For For Management 3a6 Elect Zhang Yujuan as Director For For Management 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Share Repurchase Program For For Management 5c Authorize Reissuance of Repurchased For Against Management Shares SUNNY OPTICAL TECHNOLOGY GROUP CO., LTD. Ticker: 02382 Security ID: G8586D109 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Sun Yang as Director For For Management 3b Elect Chu Peng Fei Richard as Director For For Management 3c Elect Liu Xu as Director For For Management 3d Authorize Board to Fix Directors' For For Management Remuneration 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares TENCENT HOLDINGS LTD. Ticker: 00700 Security ID: G87572148 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Elect Zhang Zhidong as Director For For Management 3a2 Elect Ian Charles Stone as Director For For Management 3a3 Elect Jacobus Petrus Bekker as Director For For Management 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Share Repurchase Program For For Management 7 Authorize Reissuance of Repurchased For Against Management Shares XINCHEN CHINA POWER HOLDINGS LTD. Ticker: 01148 Security ID: G9830E109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Wu Xiao An as Director For For Management 2b Elect Wang Yunxian as Director For For Management 2c Elect Qi Yumin as Director For For Management 2d Elect Li Peiqi as Director For For Management 2e Elect Chi Guohua as Director For For Management 2f Elect Wang Jun as Director For For Management 2g Elect Huang Haibo as Director For For Management 2h Elect Wang Songlin as Director For For Management 2i Authorize Board to Fix the For For Management Remuneration of Directors 3 Appoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 4a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 4b Authorize Share Repurchase Program of For For Management Up to 10 Percent of Issued Share Capital 4c Authorize Reissuance of Repurchased For Against Management Shares XINGDA INTERNATIONAL HOLDINGS LTD Ticker: 01899 Security ID: G9827V106 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: MAY 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a1 Elect Liu Jinlan as Director For For Management 3a2 Elect Liu Xiang as Director For For Management 3a3 Elect Xu Chunhua as Director For For Management 3b Authorize the Board to Fix For For Management Remuneration of Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares ZHUZHOU CSR TIMES ELECTRIC CO LTD Ticker: 03898 Security ID: Y9892N104 Meeting Date: JUN 10, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Profits Distribution Plan and For For Management Declare Final Dividend 5 Reappoint Ernst & Young Hua Ming as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Approve Proposed Issue and For Against Management Registration of the Issue of Short-Term Financing Notes 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Approve Adoption of Share Appreciation For For Management Rights Scheme and the Proposed Grant Dreyfus India Fund BALRAMPUR CHINI MILLS LTD. Ticker: 500038 Security ID: Y0548Y149 Meeting Date: AUG 07, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect N. Chandra as Director For For Management 3 Reelect R. Vasudevan as Director For For Management 4 Approve G.P. Agrawal & Co. as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Elect R.N. Das as Director For For Management 6 Approve Commission Remuneration of For For Management Non-Executive Directors DEN NETWORKS LTD Ticker: 533137 Security ID: Y2032S109 Meeting Date: FEB 25, 2013 Meeting Type: Special Record Date: JAN 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Borrowing Powers For For Management 2 Approve Pledging of Assets for Debt For For Management 3 Approve Variation in the Utilization For For Management of Proceeds from the Company's Initial Public Offer 4 Approve Increase in Remuneration of S. For For Management Manchanda, Chairman & Managing Director DEN NETWORKS LTD Ticker: 533137 Security ID: Y2032S109 Meeting Date: APR 25, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Limit on Foreign For For Management Shareholdings 2 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights DEN NETWORKS LTD Ticker: 533137 Security ID: Y2032S109 Meeting Date: JUN 05, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares to Broad For For Management Street Investments (Singapore) Pte. Ltd. and MBD Bridge Street 2013 Investments (Singapore) Pte. Ltd., Non Promoter Investors DHAMPUR SUGAR MILLS LTD. Ticker: Security ID: Y2058S124 Meeting Date: AUG 30, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend on Preference Shares For For Management and Dividend of INR 1.25 Per Equity Share 3 Reelect Gaurav Goel as Director For For Management 4 Reelect Gautam Goel as Director For For Management 5 Reelect B.B. Tandon as Director For For Management 6 Reelect M.P. Mehrotra as Director For For Management 7 Reelect H. Saluja as Director For For Management 8 Approve Vaish & Co. and Mittal Gupta & For For Management Co. as Auditors and Authorize Board to Fix Their Remuneration 9 Reelect V.K. Goel as Chairman and For For Management Executive Director and Approve His Remuneration 10 Reelect A.K. Goel as Vice Chairman and For Against Management Executive Director and Approve His Remuneration 11 Reelect Gaurav Goel as Managing For For Management Director and Approve His Remuneration 12 Reelect Gautam Goel as Managing For For Management Director and Approve His Remuneration DHAMPUR SUGAR MILLS LTD. Ticker: Security ID: Y2058S124 Meeting Date: JAN 12, 2013 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Amalgamation For For Management FUTURE CAPITAL HOLDINGS LIMITED Ticker: 532938 Security ID: Y2687H101 Meeting Date: JUL 04, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reclassification of Authorized For For Management Share Capital and Amend Memorandum of Association to Reflect Changes in Authorized Share Capital 2 Approve Issuance of Compulsorily For For Management Convertible Preference Shares to Cloverdell Investment Ltd., Non-Promoter 3 Approve FCH Employee Stock Option For Against Management Scheme - 2012 (FCH ESOS - 2012) 4 Approve Grant of Options to Employees For Against Management of the Company's Subsidiaries Under the FCH ESOS - 2012 HATHWAY CABLE & DATACOM LTD. Ticker: 533162 Security ID: Y3115L102 Meeting Date: FEB 23, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Borrowing Powers For For Management 2 Approve Pledging of Assets for Debt For For Management 3 Appoint J.K.G. Pillai as Managing For For Management Director & CEO and Approve His Remuneration HINDUJA VENTURES LIMITED Ticker: 500189 Security ID: Y3198E140 Meeting Date: AUG 09, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 15 Per Share For For Management 3 Reelect R.P. Hinduja as Director For For Management 4 Reelect D.G. Hinduja as Director For For Management 5 Reelect A. Harish as Director For For Management 6 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Amend Terms of Appointment of A.P. For For Management Hinduja as Executive Chairman 8 Elect A. Mansukhani as Director For For Management 9 Elect A. Mansukhani as Executive For For Management Director and Approve His Remuneration 10 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights IFCI LIMITED Ticker: 500106 Security ID: Y8743E123 Meeting Date: JUL 18, 2012 Meeting Type: Annual Record Date: JUL 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividend Paid on For For Management Preference Shares as Final Dividend 3 Approve Dividend of INR 1.00 Per For For Management Equity Share 4 Reelect P.G. Muralidharan as Director For For Management 5 Reelect S. Mahajan as Director For For Management 6 Reelect P.P. Mallya as Director For For Management 7 Approve Ray & Ray as Auditors and For For Management Authorize Board to Fix Their Remuneration 8 Reelect A.K. Rai as CEO and Managing For For Management Director and Approve His Remuneration IFCI LIMITED Ticker: 500106 Security ID: Y8743E123 Meeting Date: DEC 05, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reclassification of Authorized For Against Management Share Capital and Amend Memorandum of Association to Reflect Changes in Authorized Share Capital 2 Amend Articles of Association to For Against Management Reflect Changes in Authorized Share Capital 3 Approve Issuance of Optionally For Against Management Convertible Debentures/Bonds to the Government of India INDIABULLS INFRASTRUCTURE AND POWER LTD Ticker: 534597 Security ID: Y3912F100 Meeting Date: SEP 27, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Against Management Statutory Reports 2 Approve Sharma Goel & Co. as Auditors For Against Management and Authorize Board to Fix Their Remuneration 3 Elect S. Gehlaut as Director For Against Management 4 Elect R. Rattan as Director For Against Management 5 Elect S.K. Mittal as Director For Against Management 6 Elect R.K. Sheokand as Director For Against Management 7 Elect R.S. Malhan as Director For Against Management 8 Elect J.S. Kataria as Director For Against Management 9 Elect R. Rattan as Executive Director For Against Management INGERSOLL RAND (INDIA) LTD. Ticker: 500210 Security ID: Y4082M115 Meeting Date: JUL 19, 2012 Meeting Type: Annual Record Date: JUL 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 3.00 Per For For Management Share 3 Reelect V. Valluri as Director For For Management 4 Approve Price Waterhouse as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Elect A. Kaul as Manager and Vice For For Management President & General Manager - Air Solutions and Approve His Remuneration JAIPRAKASH ASSOCIATES LTD. Ticker: 532532 Security ID: Y42539117 Meeting Date: SEP 27, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 0.50 Per Share For For Management 3 Reelect S.K. Jain as Director For For Management 4 Reelect R. Singh as Director For Against Management 5 Reelect R.N. Bhardwaj as Director For For Management 6 Reelect B.K. Taparia as Director For For Management 7 Reelect S.C. Bhargava as Director For For Management 8 Approve M.P. Singh & Associates as For For Management Auditors and Authorize Board to Fix Their Remuneration 9 Elect H.A. Daruwalla as Director For For Management 10 Approve Pledging of Assets for Debt For Against Management JAIPRAKASH ASSOCIATES LTD. Ticker: 532532 Security ID: Y42539117 Meeting Date: DEC 05, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Guarantee, Security, and/or For For Management Undertakings to the Lenders of Kanpur Fertilizers & Cement Ltd., an Associate Company 2 Approve Investment of up to INR 1 For For Management Billion to Bhilai Jaypee Cement Ltd. and Bokaro Jaypee Cement Ltd., Subsidiaries of the Company 3 Approve Provision of Undertaking and For For Management Guarantee to Jaypee Sports International Ltd. (JPSI), a Subisidary of the Company, and Subscription of up to INR 1.25 Billion Nominal Amount 12-Percent Non-Cumulative Redeemable Preference Shares of JPSI 4 Approve Guarantee, Security, and/or For For Management Undertakings to the Lenders of MP Jaypee Coal Ltd., an Associate Company 5 Reappoint R. Singh as Executive For For Management Director and Approve His Remuneration LARSEN & TOUBRO LTD Ticker: 500510 Security ID: Y5217N159 Meeting Date: AUG 24, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 16.50 Per Share For For Management 3 Reelect A.M. Naik as Director For For Management 4 Reelect Thomas Mathew T. as Director For For Management 5 Reelect M.V. Kotwal as Director For For Management 6 Reelect V.K. Magapu as Director For For Management 7 Reelect R. Uppal as Director For For Management 8 Approve Vacancy on the Board of For For Management Directors Resulting from Retirement of J.S. Bindra 9 Elect A.M. Naik as Executive Chairman For For Management and Approve His Remuneration 10 Elect K. Venkataramanan as CEO and For For Management Managing Director and Approve His Remuneration 11 Elect R.S. Raman as Executive Director For For Management and Approve His Remuneration 12 Elect S. Roy as Executive Director and For For Management Approve His Remuneration 13 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 14 Approve Sharp & Tannan as Auditors and For Against Management Authorize Board to Fix Their Remuneration MOIL LTD. Ticker: 533286 Security ID: Y6131H104 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 3.00 Per For For Management Share 3 Reelect M.A.V. Goutham as Director For For Management 4 Reelect A.K. Mehra as Director For For Management 5 Reelect G.P. Kundargi as Director For Against Management 6 Reelect S.K. Bhattacharya as Director For For Management 7 Authorize Board to Fix Remuneration of For For Management Auditors NCC LTD. Ticker: 500294 Security ID: Y6198W135 Meeting Date: SEP 26, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 0.30 Per Share For For Management 3 Reelect P.C. Laha as Director For For Management 4 Reelect J.V.R. Raju as Director For Against Management 5 Reelect N.R. Alluri as Director For For Management 6 Approve M. Bhaskara Rao & Co. as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Elect A.K.H.S.R. Raju as Director For For Management 8 Elect A.K.H.S.R. Raju as Executive For For Management Director and Approve His Remuneration 9 Reelect A.A.V.R. Raju as Managing For For Management Director and Approve His Remuneration 10 Reelect A.G.K. Raju as Executive For For Management Director and Approve His Remuneration 11 Reelect J.V.R. Raju as Executive For Against Management Director and Approve His Remuneration 12 Approve Keeping of Register of For For Management Members, Documents and Certificates at the Office of the Registrar and Transfer Agent NESTLE INDIA LTD. Ticker: 500790 Security ID: Y6268T111 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Interim Dividends of INR 48.50 For For Management Per Share 3 Reelect S.A. Piramal as Director For Against Management 4 Approve A.F. Ferguson & Co. as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Elect A. Protonotarios as Director For For Management 6 Appoint A. Protonotarios as Director - For For Management Technical and Approve His Remuneration NETWORK 18 MEDIA & INVESTMENTS LTD. Ticker: 532798 Security ID: Y62588101 Meeting Date: MAR 28, 2013 Meeting Type: Special Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale and/or Transfer of the For Against Management Company's Business Directories Undertaking NETWORK 18 MEDIA & INVESTMENTS LTD. Ticker: 532798 Security ID: Y62588101 Meeting Date: JUN 13, 2013 Meeting Type: Special Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Investments, Loans, and/or For Against Management Guarantees 2 Approve Sale of the Company's Website For Against Management Business NOVARTIS INDIA LTD. Ticker: 500672 Security ID: Y6414U137 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 10.00 Per Share For For Management 3 Approve Lovelock & Lewes as Auditors For For Management and Authorize Board to Fix Their Remuneration 4 Reelect R. Mehrotra as Director For For Management 5 Approve Commission Remuneration for For For Management Non-Executive Directors ONMOBILE GLOBAL LIMITED Ticker: 532944 Security ID: Y6449B104 Meeting Date: APR 12, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Appoint H.H. Haight IV as Director, For For Management Manager, Consultant, and Employee in OnMobile USA LLC, a Subsidiary of the Company, and Approve His Remuneration 2 Approve Payment of Sitting Fees to For For Management Independent Directors 3 Approve Repricing of Outstanding For Against Management Options Under the OnMobile Employees Stock Option Plan III, 2006 4 Approve Repricing of Outstanding For Against Management Options Under the OnMobile Employees Stock Option Plan I, 2007 5 Approve Repricing of Outstanding For Against Management Options Under the OnMobile Employees Stock Option Plan II, 2008 6 Approve Repricing of Outstanding For Against Management Options Under the OnMobile Employees Stock Option Plan III, 2008 7 Approve Repricing of Outstanding For Against Management Options Under the OnMobile Employees Stock Option Plan IV, 2008 8 Approve Repricing of Outstanding For Against Management Options Under the OnMobile Employees Stock Option Plan I, 2010 9 Approve Repricing of Outstanding For Against Management Options Under the OnMobile Employees Stock Option Plan II, 2010 PARABOLIC DRUGS LTD Ticker: 533211 Security ID: Y6693V103 Meeting Date: SEP 28, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 0.25 Per Share For For Management 3a Reelect I.B.S. Passi as Director For For Management 3b Reelect R. Kumar as Director For For Management 4 Approve S.K. Bansal & Co. as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Elect G.S. Sandhu as Executive For For Management Director (Business Promotion) PFIZER LTD. Ticker: 500680 Security ID: Y6890M120 Meeting Date: AUG 02, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 12.50 Per Share For For Management 3 Reelect P. Shah as Director For For Management 4 Approve BSR & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Elect A. Tobaccowalla as Director For For Management 6 Elect A. Tobaccowalla as Managing For For Management Director and Approve His Remuneration 7 Elect U. Khanna as Director For For Management 8 Elect S. Madhok as Director For For Management 9 Elect S. Madhok as Executive Director For For Management - Business Operations and Approve His Remuneration 10 Elect V. Dhariwal as Director For For Management 11 Elect V. Dhariwal as Executive For For Management Director - Technical Operations and Approve His Remuneration PRIME FOCUS LTD. Ticker: 532748 Security ID: Y707A4111 Meeting Date: SEP 29, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect R. Jhunjhunwala as Director For Against Management 3 Reelect R. Chadha as Director For For Management 4 Approve MZSK & Associates as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Elect R. Sankaranarayanan as Director For For Management 6 Elect R. Sankaranarayanan as Managing For For Management Director and Approve His Remuneration 7 Increase Authorized Share Capital and For For Management Amend Memorandum of Association to Reflect Increase in Authorized Share Capital 8 Approve Increase in Borrowing Powers For Against Management 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights PRIME FOCUS LTD. Ticker: 532748 Security ID: Y707A4111 Meeting Date: NOV 03, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Warrants to N. For For Management Malhotra, Promoter 2 Approve Issuance of Equity Shares to For Against Management Standard Chartered Pvt. Equity (Mauritius) III Ltd., Investor PRIME FOCUS LTD. Ticker: 532748 Security ID: Y707A4111 Meeting Date: DEC 20, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management 2 Approve Variation in the Utilization For For Management of Proceeds from the Company's Initial Public Offer 3 Elect N. Jaisingh as Director For For Management PUNJAB & SIND BANK Ticker: 533295 Security ID: Y7151J103 Meeting Date: MAR 11, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity Shares to For For Management the Government of India, Promoter PUNJAB & SIND BANK Ticker: 533295 Security ID: Y7151J103 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 2.68 Per For For Management Equity Share RELIANCE BROADCAST NETWORK LTD. Ticker: 533143 Security ID: Y7236X101 Meeting Date: SEP 27, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect A. Sekhri as Director For For Management 3 Reelect P. Joshi as Director For For Management 4 Approve Chaturvedi and Shah as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Increase Authorized Share Capital and For For Management Amend Memorandum of Association to Reflect Increase in Authorized Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights to Qualified Institutional Buyers 7 Reappoint G. Rao as Manager and For For Management Approve His Remuneration RELIANCE CAPITAL LTD Ticker: 500111 Security ID: Y72561114 Meeting Date: SEP 04, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 7.50 Per Share For For Management 3 Reelect B. Samal as Director For For Management 4 Reelect V.N. Kaul as Director For For Management 5 Approve Chaturvedi & Shah and B.S.R. & For For Management Co. as Auditors and Authorize Board to Fix Their Remuneration 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights to Qualified Institutional Buyers RELIANCE COMMUNICATIONS LTD. Ticker: 532712 Security ID: Y72317103 Meeting Date: SEP 04, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 0.25 Per Share For For Management 3 Reelect A.K. Purwar as Director For For Management 4 Approve Chaturvedi & Shah and B.S.R. & For For Management Co. as Auditors and Authorize Board to Fix Their Remuneration 5 Increase Authorized Share Capital and For For Management Amend Memorandum of Association to Reflect Increase in Authorized Share Capital 6 Amend Articles of Association to For For Management Reflect Increase in Authorized Share Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights to Qualified Institutional Buyers RELIANCE INFRASTRUCTURE LTD. Ticker: 500390 Security ID: Y09789127 Meeting Date: SEP 04, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 7.30 Per Share For For Management 3 Reelect S. Seth as Director For Against Management 4 Approve Haribhakti & Co. and Pathak H For For Management D & Associates as Auditors and Authorize Board to Fix Their Remuneration 5 Elect S.S. Kohli as Director For For Management 6 Elect C.P. Jain as Director For For Management 7 Elect V.K. Chaturvedi as Director For For Management 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights to Qualified Institutional Buyers 9 Appoint R. Shenoy as Manager and For For Management Approve His Remuneration RELIANCE POWER LTD. Ticker: 532939 Security ID: Y7236V105 Meeting Date: SEP 04, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Y. Narain as Director For For Management 3 Approve Chaturvedi & Shah and Price For For Management Waterhouse as Auditors and Authorize Board to Fix Their Remuneration 4 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights to Qualified Institutional Buyers SCHNEIDER ELECTRIC INFRASTRUCTURE LTD Ticker: 534139 Security ID: Y806B5109 Meeting Date: JUL 27, 2012 Meeting Type: Special Record Date: JUN 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Object Clause of the Memorandum For For Management of Association SCHNEIDER ELECTRIC INFRASTRUCTURE LTD Ticker: 534139 Security ID: Y806B5109 Meeting Date: JUL 31, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 0.40 Per Share For For Management 3 Reelect A. Chaudhry as Director For For Management 4 Reelect O. Blum as Director For For Management 5 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 6 Elect V.K. Dhall as Director For For Management 7 Elect R. Pant as Director For For Management 8 Elect P.K. Chandraker as Director For For Management 9 Elect P.K. Chandraker as Managing For For Management Director and Approve His Remuneration 10 Elect A. Tagger as Executive Director For For Management and Approve His Remuneration 11 Approve Remuneration of G. Johnson as For For Management Executive Director for the Period April 1, 2011 to December 16, 2011 12 Approve Commission Remuneration of For For Management Non-Executive Directors SINTEX INDUSTRIES LTD. (FMRELY. BHARAT VIJAY MILLS) Ticker: 502742 Security ID: Y8064D142 Meeting Date: SEP 17, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 0.65 Per Share For For Management 3 Reelect R.V. Pandya as Director For For Management 4 Reelect R.A. Patel as Director For For Management 5 Reelect A.D. Patel as Director For Against Management 6 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Approve Increase in Borrowing Powers For Against Management 8 Approve Pledging of Assets for Debt For Against Management 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 10 Amend Employees Stock Option Scheme For Against Management 2006 Re: Extension of Exercise Period SINTEX INDUSTRIES LTD. (FMRELY. BHARAT VIJAY MILLS) Ticker: 502742 Security ID: Y8064D142 Meeting Date: NOV 09, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Warrants to Opel For For Management Securities Pvt. Ltd. and Kolon Investment Pvt. Ltd., Promoter Group Companies 2 Approve Reclassification of Authorized For For Management Share Capital and Amend Memorandum of Association to Reflect Changes in Authorized Share Capital STATE BANK OF INDIA Ticker: 500112 Security ID: Y8161Z129 Meeting Date: MAR 18, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity Shares to For For Management the Government of India, Promoter STATE BANK OF INDIA Ticker: 500112 Security ID: Y8161Z129 Meeting Date: JUN 21, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports TATA MOTORS LTD. Ticker: 500570 Security ID: Y85740267 Meeting Date: AUG 10, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend on Ordinary Shares of For For Management INR 4.00 Per Share and on 'A' Ordinary Shares of INR 4.10 Per Share 3 Reelect N. Munjee as Director For For Management 4 Reelect S. Bhargava as Director For For Management 5 Reelect V. Jairath as Director For For Management 6 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Elect C.P. Mistry as Director For For Management 8 Elect R. Pisharody as Director For For Management 9 Elect R. Pisharody as Executive For For Management Director and Approve His Remuneration 10 Elect S. Borwankar as Director For For Management 11 Elect S. Borwankar as Executive For For Management Director and Approve His Remuneration 12 Approve Revision in Remuneration of P. For For Management Telang as Managing Director - India Operations TULIP TELECOM LTD. Ticker: 532691 Security ID: Y8998U129 Meeting Date: DEC 29, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Elect J. Rai as Director For For Management 3 Approve Vacancy on the Board of For For Management Directors Resulting from the Retirement of A.N. Sinha 4 Approve R. Chadha & Associates as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Elect D. Kaushal as Director For For Management 6 Appoint D. Kaushal as Executive For For Management Director and Director - Finance and Approve His Remuneration TULIP TELECOM LTD. Ticker: 532691 Security ID: Y8998U129 Meeting Date: JAN 02, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Warrants to Sharad For For Management Enterprises Pvt. Ltd., Promoter TULIP TELECOM LTD. Ticker: 532691 Security ID: Y8998U129 Meeting Date: JUN 10, 2013 Meeting Type: Special Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Borrowing Powers For Against Management 2 Approve Pledging of Assets for Debt For Against Management 3 Amend Articles of Association For For Management 4 Reappoint D.S. Bedi as Executive For For Management Director and Approve His Remuneration UCO BANK LTD. Ticker: 532505 Security ID: Y9035A100 Meeting Date: MAR 04, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity Shares to For For Management the Government of India UCO BANK LTD. Ticker: 532505 Security ID: Y9035A100 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend on Preference Shares For For Management and Dividend on Equity Shares of INR 1. 60 Per Equity Share UNITED SPIRITS LIMITED Ticker: 532432 Security ID: Y92311102 Meeting Date: SEP 25, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 2.50 Per Share For For Management 3 Reelect S. Menon as Director For Against Management 4 Reelect V. Mallya as Director For For Management 5 Approve Walker, Chandiok & Co. as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Elect G.N. Bajpai as Director For For Management UNITED SPIRITS LIMITED Ticker: 532432 Security ID: Y92311102 Meeting Date: DEC 13, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity Shares to For For Management Relay B.V., Investor Dreyfus Large Cap Equity Fund ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Director William L. Kimsey For For Management 2.2 Elect Director Robert I. Lipp For For Management 2.3 Elect Director Pierre Nanterme For For Management 2.4 Elect Director Gilles C. Pelisson For For Management 2.5 Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend 2010 Share Incentive Plan For Against Management 6 Authorize the Holding of the 2014 AGM For For Management at a Location Outside Ireland 7 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 8 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock 9 Report on Lobbying Payments and Policy Against Against Shareholder ACTAVIS, INC. Ticker: ACT Security ID: 00507K103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jack Michelson For For Management 1b Elect Director Ronald R. Taylor For For Management 1c Elect Director Andrew L. Turner For For Management 1d Elect Director Paul M. Bisaro For For Management 1e Elect Director Christopher W. Bodine For For Management 1f Elect Director Michael J. Feldman For For Management 1g Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention Against For Shareholder ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Kelly J. Barlow For For Management 1c Elect Director Edward W. Barnholt For Against Management 1d Elect Director Robert K. Burgess For For Management 1e Elect Director Frank A. Calderoni For For Management 1f Elect Director Michael R. Cannon For For Management 1g Elect Director James E. Daley For For Management 1h Elect Director Laura B. Desmond For For Management 1i Elect Director Charles M. Geschke For For Management 1j Elect Director Shantanu Narayen For For Management 1k Elect Director Daniel L. Rosensweig For Against Management 1l Elect Director Robert Sedgewick For Against Management 1m Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William L. Davis, III For Against Management 1b Elect Director W. Douglas Ford For Against Management 1c Elect Director Evert Henkes For For Management 1d Elect Director Margaret G. McGlynn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Declassify the Board of Directors Against For Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For Against Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For Against Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For Against Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder AON PLC Ticker: AON Security ID: G0408V102 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Lester B. Knight as Director For For Management 1.2 Elect Gregory C. Case as Director For For Management 1.3 Elect Fulvio Conti as Director For For Management 1.4 Elect Cheryl A. Francis as Director For For Management 1.5 Elect Edgar D. Jannotta as Director For For Management 1.6 Elect J. Michael Losh as Director For Against Management 1.7 Elect Robert S. Morrison as Director For For Management 1.8 Elect Richard B. Myers as Director For For Management 1.9 Elect Richard C. Notebaert as Director For For Management 1.10 Elect Gloria Santona as Director For For Management 1.11 Elect Carolyn Y. Woo as Director For For Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Ratify Ernst and Young LLP as Aon's For For Management Auditors 4 Ratify Ernst and Young LLP as Aon's U. For For Management K. Statutory Auditor 5 Authorize Board to Fix Remuneration of For For Management Internal Statutory Auditors 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Advisory Vote to Ratify Directors' For For Management Remuneration Report 8 Approve Nonqualified Employee Stock For For Management Purchase Plan APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 23, 2013 Meeting Type: Special Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation of For For Management BB&T to Change the Payment Dates of its Preferred Stock Dividends to Conform with the Payment Date of its Common Stock Dividends and Conform Preferred Stock Record Dates 2 Adjourn Meeting For For Management BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Allison, IV For For Management 1.2 Elect Director Jennifer S. Banner For For Management 1.3 Elect Director K. David Boyer, Jr. For For Management 1.4 Elect Director Anna R. Cablik For Withhold Management 1.5 Elect Director Ronald E. Deal For For Management 1.6 Elect Director James A. Faulkner For For Management 1.7 Elect Director I. Patricia Henry For For Management 1.8 Elect Director John P. Howe, III For Withhold Management 1.9 Elect Director Eric C. Kendrick For For Management 1.10 Elect Director Kelly S. King For For Management 1.11 Elect Director Louis B. Lynn For For Management 1.12 Elect Director Edward C. Milligan For For Management 1.13 Elect Director Charles A. Patton For For Management 1.14 Elect Director Nido R. Qubein For For Management 1.15 Elect Director Tollie W. Rich, Jr. For For Management 1.16 Elect Director Thomas E. Skains For For Management 1.17 Elect Director Thomas N. Thompson For For Management 1.18 Elect Director Edwin H. Welch For Withhold Management 1.19 Elect Director Stephen T. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures 5 Require a Majority Vote for the Against For Shareholder Election of Directors BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Finocchio, Jr. For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For Withhold Management 1.4 Elect Director Maria M. Klawe For For Management 1.5 Elect Director John E. Major For Withhold Management 1.6 Elect Director Scott A. McGregor For For Management 1.7 Elect Director William T. Morrow For Withhold Management 1.8 Elect Director Henry Samueli For For Management 1.9 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management CARNIVAL CORPORATION Ticker: CCL Security ID: 143658300 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Micky Arison As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 2 Reelect Jonathon Band As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 3 Reelect Arnold W. Donald As A Director For Against Management Of Carnival Corporation and As A Director Of Carnival Plc. 4 Reelect Pier Luigi Foschi As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 5 Reelect Howard S. Frank As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 6 Reelect Richard J. Glasier As A For Against Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 7 Reelect Debra Kelly-Ennis As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 8 Reelect John Parker As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 9 Reelect Stuart Subotnick As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 10 Reelect Laura Weil As A Director Of For Against Management Carnival Corporation and As A Director Of Carnival Plc. 11 Reelect Randall J. Weisenburger As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 12 Reappoint The UK Firm Of For For Management PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation 13 Authorize The Audit Committee Of For For Management Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc 14 Receive The UK Accounts And Reports Of For For Management The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2011 15 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 16 Approve Remuneration of Executive For For Management Directors 17 Authorize Issue of Equity with For For Management Pre-emptive Rights 18 Authorize Issue of Equity without For For Management Pre-emptive Rights 19 Authorize Shares for Market Purchase For For Management CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Juan Gallardo For For Management 1.4 Elect Director David R. Goode For For Management 1.5 Elect Director Jesse J. Greene, Jr. For For Management 1.6 Elect Director Jon M. Huntsman, Jr. For For Management 1.7 Elect Director Peter A. Magowan For For Management 1.8 Elect Director Dennis A. Muilenburg For For Management 1.9 Elect Director Douglas R. Oberhelman For For Management 1.10 Elect Director William A. Osborn For For Management 1.11 Elect Director Charles D. Powell For For Management 1.12 Elect Director Edward B. Rust, Jr. For For Management 1.13 Elect Director Susan C. Schwab For For Management 1.14 Elect Director Joshua I. Smith For For Management 1.15 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Provide Right to Act by Written Consent Against Against Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 8 Review and Assess Human Rights Policies Against Against Shareholder 9 Prohibit Sales to the Government of Against Against Shareholder Sudan CELANESE CORPORATION Ticker: CE Security ID: 150870103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jay V. Ihlenfeld For For Management 1b Elect Director Mark C. Rohr For For Management 1c Elect Director Farah M. Walters For Against Management 1d Elect Director Edward G. Galante For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management CENTERPOINT ENERGY, INC. Ticker: CNP Security ID: 15189T107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Milton Carroll For For Management 1b Elect Director Michael P. Johnson For For Management 1c Elect Director Janiece M. Longoria For For Management 1d Elect Director David M. McClanahan For For Management 1e Elect Director Susan O. Rheney For For Management 1f Elect Director R. A. Walker For For Management 1g Elect Director Peter S. Wareing For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against Against Shareholder 11 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For Withhold Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder COVIDIEN PLC Ticker: COV Security ID: G2554F113 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose E. Almeida For For Management 1b Elect Director Joy A. Amundson For For Management 1c Elect Director Craig Arnold For For Management 1d Elect Director Robert H. Brust For For Management 1e Elect Director John M. Connors, Jr. For For Management 1f Elect Director Christopher J. Coughlin For For Management 1g Elect Director Randall J. Hogan, III For For Management 1h Elect Director Martin D. Madaus For For Management 1i Elect Director Dennis H. Reilley For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Authorize Open-Market Purchases of For For Management Ordinary Shares 6 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 7 Amend Articles of Association to For For Management expand the authority to execute instruments of transfer 8 Approve Creation of Distributable For For Management Reserves DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David H. Benson For For Management 1b Elect Director Robert W. Cremin For For Management 1c Elect Director Jean-Pierre M. Ergas For For Management 1d Elect Director Peter T. Francis For For Management 1e Elect Director Kristiane C. Graham For For Management 1f Elect Director M.F. Johnston For For Management 1g Elect Director Robert A. Livingston For For Management 1h Elect Director Richard K. Lochridge For For Management 1i Elect Director Bernard G. Rethore For For Management 1j Elect Director Michael B. Stubbs For For Management 1k Elect Director Stephen M. Todd For For Management 1l Elect Director Stephen K. Wagner For For Management 1m Elect Director Mary A. Winston For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement Against For Shareholder EATON CORPORATION Ticker: ETN Security ID: 278058102 Meeting Date: OCT 26, 2012 Meeting Type: Special Record Date: SEP 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Approve Reduction of Capital of New For For Management Eaton to Allow Creation of Distributable Reserves of New Eaton which are Required Under Irish Law to Allow New Eaton to Make Distributions and to Pay Dividends and Repurchase or Redeem Shares 3 Advisory Vote on Golden Parachutes For Against Management 4 Adjourn Meeting For For Management EATON CORPORATION PLC Ticker: ETN Security ID: G29183103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George S. Barrett For For Management 1b Elect Director Todd M. Bluedorn For Against Management 1c Elect Director Christopher M. Connor For Against Management 1d Elect Director Michael J. Critelli For For Management 1e Elect Director Alexander M. Cutler For For Management 1f Elect Director Charles E. Golden For For Management 1g Elect Director Linda A. Hill For For Management 1h Elect Director Arthur E. Johnson For For Management 1i Elect Director Ned C. Lautenbach For Against Management 1j Elect Director Deborah L. McCoy For Against Management 1k Elect Director Gregory R. Page For For Management 1l Elect Director Gerald B. Smith For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Approval of Overseas Market Purchases For For Management of the Company Shares 7 Approve the Price Range for the For For Management Reissuance of Shares ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For For Management EQUINIX, INC. Ticker: EQIX Security ID: 29444U502 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tom Bartlett For For Management 1.2 Elect Director Gary Hromadko For For Management 1.3 Elect Director Scott Kriens For For Management 1.4 Elect Director William Luby For For Management 1.5 Elect Director Irving Lyons, III For For Management 1.6 Elect Director Christopher Paisley For For Management 1.7 Elect Director Stephen Smith For For Management 1.8 Elect Director Peter Van Camp For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For Withhold Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For Withhold Management 1.9 Elect Director S.J. Palmisano For Withhold Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For Withhold Management 1.3 Elect Director Sharon Allred Decker For Withhold Management 1.4 Elect Director Edward C. Dolby For Withhold Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Edward P. Garden For For Management 1.7 Elect Director Howard R. Levine For For Management 1.8 Elect Director George R. Mahoney, Jr. For For Management 1.9 Elect Director James G. Martin For For Management 1.10 Elect Director Harvey Morgan For For Management 1.11 Elect Director Dale C. Pond For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Adopt ILO Based Code of Conduct Against Against Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Ralph S. Larsen For For Management 12 Elect Director Rochelle B. Lazarus For For Management 13 Elect Director James J. Mulva For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Cessation of All Stock Options and Against Against Shareholder Bonuses 21 Establish Term Limits for Directors Against Against Shareholder 22 Require Independent Board Chairman Against Against Shareholder 23 Provide Right to Act by Written Consent Against Against Shareholder 24 Stock Retention/Holding Period Against For Shareholder 25 Require More Director Nominations Than Against Against Shareholder Open Seats GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director Carla A. Hills For For Management 1.4 Elect Director Kevin E. Lofton For For Management 1.5 Elect Director John W. Madigan For For Management 1.6 Elect Director John C. Martin For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director Richard J. Whitley For For Management 1.9 Elect Director Gayle E. Wilson For For Management 1.10 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For Against Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder GLAXOSMITHKLINE PLC Ticker: GSK Security ID: 37733W105 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Elect Lynn Elsenhans as Director For For Management 4 Elect Jing Ulrich as Director For For Management 5 Elect Hans Wijers as Director For For Management 6 Re-elect Sir Christopher Gent as For For Management Director 7 Re-elect Sir Andrew Witty as Director For For Management 8 Re-elect Sir Roy Anderson as Director For For Management 9 Re-elect Dr Stephanie Burns as Director For For Management 10 Re-elect Stacey Cartwright as Director For For Management 11 Re-elect Simon Dingemans as Director For For Management 12 Re-elect Judy Lewent as Director For For Management 13 Re-elect Sir Deryck Maughan as Director For For Management 14 Re-elect Dr Daniel Podolsky as Director For For Management 15 Re-elect Dr Moncef Slaoui as Director For For Management 16 Re-elect Tom de Swaan as Director For For Management 17 Re-elect Sir Robert Wilson as Director For For Management 18 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 19 Authorise the Audit & Risk Committee For For Management to Fix Remuneration of Auditors 20 Authorise EU Political Donations and For For Management Expenditure 21 Authorise Issue of Equity with For For Management Pre-emptive Rights 22 Authorise Issue of Equity without For For Management Pre-emptive Rights 23 Authorise Market Purchase of Ordinary For For Management Shares 24 Approve the Exemption from Statement For For Management of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports 25 Authorise the Company to Call EGM with For For Management Two Weeks' Notice HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director James R. Boyd For For Management 1.3 Elect Director Milton Carroll For For Management 1.4 Elect Director Nance K. Dicciani For For Management 1.5 Elect Director Murry S. Gerber For For Management 1.6 Elect Director Jose C. Grubisich For For Management 1.7 Elect Director Abdallah S. Jum'ah For For Management 1.8 Elect Director David J. Lesar For For Management 1.9 Elect Director Robert A. Malone For For Management 1.10 Elect Director J. Landis Martin For For Management 1.11 Elect Director Debra L. Reed For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Human Rights Risk Assessment Against Against Shareholder Process HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gordon M. Bethune For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Edward E. Hagenlocker For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director Theodore E. Martin For For Management 1i Elect Director Nelson Peltz For For Management 1j Elect Director John P. Surma For For Management 1k Elect Director Richard J. Swift For For Management 1l Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Approve Omnibus Stock Plan For For Management 5 Amend the Company's Articles of For For Management Association to Give the Board of Directors Authority to Declare Non-Cash Dividends 6 Capital Reduction and Creation of For For Management Distributable Reserves 7 Amend the Company's Articles of For For Management Association to Expand the Authority to Execute Instruments of Transfer 8 Amend the Company's Articles of For For Management Association to Provide for Escheatment in Accordance with U.S. Laws INTERCONTINENTALEXCHANGE, INC. Ticker: ICE Security ID: 45865V100 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director Jean-Marc Forneri For For Management 1c Elect Director Judd A. Gregg For For Management 1d Elect Director Fred W. Hatfield For For Management 1e Elect Director Terrence F. Martell For For Management 1f Elect Director Callum McCarthy For For Management 1g Elect Director Robert Reid For For Management 1h Elect Director Frederic V. Salerno For For Management 1i Elect Director Jeffrey C. Sprecher For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Vincent Tese For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Non-Employee Director Stock For For Management Option Plan 5 Ratify Auditors For For Management INTERCONTINENTALEXCHANGE, INC. Ticker: ICE Security ID: 45865V100 Meeting Date: JUN 03, 2013 Meeting Type: Special Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2A Increase Authorized Preferred and For For Management Common Stock 2B Approve Stock Ownership Limitations For For Management 2C Provisions Related to Disqualification For For Management of Officers and Directors and Certain Powers of the Board of Directors 2D Provisions Related to Considerations For For Management of the Board of Directors 2E Amend ICE Group Certificate of For For Management Incorporation 3 Adjourn Meeting For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For Against Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For Against Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against For Shareholder INVESCO LTD. Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph R. Canion For For Management 1.2 Elect Director Edward P. Lawrence For Against Management 1.3 Elect Director Phoebe A. Wood For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: JAN 23, 2013 Meeting Type: Annual Record Date: NOV 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David P. Abney For For Management 1.2 Elect Director Julie L. Bushman For For Management 1.3 Elect Director Eugenio Clariond For Withhold Management Reyes-Retana 1.4 Elect Director Jeffrey A. Joerres For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Approve Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For For Management 1e Elect Director James S. Crown For For Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against For Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Against Shareholder LAS VEGAS SANDS CORP. Ticker: LVS Security ID: 517834107 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sheldon G. Adelson For For Management 1.2 Elect Director Irwin Chafetz For For Management 1.3 Elect Director Victor Chaltiel For For Management 1.4 Elect Director Charles A. Koppelman For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Peter C. Browning For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Dawn E. Hudson For Withhold Management 1.7 Elect Director Robert L. Johnson For Withhold Management 1.8 Elect Director Marshall O. Larsen For Withhold Management 1.9 Elect Director Richard K. Lochridge For Withhold Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wisemen For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against For Shareholder MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Pierre Brondeau For For Management 1c Elect Director Clarence P. Cazalot, Jr. For For Management 1d Elect Director Linda Z. Cook For For Management 1e Elect Director Shirley Ann Jackson For For Management 1f Elect Director Philip Lader For For Management 1g Elect Director Michael E. J. Phelps For For Management 1h Elect Director Dennis H. Reilley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven M. Altschuler For For Management 1b Elect Director Howard B. Bernick For For Management 1c Elect Director Kimberly A. Casiano For For Management 1d Elect Director Anna C. Catalano For For Management 1e Elect Director Celeste A. Clark For For Management 1f Elect Director James M. Cornelius For For Management 1g Elect Director Stephen W. Golsby For For Management 1h Elect Director Peter Kasper Jakobsen For For Management 1i Elect Director Peter G. Ratcliffe For For Management 1j Elect Director Elliott Sigal For For Management 1k Elect Director Robert S. Singer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For Withhold Management 1.5 Elect Director James M. Kilts For Withhold Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For Withhold Management 1.8 Elect Director Kenton J. Sicchitano For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Lewis W.K. Booth For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Fredric G. Reynolds For For Management 1g Elect Director Irene B. Rosenfeld For For Management 1h Elect Director Patrick T. Siewert For For Management 1i Elect Director Ruth J. Simmons For For Management 1j Elect Director Ratan N. Tata For For Management 1k Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Merrill A. Miller, Jr. For For Management 1B Elect Director Greg L. Armstrong For For Management 1C Elect Director Ben A. Guill For For Management 1D Elect Director David D. Harrison For For Management 1E Elect Director Roger L. Jarvis For For Management 1F Elect Director Eric L. Mattson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For Against Management 1.2 Elect Director Howard I. Atkins For Against Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For Against Management 1.5 Elect Director John E. Feick For Against Management 1.6 Elect Director Margaret M. Foran For Against Management 1.7 Elect Director Carlos M. Gutierrez For Against Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For Against Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director William H. Gray, III For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director George A. Lorch For For Management 1.10 Elect Director Suzanne Nora Johnson For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Stephen W. Sanger For For Management 1.13 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For Against Management 1b Elect Director Donald G. Cruickshank For Against Management 1c Elect Director Raymond V. Dittamore For Against Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For Against Management 1f Elect Director Paul E. Jacobs For Against Management 1g Elect Director Sherry Lansing For Against Management 1h Elect Director Duane A. Nelles For Against Management 1i Elect Director Francisco Ros For Against Management 1j Elect Director Brent Scowcroft For Against Management 1k Elect Director Marc I. Stern For Against Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: MAR 20, 2013 Meeting Type: Special Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stratton Sclavos For For Management 1.2 Elect Director Lawrence Tomlinson For For Management 1.3 Elect Director Shirley Young For For Management 2 Declassify the Board of Directors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Tony Isaac For Against Management 1c Elect Director K. Vaman Kamath For For Management 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Adrian Lajous For Against Management 1g Elect Director Michael E. Marks For Against Management 1h Elect Director Lubna S. Olayan For Against Management 1i Elect Director L. Rafael Reif For For Management 1j Elect Director Tore I. Sandvold For For Management 1k Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For For Management 6 Amend Employee Stock Purchase Plan For For Management SEMPRA ENERGY Ticker: SRE Security ID: 816851109 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director James G. Brocksmith, Jr. For For Management 1.3 Elect Director William D. Jones For For Management 1.4 Elect Director William G. Ouchi For For Management 1.5 Elect Director Debra L. Reed For For Management 1.6 Elect Director William C. Rusnack For For Management 1.7 Elect Director William P. Rutledge For For Management 1.8 Elect Director Lynn Schenk For For Management 1.9 Elect Director Jack T. Taylor For For Management 1.10 Elect Director Luis M. Tellez For For Management 1.11 Elect Director James C. Yardley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder SHIRE PLC Ticker: SHP Security ID: 82481R106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect William Burns as Director For For Management 4 Re-elect Matthew Emmens as Director For For Management 5 Re-elect Dr David Ginsburg as Director For For Management 6 Re-elect Graham Hetherington as For For Management Director 7 Re-elect David Kappler as Director For For Management 8 Re-elect Susan Kilsby as Director For For Management 9 Re-elect Anne Minto as Director For For Management 10 Re-elect David Stout as Director For For Management 11 Elect Dr Steven Gillis as Director For For Management 12 Elect Dr Flemming Ornskov as Director For For Management 13 Reappoint Deloitte LLP as Auditors For For Management 14 Authorise the Audit, Compliance & Risk For For Management Committee to Fix Remuneration of Auditors 15 Authorise Issue of Equity with For For Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise Market Purchase of Ordinary For For Management Shares 18 Authorise the Company to Call EGM with For For Management Two Weeks' Notice SOUTHWESTERN ENERGY COMPANY Ticker: SWN Security ID: 845467109 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Gass For For Management 1.2 Elect Director Catherine A. Kehr For For Management 1.3 Elect Director Greg D. Kerley For For Management 1.4 Elect Director Harold M. Korell For For Management 1.5 Elect Director Vello A. Kuuskraa For For Management 1.6 Elect Director Kenneth R. Mourton For For Management 1.7 Elect Director Steven L. Mueller For For Management 1.8 Elect Director Elliott Pew For For Management 1.9 Elect Director Alan H. Stevens For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kennett F. Burnes For For Management 1b Elect Director Peter Coym For For Management 1c Elect Director Patrick de Saint-Aignan For For Management 1d Elect Director Amelia C. Fawcett For For Management 1e Elect Director Linda A. Hill For For Management 1f Elect Director Joseph L. Hooley For For Management 1g Elect Director Robert S. Kaplan For For Management 1h Elect Director Richard P. Sergel For For Management 1i Elect Director Ronald L. Skates For For Management 1j Elect Director Gregory L. Summe For For Management 1k Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward P. Boykin For For Management 1b Elect Director Cary T. Fu For For Management 1c Elect Director Victor L. Lund For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Shareholder THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For Against Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For Against Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For Against Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For Against Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: JAN 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Paul W. Chellgren For For Management 1.4 Elect Director William S. Demchak For For Management 1.5 Elect Director Kay Coles James For For Management 1.6 Elect Director Richard B. Kelson For For Management 1.7 Elect Director Bruce C. Lindsay For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director James E. Rohr For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Lorene K. Steffes For For Management 1.13 Elect Director Dennis F. Strigl For For Management 1.14 Elect Director Thomas J. Usher For For Management 1.15 Elect Director George H. Walls, Jr. For For Management 1.16 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Climate Change Financing Risk Against Against Shareholder THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 09, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angela F. Braly For For Management 1.2 Elect Director Kenneth I. Chenault For For Management 1.3 Elect Director Scott D. Cook For For Management 1.4 Elect Director Susan Desmond-Hellmann For For Management 1.5 Elect Director Robert A. McDonald For For Management 1.6 Elect Director W. James McNerney, Jr. For For Management 1.7 Elect Director Johnathan A. Rodgers For For Management 1.8 Elect Director Margaret C. Whitman For For Management 1.9 Elect Director Mary Agnes Wilderotter For For Management 1.10 Elect Director Patricia A. Woertz For For Management 1.11 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Reduce Supermajority Vote Requirement Against For Shareholder THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Against Shareholder THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.a Elect Director Susan E. Arnold For Against Management 1.b Elect Director John S. Chen For Against Management 1.c Elect Director Judith L. Estrin For For Management 1.d Elect Director Robert A. Iger For For Management 1.e Elect Director Fred H. Langhammer For Against Management 1.f Elect Director Aylwin B. Lewis For Against Management 1.g Elect Director Monica C. Lozano For For Management 1.h Elect Director Robert W. Matschullat For For Management 1.i Elect Director Sheryl K. Sandberg For For Management 1.j Elect Director Orin C. Smith For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Adopt Proxy Access Right Against For Shareholder 6 Require Independent Board Chairman Against For Shareholder UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director John J. Koraleski For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Michael R. McCarthy For For Management 1.9 Elect Director Michael W. McConnell For For Management 1.10 Elect Director Thomas F. McLarty, III For For Management 1.11 Elect Director Steven R. Rogel For For Management 1.12 Elect Director Jose H. Villarreal For For Management 1.13 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Louis R. Chenevert For For Management 1b Elect Director John V. Faraci For For Management 1c Elect Director Jean-Pierre Garnier For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Marshall O. Larsen For For Management 1h Elect Director Harold McGraw, III For For Management 1i Elect Director Richard B. Myers For For Management 1j Elect Director H. Patrick Swygert For For Management 1k Elect Director Andre Villeneuve For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jerry D. Choate For For Management 1b Elect Director Ruben M. Escobedo For For Management 1c Elect Director William R. Klesse For For Management 1d Elect Director Deborah P. Majoras For For Management 1e Elect Director Bob Marbut For For Management 1f Elect Director Donald L. Nickles For For Management 1g Elect Director Philip J. Pfeiffer For For Management 1h Elect Director Robert A. Profusek For For Management 1i Elect Director Susan Kaufman Purcell For For Management 1j Elect Director Stephen M. Waters For For Management 1k Elect Director Randall J. Weisenburger For For Management 1l Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against Against Shareholder Compliance YAHOO! INC. Ticker: YHOO Security ID: 984332106 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Hayes For For Management 1.2 Elect Director Susan M. James For For Management 1.3 Elect Director Max R. Levchin For For Management 1.4 Elect Director Peter Liguori For For Management 1.5 Elect Director Daniel S. Loeb For For Management 1.6 Elect Director Marissa A. Mayer For For Management 1.7 Elect Director Thomas J. McInerney For For Management 1.8 Elect Director Maynard G. Webb, Jr. For For Management 1.9 Elect Director Harry J. Wilson For For Management 1.10 Elect Director Michael J. Wolf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Sustainability Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Cavanagh For For Management 1b Elect Director David W. Dorman For For Management 1c Elect Director Massimo Ferragamo For For Management 1d Elect Director Mirian M. Graddick-Weir For For Management 1e Elect Director J. David Grissom For For Management 1f Elect Director Bonnie G. Hill For For Management 1g Elect Director Jonathan S. Linen For For Management 1h Elect Director Thomas C. Nelson For For Management 1i Elect Director David C. Novak For For Management 1j Elect Director Thomas M. Ryan For For Management 1k Elect Director Jing-Shyh S. Su For For Management 1l Elect Director Robert D. Walter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Adopt Comprehensive Packaging Against Against Shareholder Recycling Strategy Dreyfus Large Cap Growth Fund ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Director William L. Kimsey For For Management 2.2 Elect Director Robert I. Lipp For For Management 2.3 Elect Director Pierre Nanterme For For Management 2.4 Elect Director Gilles C. Pelisson For For Management 2.5 Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend 2010 Share Incentive Plan For Against Management 6 Authorize the Holding of the 2014 AGM For For Management at a Location Outside Ireland 7 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 8 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock 9 Report on Lobbying Payments and Policy Against Against Shareholder ACTAVIS, INC. Ticker: ACT Security ID: 00507K103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jack Michelson For For Management 1b Elect Director Ronald R. Taylor For For Management 1c Elect Director Andrew L. Turner For For Management 1d Elect Director Paul M. Bisaro For For Management 1e Elect Director Christopher W. Bodine For For Management 1f Elect Director Michael J. Feldman For For Management 1g Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention Against For Shareholder ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Kelly J. Barlow For For Management 1c Elect Director Edward W. Barnholt For Against Management 1d Elect Director Robert K. Burgess For For Management 1e Elect Director Frank A. Calderoni For For Management 1f Elect Director Michael R. Cannon For For Management 1g Elect Director James E. Daley For For Management 1h Elect Director Laura B. Desmond For For Management 1i Elect Director Charles M. Geschke For For Management 1j Elect Director Shantanu Narayen For For Management 1k Elect Director Daniel L. Rosensweig For Against Management 1l Elect Director Robert Sedgewick For Against Management 1m Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For Against Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For Against Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For Against Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Eugene C. Fiedorek For Against Management 2 Elect Director Chansoo Joung For Against Management 3 Elect Director William C. Montgomery For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Amend Omnibus Stock Plan For For Management 7 Declassify the Board of Directors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights ARCH CAPITAL GROUP LTD. Ticker: ACGL Security ID: G0450A105 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John L. Bunce, Jr. For For Management 1b Elect Director Yiorgos Lillikas For For Management 1c Elect Director Deanna M. Mulligan For For Management 2a Elect Director Anthony Asquith as For For Management Designated Company Director of Non-U.S. Subsidiaries 2b Elect Director Edgardo Balois as For For Management Designated Company Director of Non-U.S. Subsidiaries 2c Elect Director Dennis R. Brand as For For Management Designated Company Director of Non-U.S. Subsidiaries 2d Elect Director Peter Calleo as For For Management Designated Company Director of Non-U.S. Subsidiaries 2e Elect Director Paul Cole as Designated For For Management Company Director of Non-U.S. Subsidiaries 2f Elect Director Michael Constantinides For For Management as Designated Company Director of Non-U.S. Subsidiaries 2g Elect Director Graham B.R. Collis as For For Management Designated Company Director of Non-U.S. Subsidiaries 2h Elect Director William J. Cooney as For For Management Designated Company Director of Non-U.S. Subsidiaries 2i Elect Director Nick Denniston as For For Management Designated Company Director of Non-U.S. Subsidiaries 2j Elect Director Michael Feetham as For For Management Designated Company Director of Non-U.S. Subsidiaries 2k Elect Director Stephen Fogarty as For For Management Designated Company Director of Non-U.S. Subsidiaries 2l Elect Director Elizabeth For For Management Fullerton-Rome as Designated Company Director of Non-U.S. Subsidiaries 2m Elect Director Marc Grandisson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2n Elect Director Michael A. Greene as For For Management Designated Company Director of Non-U.S. Subsidiaries 2o Elect Director Jerome Halgan as For For Management Designated Company Director of Non-U.S. Subsidiaries 2p Elect Director David W. Hipkin as For For Management Designated Company Director of Non-U.S. Subsidiaries 2q Elect Director W. Preston Hutchings as For For Management Designated Company Director of Non-U.S. Subsidiaries 2r Elect Director Constantine Iordanou as For For Management Designated Company Director of Non-U.S. Subsidiaries 2s Elect Director Wolbert H. Kamphuijs as For For Management Designated Company Director of Non-U.S. Subsidiaries 2t Elect Director Michael H. Kier as For For Management Designated Company Director of Non-U.S. Subsidiaries 2u Elect Director Lin Li-Williams as For For Management Designated Company Director of Non-U.S. Subsidiaries 2v Elect Director Mark D. Lyons as For For Management Designated Company Director of Non-U.S. Subsidiaries 2w Elect Director Adam Matteson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2x Elect Director Robert McDowell as For For Management Designated Company Director of Non-U.S. Subsidiaries 2y Elect Director David H. McElroy as For For Management Designated Company Director of Non-U.S. Subsidiaries 2z Elect Director Rommel Mercado as For For Management Designated Company Director of Non-U.S. Subsidiaries 2aa Elect Director David J. Mulholland as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ab Elect Director Michael R. Murphy as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ac Elect Director Martin J. Nilsen as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ad Elect Director Mark Nolan as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ae Elect Director Marita Oliver as For For Management Designated Company Director of Non-U.S. Subsidiaries 2af Elect Director Nicolas Papadopoulo as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ag Elect Director Elisabeth Quinn as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ah Elect Director Maamoun Rajeh as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ai Elect Director John F. Rathgeber as For For Management Designated Company Director of Non-U.S. Subsidiaries 2aj Elect Director Andrew Rippert as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ak Elect Director Carla Santamaria-Sena For For Management as Designated Company Director of Non-U.S. Subsidiaries 2al Elect Director Arthur Scace as For For Management Designated Company Director of Non-U.S. Subsidiaries 2am Elect Director Scott Schenker as For For Management Designated Company Director of Non-U.S. Subsidiaries 2an Elect Director Soren Scheuer as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ao Elect Director Budhi Singh as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ap Elect Director Helmut Sohler as For For Management Designated Company Director of Non-U.S. Subsidiaries 2aq Elect Director Iwan Van Munster as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ar Elect Director Angus Watson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2as Elect Director James R. Weatherstone For For Management as Designated Company Director of Non-U.S. Subsidiaries 2at Elect Director Gerald Wolfe as For For Management Designated Company Director of Non-U.S. Subsidiaries 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder BEAM INC. Ticker: BEAM Security ID: 073730103 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Goldstein For For Management 1b Elect Director Stephen W. Golsby For For Management 1c Elect Director Ann F. Hackett For For Management 1d Elect Director A. D. David Mackay For For Management 1e Elect Director Gretchen W. Price For For Management 1f Elect Director Matthew J. Shattock For For Management 1g Elect Director Robert A. Steele For For Management 1h Elect Director Peter M. Wilson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Finocchio, Jr. For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For Withhold Management 1.4 Elect Director Maria M. Klawe For For Management 1.5 Elect Director John E. Major For Withhold Management 1.6 Elect Director Scott A. McGregor For For Management 1.7 Elect Director William T. Morrow For Withhold Management 1.8 Elect Director Henry Samueli For For Management 1.9 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management CARNIVAL CORPORATION Ticker: CCL Security ID: 143658300 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Micky Arison As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 2 Reelect Jonathon Band As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 3 Reelect Arnold W. Donald As A Director For Against Management Of Carnival Corporation and As A Director Of Carnival Plc. 4 Reelect Pier Luigi Foschi As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 5 Reelect Howard S. Frank As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 6 Reelect Richard J. Glasier As A For Against Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 7 Reelect Debra Kelly-Ennis As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 8 Reelect John Parker As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 9 Reelect Stuart Subotnick As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 10 Reelect Laura Weil As A Director Of For Against Management Carnival Corporation and As A Director Of Carnival Plc. 11 Reelect Randall J. Weisenburger As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 12 Reappoint The UK Firm Of For For Management PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation 13 Authorize The Audit Committee Of For For Management Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc 14 Receive The UK Accounts And Reports Of For For Management The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2011 15 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 16 Approve Remuneration of Executive For For Management Directors 17 Authorize Issue of Equity with For For Management Pre-emptive Rights 18 Authorize Issue of Equity without For For Management Pre-emptive Rights 19 Authorize Shares for Market Purchase For For Management CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Juan Gallardo For For Management 1.4 Elect Director David R. Goode For For Management 1.5 Elect Director Jesse J. Greene, Jr. For For Management 1.6 Elect Director Jon M. Huntsman, Jr. For For Management 1.7 Elect Director Peter A. Magowan For For Management 1.8 Elect Director Dennis A. Muilenburg For For Management 1.9 Elect Director Douglas R. Oberhelman For For Management 1.10 Elect Director William A. Osborn For For Management 1.11 Elect Director Charles D. Powell For For Management 1.12 Elect Director Edward B. Rust, Jr. For For Management 1.13 Elect Director Susan C. Schwab For For Management 1.14 Elect Director Joshua I. Smith For For Management 1.15 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Provide Right to Act by Written Consent Against Against Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 8 Review and Assess Human Rights Policies Against Against Shareholder 9 Prohibit Sales to the Government of Against Against Shareholder Sudan CELANESE CORPORATION Ticker: CE Security ID: 150870103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jay V. Ihlenfeld For For Management 1b Elect Director Mark C. Rohr For For Management 1c Elect Director Farah M. Walters For Against Management 1d Elect Director Edward G. Galante For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For Withhold Management 1.2 Elect Director Richard Barker For Withhold Management 1.3 Elect Director Michael D. Casey For Withhold Management 1.4 Elect Director Carrie S. Cox For Withhold Management 1.5 Elect Director Rodman L. Drake For Withhold Management 1.6 Elect Director Michael A. Friedman For Withhold Management 1.7 Elect Director Gilla Kaplan For Withhold Management 1.8 Elect Director James J. Loughlin For Withhold Management 1.9 Elect Director Ernest Mario For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against For Shareholder COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nikesh Arora For For Management 1b Elect Director John T. Cahill For Against Management 1c Elect Director Ian Cook For For Management 1d Elect Director Helene D. Gayle For Against Management 1e Elect Director Ellen M. Hancock For For Management 1f Elect Director Joseph Jimenez For For Management 1g Elect Director Richard J. Kogan For Against Management 1h Elect Director Delano E. Lewis For Against Management 1i Elect Director J. Pedro Reinhard For Against Management 1j Elect Director Stephen I. Sadove For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Adopt Share Retention Policy For Against For Shareholder Senior Executives COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For Withhold Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder DIGITAL REALTY TRUST, INC. Ticker: DLR Security ID: 253868103 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Dennis E. Singleton For Against Management 1B Elect Director Michael F. Foust For For Management 1C Elect Director Laurence A. Chapman For For Management 1D Elect Director Kathleen Earley For Against Management 1E Elect Director Ruann F. Ernst For Against Management 1F Elect Director Kevin J. Kennedy For For Management 1G Elect Director William G. LaPerch For For Management 1H Elect Director Robert H. Zerbst For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David H. Benson For For Management 1b Elect Director Robert W. Cremin For For Management 1c Elect Director Jean-Pierre M. Ergas For For Management 1d Elect Director Peter T. Francis For For Management 1e Elect Director Kristiane C. Graham For For Management 1f Elect Director M.F. Johnston For For Management 1g Elect Director Robert A. Livingston For For Management 1h Elect Director Richard K. Lochridge For For Management 1i Elect Director Bernard G. Rethore For For Management 1j Elect Director Michael B. Stubbs For For Management 1k Elect Director Stephen M. Todd For For Management 1l Elect Director Stephen K. Wagner For For Management 1m Elect Director Mary A. Winston For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement Against For Shareholder E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lamberto Andreotti For For Management 1b Elect Director Richard H. Brown For Against Management 1c Elect Director Robert A. Brown For For Management 1d Elect Director Bertrand P. Collomb For For Management 1e Elect Director Curtis J. Crawford For Against Management 1f Elect Director Alexander M. Cutler For Against Management 1g Elect Director Eleuthere I. Du Pont For For Management 1h Elect Director Marillyn A. Hewson For Against Management 1i Elect Director Lois D. Juliber For Against Management 1j Elect Director Ellen J. Kullman For For Management 1k Elect Director Lee M. Thomas For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Genetically Engineered Seed Against Against Shareholder 7 Report on Pay Disparity Against Against Shareholder ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For For Management EQUINIX, INC. Ticker: EQIX Security ID: 29444U502 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tom Bartlett For For Management 1.2 Elect Director Gary Hromadko For For Management 1.3 Elect Director Scott Kriens For For Management 1.4 Elect Director William Luby For For Management 1.5 Elect Director Irving Lyons, III For For Management 1.6 Elect Director Christopher Paisley For For Management 1.7 Elect Director Stephen Smith For For Management 1.8 Elect Director Peter Van Camp For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FUSION-IO, INC. Ticker: FIO Security ID: 36112J107 Meeting Date: NOV 06, 2012 Meeting Type: Annual Record Date: SEP 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Forest Baskett For For Management 1.2 Elect Director Dana L. Evan For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director Carla A. Hills For For Management 1.4 Elect Director Kevin E. Lofton For For Management 1.5 Elect Director John W. Madigan For For Management 1.6 Elect Director John C. Martin For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director Richard J. Whitley For For Management 1.9 Elect Director Gayle E. Wilson For For Management 1.10 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For Against Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder GLAXOSMITHKLINE PLC Ticker: GSK Security ID: 37733W105 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Elect Lynn Elsenhans as Director For For Management 4 Elect Jing Ulrich as Director For For Management 5 Elect Hans Wijers as Director For For Management 6 Re-elect Sir Christopher Gent as For For Management Director 7 Re-elect Sir Andrew Witty as Director For For Management 8 Re-elect Sir Roy Anderson as Director For For Management 9 Re-elect Dr Stephanie Burns as Director For For Management 10 Re-elect Stacey Cartwright as Director For For Management 11 Re-elect Simon Dingemans as Director For For Management 12 Re-elect Judy Lewent as Director For For Management 13 Re-elect Sir Deryck Maughan as Director For For Management 14 Re-elect Dr Daniel Podolsky as Director For For Management 15 Re-elect Dr Moncef Slaoui as Director For For Management 16 Re-elect Tom de Swaan as Director For For Management 17 Re-elect Sir Robert Wilson as Director For For Management 18 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 19 Authorise the Audit & Risk Committee For For Management to Fix Remuneration of Auditors 20 Authorise EU Political Donations and For For Management Expenditure 21 Authorise Issue of Equity with For For Management Pre-emptive Rights 22 Authorise Issue of Equity without For For Management Pre-emptive Rights 23 Authorise Market Purchase of Ordinary For For Management Shares 24 Approve the Exemption from Statement For For Management of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports 25 Authorise the Company to Call EGM with For For Management Two Weeks' Notice GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For Withhold Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For Withhold Management 1.8 Elect Director Paul S. Otellini For Withhold Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against For Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder GULFPORT ENERGY CORPORATION Ticker: GPOR Security ID: 402635304 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald L. Dillingham For For Management 1.2 Elect Director Craig Groeschel For For Management 1.3 Elect Director David L. Houston For Withhold Management 1.4 Elect Director James D. Palm For For Management 1.5 Elect Director Scott E. Streller For Withhold Management 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Auditors For For Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gordon M. Bethune For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder ILLUMINA, INC. Ticker: ILMN Security ID: 452327109 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald Moller For Withhold Management 1.2 Elect Director David R. Walt For Withhold Management 1.3 Elect Director Robert S. Epstein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Edward E. Hagenlocker For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director Theodore E. Martin For For Management 1i Elect Director Nelson Peltz For For Management 1j Elect Director John P. Surma For For Management 1k Elect Director Richard J. Swift For For Management 1l Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Approve Omnibus Stock Plan For For Management 5 Amend the Company's Articles of For For Management Association to Give the Board of Directors Authority to Declare Non-Cash Dividends 6 Capital Reduction and Creation of For For Management Distributable Reserves 7 Amend the Company's Articles of For For Management Association to Expand the Authority to Execute Instruments of Transfer 8 Amend the Company's Articles of For For Management Association to Provide for Escheatment in Accordance with U.S. Laws INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For Against Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For Against Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against For Shareholder INVESCO LTD. Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph R. Canion For For Management 1.2 Elect Director Edward P. Lawrence For Against Management 1.3 Elect Director Phoebe A. Wood For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: JAN 23, 2013 Meeting Type: Annual Record Date: NOV 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David P. Abney For For Management 1.2 Elect Director Julie L. Bushman For For Management 1.3 Elect Director Eugenio Clariond For Withhold Management Reyes-Retana 1.4 Elect Director Jeffrey A. Joerres For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Approve Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against Against Shareholder LAS VEGAS SANDS CORP. Ticker: LVS Security ID: 517834107 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sheldon G. Adelson For For Management 1.2 Elect Director Irwin Chafetz For For Management 1.3 Elect Director Victor Chaltiel For For Management 1.4 Elect Director Charles A. Koppelman For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LINKEDIN CORPORATION Ticker: LNKD Security ID: 53578A108 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George "Skip" Battle For Withhold Management 1.2 Elect Director Michael J. Moritz For For Management 2 Ratify Auditors For For Management LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Peter C. Browning For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Dawn E. Hudson For Withhold Management 1.7 Elect Director Robert L. Johnson For Withhold Management 1.8 Elect Director Marshall O. Larsen For Withhold Management 1.9 Elect Director Richard K. Lochridge For Withhold Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wisemen For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against For Shareholder MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven M. Altschuler For For Management 1b Elect Director Howard B. Bernick For For Management 1c Elect Director Kimberly A. Casiano For For Management 1d Elect Director Anna C. Catalano For For Management 1e Elect Director Celeste A. Clark For For Management 1f Elect Director James M. Cornelius For For Management 1g Elect Director Stephen W. Golsby For For Management 1h Elect Director Peter Kasper Jakobsen For For Management 1i Elect Director Peter G. Ratcliffe For For Management 1j Elect Director Elliott Sigal For For Management 1k Elect Director Robert S. Singer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MICRON TECHNOLOGY, INC. Ticker: MU Security ID: 595112103 Meeting Date: JAN 22, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Bailey For For Management 1.2 Elect Director Patrick J. Byrne For Against Management 1.3 Elect Director D. Mark Durcan For For Management 1.4 Elect Director Mercedes Johnson For For Management 1.5 Elect Director Lawrence N. Mondry For Against Management 1.6 Elect Director Robert E. Switz For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against Against Shareholder MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Lewis W.K. Booth For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Fredric G. Reynolds For For Management 1g Elect Director Irene B. Rosenfeld For For Management 1h Elect Director Patrick T. Siewert For For Management 1i Elect Director Ruth J. Simmons For For Management 1j Elect Director Ratan N. Tata For For Management 1k Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For Against Management 1.2 Elect Director Howard I. Atkins For Against Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For Against Management 1.5 Elect Director John E. Feick For Against Management 1.6 Elect Director Margaret M. Foran For Against Management 1.7 Elect Director Carlos M. Gutierrez For Against Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For Against Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PHILLIPS 66 Ticker: PSX Security ID: 718546104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Greg C. Garland For For Management 1b Elect Director John E. Lowe For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Oscar Bernardes For Against Management 1.3 Elect Director Bret K. Clayton For For Management 1.4 Elect Director Nance K. Dicciani For Against Management 1.5 Elect Director Edward G. Galante For Against Management 1.6 Elect Director Claire W. Gargalli For Against Management 1.7 Elect Director Ira D. Hall For For Management 1.8 Elect Director Raymond W. LeBoeuf For For Management 1.9 Elect Director Larry D. McVay For For Management 1.10 Elect Director Wayne T. Smith For Against Management 1.11 Elect Director Robert L. Wood For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions 4 Ratify Auditors For For Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For Against Management 1b Elect Director Donald G. Cruickshank For Against Management 1c Elect Director Raymond V. Dittamore For Against Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For Against Management 1f Elect Director Paul E. Jacobs For Against Management 1g Elect Director Sherry Lansing For Against Management 1h Elect Director Duane A. Nelles For Against Management 1i Elect Director Francisco Ros For Against Management 1j Elect Director Brent Scowcroft For Against Management 1k Elect Director Marc I. Stern For Against Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation RED HAT, INC. Ticker: RHT Security ID: 756577102 Meeting Date: AUG 09, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marye Anne Fox For For Management 2 Elect Director Donald H. Livingstone For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Omnibus Stock Plan For For Management 6 Declassify the Board of Directors Against For Shareholder SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: MAR 20, 2013 Meeting Type: Special Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stratton Sclavos For For Management 1.2 Elect Director Lawrence Tomlinson For For Management 1.3 Elect Director Shirley Young For For Management 2 Declassify the Board of Directors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Tony Isaac For Against Management 1c Elect Director K. Vaman Kamath For For Management 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Adrian Lajous For Against Management 1g Elect Director Michael E. Marks For Against Management 1h Elect Director Lubna S. Olayan For Against Management 1i Elect Director L. Rafael Reif For For Management 1j Elect Director Tore I. Sandvold For For Management 1k Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For For Management 6 Amend Employee Stock Purchase Plan For For Management SHIRE PLC Ticker: SHP Security ID: 82481R106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect William Burns as Director For For Management 4 Re-elect Matthew Emmens as Director For For Management 5 Re-elect Dr David Ginsburg as Director For For Management 6 Re-elect Graham Hetherington as For For Management Director 7 Re-elect David Kappler as Director For For Management 8 Re-elect Susan Kilsby as Director For For Management 9 Re-elect Anne Minto as Director For For Management 10 Re-elect David Stout as Director For For Management 11 Elect Dr Steven Gillis as Director For For Management 12 Elect Dr Flemming Ornskov as Director For For Management 13 Reappoint Deloitte LLP as Auditors For For Management 14 Authorise the Audit, Compliance & Risk For For Management Committee to Fix Remuneration of Auditors 15 Authorise Issue of Equity with For For Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise Market Purchase of Ordinary For For Management Shares 18 Authorise the Company to Call EGM with For For Management Two Weeks' Notice TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward P. Boykin For For Management 1b Elect Director Cary T. Fu For For Management 1c Elect Director Victor L. Lund For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Shareholder THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For Against Management 1b Elect Director Arthur D. Collins, Jr. For Against Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For Against Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For Against Management 1k Elect Director Mike S. Zafirovski For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against For Shareholder 7 Require Independent Board Chairman Against For Shareholder THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For Against Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For Against Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For Against Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For Against Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 09, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angela F. Braly For For Management 1.2 Elect Director Kenneth I. Chenault For For Management 1.3 Elect Director Scott D. Cook For For Management 1.4 Elect Director Susan Desmond-Hellmann For For Management 1.5 Elect Director Robert A. McDonald For For Management 1.6 Elect Director W. James McNerney, Jr. For For Management 1.7 Elect Director Johnathan A. Rodgers For For Management 1.8 Elect Director Margaret C. Whitman For For Management 1.9 Elect Director Mary Agnes Wilderotter For For Management 1.10 Elect Director Patricia A. Woertz For For Management 1.11 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Reduce Supermajority Vote Requirement Against For Shareholder THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.a Elect Director Susan E. Arnold For Against Management 1.b Elect Director John S. Chen For Against Management 1.c Elect Director Judith L. Estrin For For Management 1.d Elect Director Robert A. Iger For For Management 1.e Elect Director Fred H. Langhammer For Against Management 1.f Elect Director Aylwin B. Lewis For Against Management 1.g Elect Director Monica C. Lozano For For Management 1.h Elect Director Robert W. Matschullat For For Management 1.i Elect Director Sheryl K. Sandberg For For Management 1.j Elect Director Orin C. Smith For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Adopt Proxy Access Right Against For Shareholder 6 Require Independent Board Chairman Against For Shareholder TIFFANY & CO. Ticker: TIF Security ID: 886547108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Kowalski For For Management 1.2 Elect Director Rose Marie Bravo For For Management 1.3 Elect Director Gary E. Costley For For Management 1.4 Elect Director Lawrence K. Fish For For Management 1.5 Elect Director Abby F. Kohnstamm For For Management 1.6 Elect Director Charles K. Marquis For For Management 1.7 Elect Director Peter W. May For For Management 1.8 Elect Director William A. Shutzer For For Management 1.9 Elect Director Robert S. Singer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director John J. Koraleski For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Michael R. McCarthy For For Management 1.9 Elect Director Michael W. McConnell For For Management 1.10 Elect Director Thomas F. McLarty, III For For Management 1.11 Elect Director Steven R. Rogel For For Management 1.12 Elect Director Jose H. Villarreal For For Management 1.13 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Louis R. Chenevert For For Management 1b Elect Director John V. Faraci For For Management 1c Elect Director Jean-Pierre Garnier For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Marshall O. Larsen For For Management 1h Elect Director Harold McGraw, III For For Management 1i Elect Director Richard B. Myers For For Management 1j Elect Director H. Patrick Swygert For For Management 1k Elect Director Andre Villeneuve For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation URBAN OUTFITTERS, INC. Ticker: URBN Security ID: 917047102 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Belair For For Management 1.2 Elect Director Robert H. Strouse For For Management 1.3 Elect Director Margaret A. Hayne For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Eliminate Cumulative Voting and Adopt For For Management Majority Vote Standard 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against Against Shareholder Compliance YAHOO! INC. Ticker: YHOO Security ID: 984332106 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Hayes For For Management 1.2 Elect Director Susan M. James For For Management 1.3 Elect Director Max R. Levchin For For Management 1.4 Elect Director Peter Liguori For For Management 1.5 Elect Director Daniel S. Loeb For For Management 1.6 Elect Director Marissa A. Mayer For For Management 1.7 Elect Director Thomas J. McInerney For For Management 1.8 Elect Director Maynard G. Webb, Jr. For For Management 1.9 Elect Director Harry J. Wilson For For Management 1.10 Elect Director Michael J. Wolf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Sustainability Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Cavanagh For For Management 1b Elect Director David W. Dorman For For Management 1c Elect Director Massimo Ferragamo For For Management 1d Elect Director Mirian M. Graddick-Weir For For Management 1e Elect Director J. David Grissom For For Management 1f Elect Director Bonnie G. Hill For For Management 1g Elect Director Jonathan S. Linen For For Management 1h Elect Director Thomas C. Nelson For For Management 1i Elect Director David C. Novak For For Management 1j Elect Director Thomas M. Ryan For For Management 1k Elect Director Jing-Shyh S. Su For For Management 1l Elect Director Robert D. Walter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Adopt Comprehensive Packaging Against Against Shareholder Recycling Strategy Dreyfus Satellite Alpha Fund DREYFUS ADVANTAGE FUNDS INC Ticker: Security ID: 007565344 Meeting Date: AUG 03, 2012 Meeting Type: Special Record Date: JUN 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lynn Martin For For Management 1.2 Elect Director Robin A. Melvin For For Management 1.3 Elect Director Philip L. Toia For For Management DREYFUS INTERNATIONAL FUNDS, INC. Ticker: Security ID: 26201H500 Meeting Date: AUG 03, 2012 Meeting Type: Special Record Date: JUN 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lynn Martin For For Management 1.2 Elect Director Robin A. Melvin For For Management 1.3 Elect Director Philip L. Toia For For Management DREYFUS PREMIER INVESTMENT FUNDS, INC. Ticker: Security ID: 261986582 Meeting Date: AUG 03, 2012 Meeting Type: Special Record Date: JUN 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peggy C. Davis For For Management 1.2 Elect Director Ehud Houminer For For Management 1.3 Elect Director Martin Peretz For For Management DREYFUS PREMIER OPPORTUNITY FUND Ticker: Security ID: 26202P824 Meeting Date: AUG 03, 2012 Meeting Type: Special Record Date: JUN 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gordon J. Davis For For Management 1.2 Elect Director Nathan Leventhal For For Management 1.3 Elect Director Benaree Pratt Wiley For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment
